

































LEASE AGREEMENT




between




ECI FOUR GOLD STREET LLC
as “Landlord”




and




TIVO INC.
as “Tenant”




            



--------------------------------------------------------------------------------









Table of Contents
 
 
 
Section
Page
 
 
 
1
PREMISES
4
2
TERM; POSSESSION
4
3
RENT
5
4
SECURITY DEPOSSIT
12
5
USE AND COMPLIANCE WITH LAWS
13
6
TENANT IMPROVEMENTS & ALTERATIONS
17
7
MAINTENANCE AND REPAIRS
19
8
TENANT'S TAXES
23
9
UTILITIES AND SERVICES
23
10
EXCULPATION AND INDEMNIFICATION
25
11
INSURANCE
26
12
DAMAGE OR DESTRUCTION
28
13
CONDEMNATION
31
14
ASSIGNMENT AND SUBLETTING
32
15
DEFAULT AND REMEDIES
36
16
LATE CHARGE AND INTEREST
38
17
WAIVER
38
18
ENTRY, INSPECTION AND CLOSURE
39
19
SURRENDER AND HOLDING OVER
40
20
ENCUMBRANCES
41
21
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
42
22
NOTICES
43
23
ATTORNEYS' FEES
43
24
QUIET POSSESSION
44
25
SECURITY MEASURES
44
26
FORCE MAJEURE
44
27
RULES AND REGULATIONS
44
28
LANDLORD'S LIABILITY
45
29
CONSENTES AND APPROVALS
45
30
WAIVER OF RIGHT TO JURY TRIAL
46
31
BROKERS
46
32
[INTENTIONALLY OMITTED]
46
33
OFAC
46
34
ENTIRE AGREEMENT
47
35
MISCELLANEOUSS
47
36
AUTHORITY
47



-i-
                

--------------------------------------------------------------------------------








INDEX OF DEFINED TERMS
 
 
 
 
 
AAA
Exhibit B
 
Disbursement Conditions
Exhibit B
Abated Base Rent
5
 
DTSC Covenant
16
Abatement Notice
5
 
Early Existing Lease Expiration Date
Exhibit D
Additional Rent
9
 
Early Expiration Date
Exhibit D
Aesthetic Screening
Exhibit D
 
Earthquake Contribution Amount
6
Affiliate
36
 
Encumbrance
41
Alterations
17
 
Engineers
Exhibit B
Approved Space Plan
Exhibit B
 
Environmental Losses
14
Audit
11
 
Environmental Requirements
14
Award
31
 
EPA Agreement
16
Broker
46
 
Event of Default
37
Building 2100
Exhibit D
 
Excess Deductible Share
6
Building 2100 Premises
Exhibit D
 
Existing Lease
4
Building 2100 Premises Allowance
Exhibit D
 
Existing Lease Security Deposit
12
Building 2100 Premises Term
Exhibit D
 
Existing Rooftop Equipment
Exhibit D
Building 2100 Premises Termination Date
Exhibit D
 
Expansion Amendment
Exhibit D
Building 2160
1
 
Expansion Notice
Exhibit D
Building 2190
1
 
Expansion Option
Exhibit D
Building Rules
45
 
Expedited Procedures
Exhibit B
Building Signage
Exhibit D
 
Expiration Date
4
Building Systems
14
 
Extension Option
Exhibit D
Buildings
1
 
Extension Period
Exhibit D
CGL
Exhibit B
 
FAA
Exhibit D
Changes
Exhibit B
 
Fair Market Base Rental
Exhibit D
Closing Date
36
 
FCC
Exhibit D
Commencement Date
4
 
Fees
44
Common Areas
4
 
Final Construction Documents
Exhibit B
Communication Equipment
Exhibit D
 
GAAP
7
Communication Services
Exhibit D
 
Generator
Exhibit D
Condemnation
31
 
Generator Area
Exhibit D
Condemnor
31
 
Handled by Tenant
14
Construction Documents
Exhibit B
 
Handling by Tenant
14
Contractor
Exhibit B
 
Hazardous Materials
14
Contractor's Application for Payment
Exhibit B
 
HVAC System
13
Control
36
 
Improvement Allowance
Exhibit B
Controls
23
 
Interest Rate
39
Converted Improvement Allowance Amount
Exhibit B
 
Interior Common Areas
Exhibit C
Cosmetic Changes
17
 
Land
4
Date of Condemnation
31
 
Landlord
4
Design-Build Drawings
Exhibit B
 
Landlord Delay
Exhibit B
Design-Build Specifications
Exhibit B
 
Landlord Delay
Exhibit B
 
 
 
Landlord Entities
Exhibit B
 
 
 
Landlord Parties
16
 
 
 
Landlord’s Completion Estimate
29




-ii-    

--------------------------------------------------------------------------------





Late Charge
38
 
Representatives
14
Laws
6
 
Required Action
Exhibit D
LC Reduction Conditions
Exhibit D
 
Review Notice
11
Lease
4
 
Roof Space
Exhibit D
Letter of Credit
Exhibit D
 
Second Notice
Exhibit D
License Agreement
Exhibit D
 
Secured Area
40
Loan
Exhibit E
 
Security Deposit
12
LOC Expiration Date
Exhibit D
 
Security Deposit Laws
Exhibit D
Monument Signs
Exhibit D
 
Security Instrument
Exhibit E
Mortgagee
42
 
Service Contract
20
New Lease Notice
41
 
Service Failure
24
Note
Exhibit E
 
Signage Conditions
Exhibit D
Notice Date
Exhibit D
 
Space Plan
Exhibit B
OFAC
47
 
Space Planner
Exhibit B
Operating Costs
6
 
Structural Elements
21
Operating Expenses
8
 
Swing Space Termination Notice
Exhibit D
Original Existing Lease
4
 
Tank
Exhibit D
Parking Facility
4
 
Taxes
9
Permits
Exhibit B
 
Telecommunications Provider
25
Permitted Hazardous Materials
15
 
Tenant
4
Permitted Transfer
36
 
Tenant Improvements
17
Permitted Transferee
36
 
Tenant’s Extension Notice
Exhibit D
Permitted Use
13
 
Tenant’s Review
11
Plans and Specifications
Exhibit D
 
Tenant’s Share
9
Premises
4
 
Tenant’s Taxes
23
Premises Utilities
24
 
Term
4
Project
4
 
Termination Fee
Exhibit D
Property Manager
27
 
Termination Notice
Exhibit D
Proposed Transferee
33
 
Termination Option
Exhibit D
Reconstruction Delays
31
 
Trade Fixtures
19
Reimbursable Costs
Exhibit D
 
Transaction
36
Removal Conditions
18
 
Transfer
33
Rent
12
 
Transfer Consideration
34
Rent Abatement Period(s)
5
 
Transfer Costs
34
Rental Tax
23
 
Transferee
33
Repair/Service Notice
Exhibit D
 
Visitors
14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











-iii-    

--------------------------------------------------------------------------------






BASIC LEASE INFORMATION


Lease Date:
For identification purposes only, the date of this Lease is August 12, 2016.



Landlord:
ECI FOUR GOLD STREET LLC, a California limited liability company



Tenant:
TIVO INC., a Delaware corporation



Project:
Gold Street Technology Park



Premises:


Rentable Area: Approximately 127,124 rentable square feet


The Premises is comprised of (i) approximately 62,950 rentable square feet
located at 2160 Gold Street, San Jose, CA 95002 (“Building 2160”); and (ii)
approximately 64,174 rentable square feet located at 2190 Gold Street, San Jose,
CA 95002 (“Building 2190” and, collectively with Building 2160, the
“Buildings”). The term “Building” may be used in the Lease to apply to Building
2160 and/or Building 2190, as indicated by the context in which such term is
used.



Rentable Area of Project:
Approximately 302,600 rentable square feet



Rentable Area of the Buildings:
Building 2160 – approximately 62,950 rentable square feet
Building 2190 – approximately 64,174 rentable square feet



Term:
One hundred twenty-five (125) full calendar months



Commencement Date:


September 1, 2016


Expiration Date:


January 31, 2027
Base Rent:
9/1/2016 – 1/31/2017: $177,973.60 per month
2/1/2017 – 1/31/2018: $247,891.80 per month*
2/1/2018 – 1/31/2019: $255,328.55 per month
2/1/2019 – 1/31/2020: $262,988.41 per month
2/1/2020 – 1/31/2021: $270,878.06 per month
2/1/2021 – 1/31/2022: $279,004.40 per month
2/1/2022 – 1/31/2023: $287,374.54 per month
2/1/2023 – 1/31/2024: $295,995.77 per month
2/1/2024 – 1/31/2025: $304,875.65 per month
2/1/2025 – 1/31/2026: $314,021.92 per month
2/1/2026 – 1/31/2027: $323,442.57 per month





-1-    

--------------------------------------------------------------------------------





 


*Base Rent is subject to abatement pursuant to Section 3.1



Maintenance, Operating Costs and Taxes:
This is a “triple net lease” where Tenant is responsible (a) for maintenance and
for payment of certain expenses directly to providers, and (b) to reimburse
Landlord for Tenant’s Share of “Operating Costs” and “Taxes”, all in accordance
with the applicable provisions of the Lease.



Tenant’s Share:
100% of Building 2160
100% of Building 2190
42.01% of the Project



Security Deposit:
$247,680.00 in cash, plus, if applicable pursuant to Sections 14.9 and 47 of
this Lease, a Letter of Credit in an amount equal to $1,252,320.00 (in which
event the total Security Deposit held by Landlord hereunder shall equal
$1,500,000.00).



Landlord’s Address for Payment of Rent:
ECI Four Gold Street LLC
P.O. Box 396098
San Francisco, CA 94139-6098



Landlord’s Address
for Notices:
ECI FOUR GOLD STREET LLC
c/o Embarcadero Capital Partners
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attention: John Hamilton


with a copy to:


Mr. Gregory B. Shean
Farella Braun + Martel LLP
The Russ Building, 30th Floor
235 Montgomery Street
San Francisco, CA 94104



Tenant’s Address
for Notices:
TiVo Inc.
2160 Gold Street
San Jose, CA 95002
Attention: Pavel Kovar



Broker:
Jones Lang LaSalle, representing Tenant





-2-    

--------------------------------------------------------------------------------





Guarantor:
As of the date of this Lease, there is no guarantor



Property Manager:
Embarcadero Realty Services LP



Additional Provisions:
37. Existing Lease Termination
38. Parking
39. Extension Options
40. Termination Option
41. Building 2100 Premises
42. Roof Space for Dish/Antenna
43. Monument Signage
44. Building Signage
45. Generator
46. Right Of First Offer On 2100 Building Premises
47. Letter of Credit
 
 

Exhibits:
Exhibit A:        The Premises
Exhibit B:        Construction Rider
Exhibit C:        Building Rules
Exhibit D:        Additional Provisions
Exhibit E:        Form of Non-disturbance, Subordination and Attornment
Agreement
Exhibit F:        Form of Landlord Consent to Assignment and Assumption of Lease
Exhibit F-1:        Form of Landlord Consent to Sublease
Exhibit G-1:        Tenant’s Confidentiality Requirements
Exhibit G-2:        Form of Confidentiality Agreement
Exhibit H:        Permitted Hazardous Materials
Exhibit I:        Building 2100 Premises
Exhibit J:        Form of Letter of Credit
Exhibit K:        Existing Rooftop Equipment


The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-3-    

--------------------------------------------------------------------------------





THIS LEASE (the “Lease”) is made as of the Lease Date set forth in the Basic
Lease Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:
1.PREMISES.
1.1    Leasing of the Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, upon the terms and subject to the conditions of
this Lease, the space identified in the Basic Lease Information as the Premises
(the “Premises”), in the Buildings located at the addresses specified in the
Basic Lease Information, in the Project as described in the Basic Lease
Information (the “Project”). The approximate configuration and location of the
Premises is shown on Exhibit A. Landlord and Tenant agree that the rentable area
of the Premises, each Building and the Project for all purposes under this Lease
shall be the Rentable Areas specified in the Basic Lease Information. Subject to
Tenant’s rights pursuant to Section 42 and Section 44 of this Lease, Landlord
reserves the right to use the roof and exterior walls of the Buildings without
payment to Tenant, for any purpose (other than the display of signage for other
tenants of the Project or third parties) which does not materially interfere
with Tenant’s use or occupancy of the Premises. Pursuant to Civil Code section
1938, Landlord states that, as of the date of this Lease, the Premises has not
undergone inspection by a “Certified Access Specialist” to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code section 55.53.
1.2    The Land and Common Areas. The land (the “Land”) includes the parcel(s)
of land on which the Project is situated. Tenant shall have the non-exclusive
right to use in common with other tenants in the Project, subject to this Lease,
those portions of the Project, including the parking facilities serving the
Project (the “Parking Facility”), which are provided, from time-to-time, for use
in common by Landlord, Tenant and any other tenants in the Project (such areas
are referred to herein as the “Common Areas”). Landlord shall at all times
operate the Common Areas in a manner no less than the quality Landlord has
maintained the Common Areas under the Existing Lease (as defined in Section 2.2
below) and, in any event, in a manner consistent with the common areas in other
similar buildings located in the same geographic region as the Building and
owned by similarly situated owners and in compliance with all applicable Laws.
The manner in which the Common Areas are maintained and operated shall be
subject to such reasonable and non-discriminatory rules, regulations and
restrictions as Landlord may make from time to time.
2.TERM; POSSESSION.
2.1    Term. The term of this Lease (the “Term”) shall commence on the
Commencement Date set forth in the Basic Lease Information (the “Commencement
Date”) and, unless sooner terminated, shall expire on the Expiration Date set
forth in the Basic Lease Information (the “Expiration Date”).
2.2    Possession. Tenant currently is in possession of the Premises pursuant to
the terms of that certain Lease dated October 6, 1999 (the “Original Existing
Lease”, and as amended, the “Existing Lease”) between Landlord (as successor in
interest to Bixby Technology Center, LLC, a Delaware limited liability company,
as successor in interest to WIX/NSJ Real Estate Limited Partnership, a Delaware
limited partnership) and Tenant, which Existing Lease is scheduled to expire, by
its terms, as of January 31, 2017; provided, however, that the Existing Lease
shall


-4-    

--------------------------------------------------------------------------------





terminate prior to such date, subject to the terms and conditions of Section 37.
Accordingly, as of the date hereof, Tenant hereby accepts the demised Premises
in its current “as-is” condition and configuration pursuant to this Lease.
Tenant agrees that the Premises are in good order and satisfactory condition,
and that there are no representations or warranties by Landlord regarding the
condition of the Premises or either Building. Landlord hereby agrees that Tenant
shall not have any removal or restoration requirements with respect to
alterations, additions and improvements made by or on behalf of Tenant pursuant
to the Existing Lease (including with respect to any alterations or other
leasehold improvements except with respect to existing voice and data wiring and
cabling which Tenant shall be obligated to remove (and perform any related
restoration) existing in the Premises as of the date of this Lease).
3.RENT.
3.1    Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in
the Basic Lease Information, without prior notice or demand, on the first (1st)
day of each and every calendar month during the Term. Base Rent for any partial
month at the beginning or end of the Term shall be prorated based on the actual
number of days in the month.
Notwithstanding anything in this Lease to the contrary, so long as an Event of
Default is not then occurring, Tenant shall be entitled to deliver written
notice to Landlord (an “Abatement Notice”) requesting an abatement of Base Rent
with respect to the Premises, as originally described in this Lease, in the
amount of $247,891.80 per month for up to six (6) full calendar months. The
maximum total amount of Base Rent abated with respect to the Premises in
accordance with the foregoing shall equal $1,487,350.80 (the “Abated Base
Rent”). Tenant’s Abatement Notice shall expressly identify the period(s) during
which Tenant elects to receive the Abated Base Rent (such period(s), the “Rent
Abatement Period(s)”), which Rent Abatement Period(s) shall in no event commence
earlier than thirty (30) days after the date of Tenant’s Abatement Notice.
Tenant’s Abatement Notice shall be deemed ineffective if the same does not
specify the Abatement Period(s). Notwithstanding anything to the contrary
contained in this Section 3.1, any unused Abated Base Rent remaining after
December 31, 2017 shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. If Tenant defaults under this Lease beyond
applicable notice and cure periods at any time during any Rent Abatement
Period(s) and fails to cure such default within any applicable cure period under
the Lease, then Tenant’s right to receive the Abated Base Rent shall toll (and
Tenant shall be required to pay Base Rent during such period of any Tenant
default) until Tenant has cured, to Landlord’s reasonable satisfaction, such
default and at such time Tenant shall be entitled to receive any unapplied
Abated Base Rent until fully applied. Only Base Rent shall be abated pursuant to
this Section, as more particularly described herein, and Tenant’s Share of
Operating Costs and Taxes and all other Rent and other costs and charges
specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.
If the Basic Lease Information provides for any change in Base Rent by reference
to years or months (without specifying particular dates), the change will take
effect on the applicable annual or monthly anniversary of the Commencement Date
(which might not be the first (1st) day of a calendar month).
3.2    Additional Rent: Operating Costs and Taxes.


-5-    

--------------------------------------------------------------------------------





(a)    Definitions.
(1)    “Operating Costs” means all costs of managing, operating, maintaining and
repairing the Building, including all costs, expenditures, fees and charges for:
(A) operation, maintenance and repair of the Building (including maintenance,
repair and replacement of glass, the roof covering or membrane, and
landscaping); (B) utilities and services (including telecommunications
facilities and equipment, recycling programs and trash removal), and associated
supplies and materials; (C) compensation (including employment taxes and fringe
benefits) for persons who perform duties in connection with the operation,
management, maintenance and repair of the Building, such compensation to be
appropriately allocated for persons who also perform duties unrelated to the
Building; (D) property, liability, rental income and other insurance (including
coverage for earthquake and flood if carried by Landlord) relating to the
Building, and expenditures for commercially reasonable deductible amounts under
such insurance, provided that, if applicable, the payment of Tenant’s Share of
any earthquake deductible which is included in Operating Costs shall not exceed
$500,000.00 (the “Earthquake Contribution Amount”) for any single earthquake
event (which for this purpose, means the initial earthquake and aftershocks that
relate to such initial earthquake if the same are generally considered by the
insurance industry to be one single event) during the initial Term (provided,
however, that Tenant shall pay as part of Operating Costs an initial $100,000.00
and the remaining amount (that is the amount in excess of $100,000.00 up to the
Earthquake Contribution Amount (the “Excess Deductible Share”)) shall be
amortized over a period of five (5) years commencing the year following Tenant’s
initial $100,000.00 payment, with interest on the unamortized amount at one
percent (1%) in excess of the Wall Street Journal prime lending rate announced
from time to time). Tenant shall only pay the initial $100,000.00 in the year
incurred and thereafter pay only the amortized portion of such Excess Deductible
Share in equal monthly installments during the remainder of the Term (including
any extension thereof) following the year in which the initial payment was made;
(E) licenses, permits and inspections; (F) complying with the requirements of
any law, statute, ordinance or governmental rule or regulation or any orders
pursuant thereto (collectively “Laws”) first enacted, interpreted or enforced
against the Building on or after the Lease Date; (G) amortization of the cost of
“Non-Structural Components” (as defined below) and amortization of the cost of
capital improvements which are required to comply with Laws first enacted,
interpreted or enforced against the Building on or after the Lease Date, or
which are reasonably intended to reduce Operating Costs, or which are required
to comply with present or future governmentally-mandated conservation programs,
or, with respect to any multi-tenant building, which are made by Landlord (and
which are not Landlord’s obligation with respect to any entire Building which is
leased by Tenant) to improve the utility, efficiency or capacity of any Building
System, or for the safety, comfort and convenience of the tenants of such
multi-tenant building, with interest on the unamortized balance at the rate
reasonably paid by Landlord on funds borrowed to finance such capital
improvements (or, if Landlord finances such improvements out of Landlord’s funds
without borrowing, the rate that Landlord would have paid to borrow such funds,
as reasonably determined by Landlord), over the useful life of such item in
accordance with generally accepted real estate management and accounting
principles, consistently applied (“GAAP”), as reasonably determined by Landlord;
and (H) any other cost, expenditure, fee or charge, whether or not hereinbefore
described, which in accordance with generally accepted property management
practices (to the extent consistent with comparable buildings in the same
geographic region as the Building) would be considered an expense of managing,
operating, maintaining and repairing the Building.


-6-    

--------------------------------------------------------------------------------





Operating Costs shall also include (but without duplication) those costs,
expenditures, fees and charges of the same type and nature as items (A) through
(H) in the foregoing paragraph that are incurred at the Project level to the
extent the same are equitably allocated to the Building, including by way of
example, (I) accounting, legal and other professional fees incurred in
connection with the operation of the Project; (J) property management fees
(provided that such management fees for the Project shall not exceed in the
aggregate three percent (3%) of the total Base Rent payable by Tenant under the
Lease); (K) a reasonable allowance for depreciation of machinery and equipment
used to operate and maintain the Project (to the extent the original cost of
such machinery and equipment is not included in Operating Costs); (L) the costs
to contest the validity or applicability of any Laws that may affect the
Project; and (M) any shared Project costs or Common Area maintenance costs and
expenses (including costs and expenses of operating, managing, owning and
maintaining the Common Areas, and non-building specific costs). With respect to
any Building of which Tenant is not the sole tenant (e.g., the building in which
the Building 2100 Premises is located), Operating Costs for any calendar year
during which average occupancy of the Building is less than one hundred percent
(100%) shall be calculated based upon the Operating Costs that would have been
incurred if the Building had an average occupancy of one hundred percent (100%)
during the entire calendar year.
Landlord agrees to act in a commercially reasonable manner in incurring
Operating Costs, taking into consideration the class and the quality of the
Building.
Notwithstanding anything to the contrary contained herein, in the event Tenant
has received any free or abated rent during the Term of this Lease, or other
such concession, the amount of such free or abated rent or any other such
concession shall be included in the calculation to determine the amount of any
property management fee or other such fee included in Operating Costs.
Operating Costs shall not include (i) capital improvements (except as
specifically enumerated above); (ii) costs of special services rendered to
individual tenants (including Tenant) for which a separate reimbursement is
received; (iii) ground rent, and interest and principal payments on loans or
indebtedness secured by the Building or Project; (iv) any “tenant allowances”,
“tenant concessions” and other costs or expenses incurred in fixturing,
furnishing, renovating or otherwise improving, decorating or redecorating space
for tenants or other occupants of the Project, or vacant leaseable space in the
Project; (v) costs of services or other benefits of a type which are not
available to Tenant but which are available to other tenants or occupants, and
costs for which Landlord is reimbursed by other tenants other than through
payment of tenants’ shares of Operating Costs and Taxes; (vi) leasing
commissions, attorneys’ fees and other expenses incurred in connection with
leasing space in the Project or enforcing such leases; (vii) depreciation or
amortization, other than as specifically enumerated above; (viii) any cost or
expense related to removal, cleaning, abatement or remediation of Hazardous
Materials (defined below) in or about the Project, including, without
limitation, hazardous substances in the ground water or soil, except to the
extent such removal, cleaning, abatement or remediation is related to the
general repair and maintenance of the Project (e.g., the cleanup of a normal and
customary oil leak from a vehicle that parked in the Parking Facility); (ix)
sums (other than property management fees, it being agreed that the property
management fees included in Operating Costs are as described in, and subject to,
Section 3.2(a)(1)(J) above) paid to subsidiaries or other affiliates of Landlord
for services on or to the Project, Building and/or Premises, but only to the
extent that the costs of such services exceed the competitive cost for such
services rendered by persons or entities of similar skill, competence


-7-    

--------------------------------------------------------------------------------





and experience; (x) any expenses for which Landlord has received actual
reimbursement (other than through Operating Costs) including by insurance
carried by, or if Landlord failed to carry insurance required of Landlord
hereunder, by insurance that is required to be carried by Landlord or
condemnation proceeds; and Landlord shall use commercially reasonable efforts to
pursue claims under insurance policies, existing warranties and/or guaranties or
against other third parties, as applicable, to pay such costs; (xi) costs in
connection with leasing space in the Project, including brokerage commissions,
brochures and marketing supplies, legal fees in negotiating and preparing lease
documents; (xii) interest (except as provided above for the amortization of
capital improvements); (xiii) fines, costs or penalties incurred as a result and
to the extent of a violation by Landlord of any applicable Laws; (xiv) any
fines, penalties or interest resulting from the active negligence or willful
misconduct of Landlord; (xv) costs incurred by Landlord for the repair of damage
to the Building, to the extent that Landlord is reimbursed for such costs by
insurance proceeds, contractor warranties, guarantees, judgments or other third
party sources; (xvi) reserves of any kind; (xvii) costs incurred in connection
with the operation of the business of the entity constituting “Landlord” (as
distinguished from the costs of operating the Project, including accounting and
legal matters, costs of defending any lawsuits with any Mortgagee, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Project, maintaining, repairing and managing the Building)
including, but not limited to, Landlord’s or Landlord’s managing agent’s general
corporate overhead and general administrative expenses; (xviii) Landlord’s
charitable and political contributions; (xix) advertising and promotional
expenditures; (xx) costs incurred by Landlord in connection with the correction
of latent defects in the original construction of the Building; (xxi) salaries,
wages, bonuses and other compensation (including hospitalization, medical,
surgical, retirement plan, pension plan, union dues, parking privileges, life
insurance, including group life insurance, welfare and other fringe benefits,
and vacation, holidays and other paid absence benefits) of employees above the
grade of general manager (or of equal level); (xxii) the cost of any “tenant
relations” parties, events or similar promotions; (xxiii) costs, fines or
penalties incurred due to Landlord’s violation of any Law; (xxiv) the costs of
signs in or on the Building or Project identifying the owner of the Building or
Project; (xxv) the cost of capital repairs or maintenance except as expressly
provided in this Lease; (xxvi) the cost of restoring the Project or any portion
thereof following a Casualty (provided the foregoing shall not apply to
insurance deductibles or restrict any direct Tenant liability as set forth in
this Lease); and (xxvii) any other cost, expenditure, fee or charge, whether or
not hereinbefore described, which in accordance with generally accepted property
management practices (to the extent consistent with comparable buildings in the
same geographic region as the Building) would not be considered an expense of
managing, operating, maintaining and repairing the Building. Operating Costs
shall be determined by Landlord in accordance with GAAP. Tenant acknowledges and
agrees that any “Operating Expenses” that are payable by Tenant on an amortized
basis under the Existing Lease shall continue to be included in Operating Costs
hereunder and shall be payable by Tenant to Landlord in the same manner as set
forth in the Existing Lease.
Because the Project contains more than one building, Operating Costs shall, for
purposes of calculating Tenant’s payments pursuant to Section 3.2 below, mean
(a) all Operating Costs equitably allocable to the particular Building (e.g.,
repairs to the roof of the Building), plus (b) a proportionate share of all
Operating Costs that relate to multiple buildings or to the Project generally
(e.g., landscaping) (such proportionate share to be based on the rentable area
of the Premises, or particular portion thereof, as a percentage of the rentable
area of all of the buildings in the Project to which such Operating Costs
relate).


-8-    

--------------------------------------------------------------------------------





(2)     “Taxes” means that portion of the following taxes on the Project which
are allocable to the Building in Landlord’s reasonable judgment: all real
property taxes and general, special or district assessments or other
governmental impositions, of whatever kind, nature or origin, imposed on or by
reason of the ownership or use of the Project; governmental charges, fees or
assessments for transit or traffic mitigation (including area-wide traffic
improvement assessments and transportation system management fees), housing,
police, fire or other governmental service or purported benefits to the Project;
personal property taxes assessed on the personal property of Landlord used in
the operation of the Project; service payments in lieu of taxes and taxes and
assessments of every kind and nature whatsoever levied or assessed in addition
to, in lieu of or in substitution for existing or additional real or personal
property taxes on the Project or the personal property described above; any
increases in the foregoing caused by changes in assessed valuation, tax rate or
other factors or circumstances; and the reasonable cost of contesting by
appropriate proceedings the amount or validity of any taxes, assessments or
charges described above. To the extent paid by Tenant or other tenants as
“Tenant’s Taxes” (as defined in Section 8 - Tenant’s Taxes), “Tenant’s Taxes”
shall be excluded from Taxes. Taxes shall also not include Landlord’s gross
receipts taxes, personal and corporate taxes, inheritance and estate taxes,
franchise, excess profits taxes or any charges or penalties or interest accrued
through Landlord's nonpayment or late payment of taxes or assessments. All tax
payments shall be paid by Landlord in the maximum number of installments
permitted by Law and shall not be included as Taxes except in the year in which
such installment is actually paid.
(3)    “Tenant’s Share” means (i) with respect to a Building, the Rentable Area
of the Premises divided by the total Rentable Area of the Building, as set forth
in the Basic Lease Information; and (ii) with respect to the Project, the
Rentable Area of the Premises divided by the total Rentable Area of the Project,
as set forth in the Basic Lease Information. If the Rentable Area of the
Premises is changed by Tenant’s leasing of additional space hereunder or for any
other reason, Tenant’s Share shall be adjusted accordingly.
(b)    Additional Rent.
(1)    Tenant shall pay Landlord as “Additional Rent” for each calendar year or
portion thereof during the Term Tenant’s Share of the sum of (x) the amount of
Operating Costs, and (y) the amount of Taxes.
(2)    Prior to the Commencement Date and each calendar year thereafter,
Landlord shall notify Tenant of Landlord’s estimate of Operating Costs, Taxes
and Tenant’s Additional Rent for the following calendar year (or first partial
year following the Commencement Date). Commencing on the Commencement Date, and
in subsequent calendar years, on the first (1st) day of January of each calendar
year and continuing on the first (1st) day of every month thereafter in such
year, Tenant shall pay to Landlord one-twelfth (1/12th) of the Additional Rent,
as reasonably estimated by Landlord for such full calendar year. If Landlord
thereafter estimates that Operating Costs or Taxes for such year will vary from
Landlord’s prior estimate, Landlord may, by notice to Tenant (which notice may
be given no more than twice in any calendar year), revise the estimate for such
year (and Additional Rent shall thereafter be payable based on the revised
estimate).
(3)    As soon as reasonably practicable after the end of each calendar year,
Landlord shall furnish Tenant a statement with respect to such year, showing
Operating


-9-    

--------------------------------------------------------------------------------





Costs, Taxes and Additional Rent for the year, and the total payments made by
Tenant with respect thereto. Unless Tenant raises any objections to Landlord’s
statement within the one hundred twenty (120) day period described in Section
3.2(c) below, such statement shall conclusively be deemed correct and Tenant
shall have no right thereafter to dispute such statement or any item therein or
the computation of Additional Rent based thereon. If Tenant does object to such
statement, then Landlord shall provide Tenant with reasonable verification of
the figures shown on the statement and the parties shall negotiate in good faith
to resolve any disputes. Any objection of Tenant to Landlord’s statement and
resolution of any dispute shall not postpone the time for payment of any amounts
due Tenant or Landlord based on Landlord’s statement, nor shall any failure of
Landlord to deliver Landlord’s statement in a timely manner relieve Tenant of
Tenant’s obligation to pay any amounts due Landlord based on Landlord’s
statement. However, if Landlord fails to furnish Landlord’s statement to Tenant
for a given calendar year within twenty-four (24) months after the expiration of
the calendar year to which such statement applies and such failure continues for
an additional thirty (30) days after Landlord’s receipt of a written request
from Tenant that such statement is furnished, Landlord shall be deemed to have
waived any rights to recover any underpayment of Operating Costs from Tenant
(except to the extent such underpayment is attributable to a default by Tenant
in its obligation to make estimated payments of Operating Costs), and Tenant
shall be deemed to have waived any credit regarding overpayment of Operating
Costs by Tenant; provided that such twenty-four (24) month time limit shall not
apply to Taxes. Further, in no event shall the foregoing provision describing
the time period during which Landlord is to deliver Landlord’s statement in any
manner limit or otherwise prejudice Landlord’s right to modify such statement
after such time period if new, additional or different information relating to
such statement of actual costs is discovered or otherwise determined.
(4)    If Tenant’s Additional Rent as finally determined for any calendar year
exceeds the total payments made by Tenant on account thereof, Tenant shall pay
Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s statement. If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year (including
as a result of any Tax reduction or relief pursuant to Section 3.2(d)), Tenant’s
excess payment shall be credited toward the rent next due from Tenant under this
Lease. For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of a three hundred and sixty
(360)-day year by computing Tenant’s Share of the Operating Costs and Taxes for
the entire year and then prorating such amount for the number of days during
such year included in the Term. The obligations of Landlord to refund any
overpayment of Additional Rent and of Tenant to pay any Additional Rent not
previously paid shall survive the expiration or termination of this Lease,
Landlord shall pay to Tenant or Tenant shall pay to Landlord, as the case may
be, within thirty (30) days after Tenant’s receipt of Landlord’s final statement
for the calendar year in which this Lease terminates, the difference between
Tenant’s Additional Rent for that year, as finally determined by Landlord, and
the total amount previously paid by Tenant on account thereof.
If for any reason Taxes for any year during the Term are reduced, refunded or
otherwise changed, Tenant’s Additional Rent shall be adjusted accordingly. If
Taxes are temporarily reduced as a result of space in the Project being leased
to a tenant that is entitled to an exemption from property taxes or other taxes,
then for purposes of determining Additional Rent for each year in which Taxes
are reduced by any such exemption, Taxes for such year shall be calculated on
the basis of the amount the Taxes for the year would have been in the absence of
the exemption.


-10-    

--------------------------------------------------------------------------------





(c)    Tenant’s Review and Audit Right. Within one hundred twenty (120) days
after Tenant receives Landlord’s statement of Operating Costs for a calendar
year (which statement shall show Landlord’s determination of Operating Costs
with reasonable specificity), if Tenant in good faith questions or contests the
accuracy of Landlord’s statement of Operating Costs for such calendar year, then
Tenant may give Landlord written notice (“Review Notice”) that Tenant intends to
review Landlord’s records of the Operating Costs for that calendar year to which
the statement applies (“Tenant’s Review”), subject to the following terms and
conditions: (a) Tenant shall not be entitled to conduct Tenant’s Review at any
time that an Event of Default is continuing; (b) Tenant’s Review shall be done
during normal business hours, at the local office of the property manager for
the Building in the San Francisco Bay Area, and (c) Tenant shall not conduct
Tenant’s Review more than one (1) time for any calendar year. Failure of Tenant
to give Landlord a Review Notice within the above one hundred twenty (120)-day
period shall render the statement of Operating Costs conclusive and binding on
Tenant for all purposes. Tenant’s Review shall be conducted only by an employee
of Tenant or a certified public accounting firm of regional or national standing
employed by Tenant on an hourly or fixed fee basis, and not on a contingency fee
basis. Tenant acknowledges that Tenant’s right to conduct Tenant’s Review for
the preceding calendar year is for the exclusive purpose of determining whether
Landlord has complied with the terms of the Lease with respect to Operating
Costs and Landlord’s determination thereof. Within a reasonable time after
receipt of the Review Notice, Landlord shall make all pertinent records
available for inspection that are reasonably necessary for Tenant to conduct
Tenant’s Review. Tenant shall not remove such records from the location where
the same have been made available, but Tenant shall have the right to make
copies of the same at Tenant’s expense. Tenant shall have thirty (30) days after
Landlord shall have provided copies of or access to all relevant documents and
data to complete Tenant’s Review. Tenant shall deliver to Landlord a copy of the
results of Tenant’s Review within fifteen (15) days after completing Tenant’s
Review. If, after conducting Tenant’s Review, Tenant disputes the amount of
Operating Costs charged by Landlord, Tenant may, by written notice to Landlord,
request an independent audit of such books and records (the “Audit”). The Audit
shall be conducted by an independent certified public accountant selected by
Landlord who has not been employed by Landlord or an affiliate of Landlord in
the previous five (5) years, who is reasonably acceptable to Tenant, and who is
with a certified public accounting firm of regional or national standing
licensed to do business in the State of California. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the Audit, provided,
however, if the Audit shows that Landlord overstated Operating Costs for the
subject year by more than five percent (5%), then Landlord shall pay all
reasonable costs, expenses and fees incurred by Tenant for the Audit (including
Tenant’s reasonable and documented out-of-pocket costs incurred in connection
therewith); provided, however, that in no event shall Landlord be obligated to
reimburse Tenant for costs in excess of $7,500.00. The records obtained by
Tenant shall be treated as confidential. In no event shall Tenant be permitted
to examine Landlord’s records or to dispute any statement of Operating Costs
unless Tenant has paid and continues to pay all Rent when due. Within thirty
(30) days after final determination, the party that owes the other party an
amount to bring the amounts actually paid into agreement with the amounts that
should have been paid, shall pay such amounts to the other party. The provisions
of this Subsection (c) shall survive the expiration of this Lease.
(d)    Tax Contests. During the Term, if Landlord, in its good faith business
judgment, deems the Taxes levied against the Project for any tax fiscal year to
be excessive or, if Tenant requests in writing that Landlord contest Taxes and
Landlord elects to do so, Landlord


-11-    

--------------------------------------------------------------------------------





shall exercise commercially reasonable efforts to seek Proposition 8 and other
available property tax relief for any fiscal year during the Term with respect
to the Project as a whole only (the cost and expense therefor shall be included
in Operating Costs) and any such relief shall be allocated among all tenants of
the Project pursuant to their respective allocable shares. If Landlord elects
not to contest Taxes as provided in the immediately preceding sentence, but
Tenant desires to have Landlord conduct such appeal for the Project, and
notifies Landlord of the same, Landlord shall seek Proposition 8 and other
available property tax relief for any fiscal year during the Term with respect
to the Project as a whole only and Tenant shall be liable for all of the
reasonable and actual out-of-pocket costs and expenses incurred by Landlord in
conducting such appeal. In such event, to the extent any Taxes are refunded,
such proceeds shall first be allocated to reimburse Tenant for the costs and
expenses paid by Tenant pursuant to the immediately preceding sentence, and the
remaining proceeds shall be allocated among all tenants of the Project pursuant
to their respective allocable shares.
3.3    Payment of Rent. All amounts payable or reimbursable by Tenant under this
Lease, including late charges and interest (collectively, “Rent”), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. Unless otherwise provided herein, all sums payable to
Landlord on demand under the terms of this Lease shall be payable within thirty
(30) days after Landlord invoices Tenant therefor or otherwise makes demand of
the amounts due. Except as otherwise expressly provided in this Lease, all rent
shall be paid without offset or deduction in lawful money of the United States
of America to Landlord at Landlord’s Address for Payment of Rent as set forth in
the Basic Lease Information, or to such other person or at such other place as
Landlord may from time to time designate.
4.SECURITY DEPOSIT. Tenant shall deposit with Landlord the amount specified in
the Basic Lease Information as the Security Deposit (the “Security Deposit”), as
security for the performance of Tenant’s obligations under this Lease. Landlord
is currently holding the sum of $247,680.00 (the “Existing Lease Security
Deposit”) as a security deposit pursuant to the terms of the Existing Lease.
Landlord shall transfer the unapplied balance of the Existing Lease Security
Deposit (which Existing Lease Security Deposit shall be subject to the terms and
conditions of the Existing Lease until the termination thereof) to the Security
Deposit required under this Lease. If the unapplied Existing Lease Security
Deposit is less than the Security Deposit due under this Lease, Tenant shall
deposit with Landlord, upon demand, a sum sufficient to cure such deficiency so
that the total Security Deposit deposited or transferred to Landlord hereunder
is not less than $247,680.00. In addition to the cash Security Deposit, if
applicable pursuant to the terms of Section 14.9 and Article 47 of this Lease,
Tenant shall tender a Letter of Credit in in an amount equal to $1,252,320.00
subject to the terms and conditions of Article 47 of this Lease. Landlord may
(but shall have no obligation to) use the Security Deposit or any portion
thereof to cure any breach or default by Tenant under this Lease, to fulfill any
of Tenant’s obligations under this Lease, or to compensate Landlord for any
damage Landlord incurs as a result of Tenant’s failure to perform any of
Tenant’s obligations hereunder. In such event Tenant shall pay to Landlord on
demand an amount sufficient to replenish the Security Deposit. Pursuant to
applicable Laws, Landlord shall return to Tenant the Security Deposit or the
balance thereof then held by Landlord and not applied as provided above within
thirty (30) days after the later of the date on which (i) Tenant surrenders the
Premises to Landlord in accordance with the terms and conditions of this Lease;
and (ii) Tenant cures any outstanding breach or default by Tenant of this Lease.
Landlord may commingle the Security Deposit with Landlord’s general and other
funds. Landlord shall not be required to pay interest on the Security Deposit to
Tenant. Tenant waives the provisions of


-12-    

--------------------------------------------------------------------------------





Section 1950.7 of the California Civil Code (provided that Tenant’s waiver shall
not include a waiver of the provisions of Section 1950.7(b) regarding the
priority of Tenant’s claim to the Security Deposit), and all other provisions of
Law now in force or that become in force after the date of this Lease, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant, or to clean the Premises. Landlord and Tenant agree that
Landlord may, in addition, claim and use those sums necessary to compensate
Landlord for any foreseeable or unforeseeable loss or damage caused by the act
or omission by Tenant, including, without limitation, any post default damages
and such remedies to which Landlord is entitled under the provisions of Section
15.2 of this Lease.
5.USE AND COMPLIANCE WITH LAWS.
5.1    Use. The Premises shall be used and occupied for administration, research
and development, shipping and receiving and general business office purposes and
for no other use or purpose (“Permitted Use”). Tenant shall comply with all
present and future Laws relating to Tenant’s use or occupancy of the Premises
(and make any Alterations as required to comply with all such Laws to the extent
that such Laws are triggered by (a) Tenant’s particular use of the Premises
(other than general office use in the Premises) or (b) any Alterations and
Tenant Improvements (subject to the terms and conditions of Exhibit B)), and
shall observe the “Building Rules” (as defined in Section 27 - Rules and
Regulations). Tenant shall not do, bring, keep or sell anything in or about the
Premises that is prohibited by, or that will cause a cancellation of or an
increase in the existing premium for, any insurance policy covering the Project
or any part thereof. Tenant shall not permit the Premises to be occupied or used
in any manner that will constitute waste or a nuisance, or disturb the quiet
enjoyment of or otherwise annoy other tenants in the Building. Without limiting
the foregoing, the Premises shall not be used for educational activities,
practice of medicine or any of the healing arts, providing social services, for
any governmental use (including embassy or consulate use), or for personnel
agency, customer service office, studios for radio, television or other media,
travel agency or reservation center operations or uses. Tenant shall not,
without the prior consent of Landlord, (i) bring into the Building or the
Premises anything that may cause substantial noise, odor or vibration, overload
the floors in the Premises or the Building or any of the heating, ventilating
and air-conditioning system(s) (“HVAC System”), mechanical, elevator, plumbing,
electrical, fire protection, life safety, security or other systems in the
Building (“Building Systems”), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than typical low
power task lighting or office equipment; or (iii) connect to any electrical
circuit in the Premises any equipment or other load with aggregate electrical
power requirements in excess of 80% of the connected load rated capacity of the
circuit. Tenant’s use of electricity shall never exceed the safe capacity of the
feeders to the Building or the risers or wiring installation of the Building.
Other than in connection with Tenant’s construction of the initial Tenant
Improvements in the Premises, Tenant, at Landlord’s sole cost and expense,
agrees to reasonably cooperate with Landlord with respect to any voluntary
“green” or sustainable programs with respect to the Premises (it being agreed
that Tenant shall not be responsible to make any Alterations to the Premises or
to replace any equipment or property of Tenant in connection therewith unless
Landlord agrees to pay for all costs and expenses in connection therewith).
5.2    Hazardous Materials.


-13-    

--------------------------------------------------------------------------------





(a)    Definitions.
(1)    “Hazardous Materials” shall mean any substance: (A) that now or in the
future is regulated or governed by, requires investigation or remediation under,
or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.
(2)    “Environmental Requirements” shall mean all present and future Laws,
orders, permits, licenses, approvals, authorizations and other requirements of
any kind applicable to Hazardous Materials.
(3)    “Handled by Tenant” and “Handling by Tenant” shall mean and refer to any
installation, handling, generation, storage, use, disposal, discharge, release,
abatement, removal, transportation, or any other activity of any type by Tenant
or its agents, employees, contractors, licensees, assignees, sublessees,
transferees or representatives (collectively, “Representatives”) or its guests,
customers, invitees, or visitors (collectively, “Visitors”), at or about the
Premises in connection with or involving Hazardous Materials.
(4)    “Environmental Losses” shall mean all costs and expenses of any kind,
damages, including foreseeable and unforeseeable consequential damages, fines
and penalties incurred in connection with any violation of and compliance with
Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or Project.
(b)    Tenant’s Covenants. No Hazardous Materials shall be Handled by Tenant at
or about the Premises or Project without Landlord’s prior written consent, which
consent may be granted, denied, or conditioned upon compliance with Landlord’s
requirements, all in Landlord’s absolute discretion. Notwithstanding the
foregoing, normal quantities and use of those Hazardous Materials customarily
used in the conduct of general office activities, such as copier fluids and
cleaning supplies (and such other Hazardous Materials described in Exhibit H)
(“Permitted Hazardous Materials”), may be used and stored at the Premises
without Landlord’s prior written consent, provided that Tenant’s activities at
or about the Premises and Project and the Handling by Tenant of all Hazardous
Materials shall comply at all times with all Environmental Requirements. At the
expiration or termination of the Lease, Tenant shall promptly remove from the
Premises and Project all Hazardous Materials Handled by Tenant at the Premises
or the Project. Tenant shall keep Landlord fully and promptly informed of all
Handling by Tenant of Hazardous Materials other than Permitted Hazardous
Materials. Tenant shall be responsible and liable for the compliance with all of
the provisions of this Section by all of Tenant’s Representatives and Visitors,
and all of Tenant’s obligations under this Section (including its
indemnification obligations under paragraph (e) below) shall survive the
expiration or termination of this Lease.
(c)    Compliance. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by


-14-    

--------------------------------------------------------------------------------





Tenant of Hazardous Materials at or about the Premises or Project, including
inspection and testing, performing all cleanup, removal and remediation work
required with respect to those Hazardous Materials, complying with all closure
requirements and post-closure monitoring, and filing all required reports or
plans. All of the foregoing work and all Handling by Tenant of all Hazardous
Materials shall be performed in a good, safe and workmanlike manner by
consultants qualified and licensed to undertake such work and in a manner that
will not interfere with any other tenant’s quiet enjoyment of the Project or
Landlord’s use, operation, leasing and sale of the Project. Tenant shall deliver
to Landlord prior to delivery to any governmental agency, or promptly after
receipt from any such agency, copies of all permits, manifests, closure or
remedial action plans, notices, and all other documents relating to the Handling
by Tenant of Hazardous Materials at or about the Premises or Project. If any
lien attaches to the Premises or the Project in connection with or as a result
of the Handling by Tenant of Hazardous Materials, and Tenant does not cause the
same to be released, by payment, bonding or otherwise, within ten (10) days
after notice of the attachment thereof, Landlord shall have the right but not
the obligation to cause the same to be released and any reasonable sums expended
by Landlord (plus Landlord’s administrative costs) in connection therewith shall
be payable by Tenant on demand.
(d)    Landlord’s Rights. Subject to the provisions of Section 18 below,
Landlord shall have the right, but not the obligation, to enter the Premises at
any reasonable time and, except in the case of the emergency (where no notice
shall be required), upon not less than twenty-four (24) hours written notice
(i) to confirm Tenant’s compliance with the provisions of this Section 5.2, and
(ii) to perform Tenant’s obligations under this Section if Tenant has failed to
do so after reasonable notice to Tenant. Landlord shall also have the right to
engage qualified Hazardous Materials consultants to inspect the Premises and
review the Handling by Tenant of Hazardous Materials, including review of all
permits, reports, plans, and other documents regarding same. If the reports of
such consultants show that Tenant was in violation of Tenant’s obligations under
this Section 5.2, then Tenant shall pay to Landlord on demand the reasonable
costs of Landlord’s consultants’ fees and all reasonable out-of-pocket costs
incurred by Landlord in performing Tenant’s obligations under this Section.
(e)    Tenant’s Indemnification. The term Landlord Parties (“Landlord Parties”)
refers singularly and collectively to Landlord and the shareholders, partners,
venturers, and members of Landlord, and the respective officers, directors,
employees, managers, owners and any affiliates or agents of such entities and
persons. Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from all Environmental Losses and all other claims, actions,
losses, damages, liabilities, costs and expenses of every kind, including
reasonable attorneys’, experts’ and consultants’ fees and costs, incurred at any
time (including, without limitation, any time during the term of the Existing
Lease) and arising from or in connection with the Handling by Tenant of
Hazardous Materials at or about the Project or Tenant’s failure to comply in
full with all Environmental Requirements with respect to the Premises or with
those obligations applicable to Tenant as set forth in Paragraphs 5.2(g) and (h)
below.
(f)    EPA Agreement Disclosure. Tenant is aware that the Project is subject to
an Agreement and Covenant not to Sue (Docket No. 97-15) entered into by
Landlord’s predecessor-in-interest and the U.S. Environmental Protection Agency
(the “EPA Agreement”), and may now or in the future be subject to other
documents that are promulgated pursuant to the EPA Agreement.  Tenant
acknowledges that this Lease and Tenant’s rights and occupancy pursuant to this
Lease all are subject to the terms and conditions of the EPA Agreement and


-15-    

--------------------------------------------------------------------------------





Tenant shall comply with the EPA Agreement, to the extent applicable to Tenant,
including without limitation, the requirement in Paragraph 12 of the EPA
Agreement to provide access to the U.S. Environmental Protection Agency, and any
other governmental agency, and their respective agents. 
(g)    DTSC Covenant Disclosure. Tenant is aware that the Project is subject to
a Covenant and Agreement for Environmental Restriction, recorded as of October
21, 2004, for the benefit of and enforceable by the California Department of
Toxic Substances Control and for the benefit of the U.S. Environmental
Protection Agency (the “DTSC Covenant”), and may now or in the future be subject
to other documents that are promulgated pursuant to the DTSC Covenant. Tenant
acknowledges that this Lease and Tenant’s rights and occupancy pursuant to this
Lease all are subject to the terms and conditions of the DTSC Covenant, and
Tenant shall comply with the DTSC Covenant, to the extent applicable to Tenant,
including without limitation, the restrictions set forth in Paragraphs 4.01
through 4.05 of the DTSC Covenant.
(h)    Health and Safety Code 25359.7 Disclosure. Landlord is providing the
following statutorily-required notice to commercial tenants, pursuant to
California Health and Safety Code Section 25359.7. As documented in the DTSC
Covenant and EPA Agreement, Landlord knows or has reasonable cause to believe
that a historical release of hazardous substances, including but not limited to
asbestos, has come to be located on or beneath the Land.
(i)    Tenant’s Additional Environmental Responsibilities. In addition to
Tenant’s obligations as set forth in Paragraphs 5.2(b) through (h) above, Tenant
agrees that it shall not conduct any of the following activities without
receiving Landlord’s prior written consent, which consent may be granted,
denied, or conditioned upon compliance with Landlord’s requirements, all in
Landlord’s absolute discretion: (1) any excavation or subsurface work on the
Premises; (2) any puncturing or penetration of the building slab or underlying
moisture/vapor barrier; and (3) any interference with, or obstruction, damaging,
dismantling, destroying, or removal of, any environmental remedial or monitoring
equipment installed on or in the Premises, including without limitation, any
methane monitoring equipment.
6.TENANT IMPROVEMENTS & ALTERATIONS.
6.1    Landlord and Tenant shall perform their respective obligations with
respect to design and construction of any improvements to be constructed and
installed in the Premises (the “Tenant Improvements”), as provided in the
Construction Rider. Except for any Tenant Improvements to be constructed by
Tenant as provided in the Construction Rider, Tenant shall not make any
alterations, improvements or changes to the Premises or the Buildings, including
installation of any security system or telephone or data communication wiring,
(“Alterations”), without Landlord’s prior written consent. Notwithstanding the
foregoing, Tenant shall not require Landlord’s consent to for minor,
non-structural Alterations that (a) do not affect any of the Building Systems,
(b) are not visible from the exterior of the Premises, (c) do not affect the
water tight character of the Building or its roof, (d) do not require a building
permit, (e) do not move any interior walls or otherwise change the layout of the
Premises, (f) are of a cosmetic nature, such as painting, wallpapering, hanging
pictures and installing carpeting, and (g) cost in the aggregate less than
$250,000.00 (excluding Building standard paint and carpet) during any calendar
year (“Cosmetic Changes”), so long as Tenant gives Landlord notice of the
proposed Cosmetic Change at least ten (10) days prior to commencing the Cosmetic
Change and complies


-16-    

--------------------------------------------------------------------------------





with all of the following provisions. All Alterations shall be completed by
Tenant at Tenant’s sole cost and expense: (1) with due diligence, in a good and
workmanlike manner, using new materials; (2) in compliance with plans and
specifications approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed); (3) in compliance with the reasonable
construction rules and regulations promulgated by Landlord for the Project from
time to time; (4) in accordance with all applicable Laws (including all work,
whether structural or non-structural, inside or outside the Premises, required
to comply fully with all applicable Laws and necessitated by Tenant’s work); and
(5) subject to all industry standard reasonable and non-discriminatory
conditions which Landlord may in Landlord’s reasonable discretion impose. Such
conditions may include requirements for Tenant to: (i) with respect to
Alterations costing $500,000.00 or more, provide payment or performance bonds or
additional insurance (from Tenant or Tenant’s contractors, subcontractors or
design professionals), or other evidence reasonably satisfactory to Landlord
that Tenant has the financial resources to complete the Alterations; provided
that, so long as there is no material and adverse change to Tenant’s financial
condition as of the date of this Lease (as reasonably determined by Landlord),
Landlord shall not require any of the foregoing in connection with any
Alterations performed by or on behalf of Tenant; (ii) use contractors or
subcontractors reasonably approved by Landlord; and (iii) subject to the
provisions of Section 2.2 and the following provisions of this Section 6.1,
remove all or part of the Alterations prior to or upon expiration or termination
of the Term, as designated by Landlord. The term “Alterations” also includes any
and all alterations, improvements, or additions made to the Premises by or on
behalf of Tenant prior to the Commencement Date of this Lease or pursuant to the
terms of the Existing Lease. Notwithstanding anything to the contrary contained
herein, so long as Tenant’s written request for consent for a proposed
Alteration contains the following statement in large, bold and capped font
“PURSUANT TO SECTION 6 OF THE LEASE, IF LANDLORD CONSENTS TO THE SUBJECT
ALTERATION, LANDLORD SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT LANDLORD WILL
REQUIRE SUCH ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION
OF THE LEASE.”, at the time Landlord gives its consent for any Alterations, if
it so does, Tenant shall also be notified whether or not Landlord will require
that such Alterations be removed upon the expiration or earlier termination of
this Lease. Notwithstanding anything to the contrary contained in this Lease, at
the expiration or earlier termination of this Lease and otherwise in accordance
with Section 19.1 hereof, Tenant shall, subject to the provisions of Section 2.2
and the following provisions of this Section 6.1, be required to remove all
Alterations made to the Premises except for any such Alterations which Landlord
expressly indicates or is deemed to have indicated shall not be required to be
removed from the Premises by Tenant. If Tenant’s written notice strictly
complies with the foregoing and if Landlord fails to notify Tenant within ten
(10) business days of Landlord’s receipt of such notice whether Tenant shall be
required to remove the subject Alterations at the expiration or earlier
termination of this Lease, it shall be assumed that Landlord shall require the
removal of the subject Alteration at the expiration or earlier termination of
this Lease. Notwithstanding anything to the contrary contained in this Lease, it
is agreed that, other than data and telecommunications wiring and cabling,
Tenant shall have no obligation to remove from the Premises any office
improvements standard in office/R&D buildings substantially similar to, and in
the vicinity of, the Buildings in the Project as of the date of this Lease, such
as gypsum board, partitions, ceiling grids and tiles, fluorescent lighting
panels, Building standard doors and carpeting (the “Removal Conditions”). If any
work outside the Premises, or any work on or adjustment to any of the Building
Systems, is required in connection with or as a result of the Tenant
Improvements or any Alterations, such work shall be performed at Tenant’s
expense by contractors reasonably approved by Landlord. Landlord’s right


-17-    

--------------------------------------------------------------------------------





to reasonably review and approve (or reasonably withhold approval of) Tenant’s
plans, drawings, specifications, contractor(s) and other aspects of construction
work proposed by Tenant is intended solely to protect Landlord, the Project and
Landlord’s interests. No approval or consent by Landlord shall be deemed or
construed to be a representation or warranty by Landlord as to the adequacy,
sufficiency, fitness or suitability thereof or compliance thereof with
applicable Laws or other requirements. Except as otherwise provided in
Landlord’s consent, all Alterations shall upon installation become part of the
realty and be the property of Landlord.
Notwithstanding the foregoing, but subject to the terms of this Section 6.1,
Tenant shall not be required to remove any portion of the Tenant Improvements to
the extent the same are expressly shown in the Space Plan (attached as Schedule
4 to Exhibit B), other than wiring and cabling, which shall be removed by Tenant
on or before the expiration or earlier termination of the Lease; provided,
however, that Landlord shall have the right, in its sole discretion (but subject
to the Removal Conditions), to revise the determination of Tenant’s removal and
restoration obligations with respect to any portion of the Tenant Improvements
not expressly shown or not shown to completion on the Space Plan or otherwise
modified or more fully depicted on the Final Construction Documents. 
Notwithstanding the provisions of Section 5.2(i) above, Landlord shall not
withhold its consent to Tenant’s proposed installation of a reasonable number of
electric vehicle charging stations in the Parking Facility, provided, however,
the installation of such electric vehicle charging stations shall be subject to
all of the other provisions of this Section 6.
6.2    Before making any Alterations, Tenant shall submit to Landlord for
Landlord’s prior approval reasonably detailed final plans and specifications
prepared by a licensed architect or engineer, a copy of the construction
contract, including the name of the contractor and all subcontractors for
material trades proposed by Tenant to make the Alterations and a copy of the
contractor’s license. Tenant shall reimburse Landlord upon demand for any
reasonable, out-of-pocket expenses incurred by Landlord in connection with any
Alterations made by Tenant, including reasonable fees charged by Landlord’s
contractors or consultants to review plans and specifications prepared by Tenant
and to update the existing as-built plans and specifications of the Building to
reflect the Alterations. Before commencement of any Alterations Tenant shall (i)
obtain all applicable permits, authorizations and governmental approvals and
deliver copies of the same to Landlord, and (ii) give Landlord at least ten (10)
days prior written notice and shall cooperate with Landlord in posting and
maintaining notices of non-responsibility in connection with the Alterations.
Within thirty (30) days following the completion of any Alterations Tenant shall
deliver to Landlord “as built” plans showing the completed Alterations. The “as
built” plans shall be “hard copy” on paper and in digital form (if done on CAD),
and show the Alterations in reasonable detail, including (a) the location of
walls, partitions and doors, including fire exits and ADA paths of travel, (b)
electrical, plumbing and life safety fixtures, and (c) a reflected ceiling plan
showing the location of heating, ventilating and air conditioning registers,
lighting and life safety systems.
6.3    In connection with all Alterations (other than the Tenant Improvements
and any Cosmetic Alterations), Landlord shall be entitled to a construction
coordination fee equal to two percent (2%) of the first four hundred thousand
dollars ($400,000) of construction costs, and one percent (1%) of any additional
construction costs.


-18-    

--------------------------------------------------------------------------------





6.4    Tenant shall keep the Premises and the Project free and clear of all
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. If any such lien attaches to the Premises or the Project,
and Tenant does not cause the same to be released by payment, bonding or
otherwise within ten (10) days after Tenant’s notice thereof, Landlord shall
have the right but not the obligation to cause the same to be released, and any
sums expended by Landlord (plus Landlord’s administrative costs) in connection
therewith shall be payable by Tenant on demand with interest thereon from the
date of expenditure by Landlord at the Interest Rate (as defined in Section 16.2
- Interest).
6.5    Subject to the provisions of Section 5 - Use and Compliance with Laws and
the other provisions of this Section 6, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures”) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.
7.MAINTENANCE AND REPAIRS.
7.1    Maintenance and Repairs for Full Building Portions of the Premises. The
terms and conditions of this Section 7.1 shall apply to all portions of the
Premises comprising an entire building within the Project:
(a)    Tenant agrees that the Premises are in a good and tenantable condition.
Except for those portions of the Building to be maintained by Landlord pursuant
to Section 7.1(b) below, during the Term, Tenant, at Tenant’s expense but under
the direction of Landlord, shall maintain and repair all parts of the Premises,
including, without limitation, the HVAC Systems serving the Premises, the
electrical and plumbing systems within the Premises (including such portion of
such systems outside of the Premises, but exclusively serving the Premises, and
assuring the free flow of Tenant's sanitary sewer line to the main line serving
the Premises), including the lighting and plumbing fixtures, the restrooms
serving the Premises, interior stairways (if any) in the Premises, the interior
and exterior glass, plate glass skylights, interior walls, floor coverings,
ceiling (ceiling tiles and grid), Tenant Improvements, Alterations, fire
extinguishers, outlets and fixtures, and any appliances (including dishwashers,
hot water heaters and garbage disposers) in the Premises, in good condition, and
keep the Premises in a clean, safe and orderly condition. In addition to the
above-listed items, Tenant, at Tenant’s sole cost and expense, shall procure and
maintain a service contract (the “Service Contract”) for preventive maintenance
and regular inspection of the HVAC Systems serving the Premises on a quarterly
basis, including filter changes with a service and maintenance contracting firm
reasonably acceptable to Landlord. Tenant shall follow all reasonable
recommendations of said contractor for the maintenance, repair and replacement
of the HVAC Systems serving the Premises. Said contractor shall furnish a
complete report of any defective conditions found to be existing with respect to
such HVAC Systems, together with any recommendations for maintenance, repair
and/or replacement thereof. Said report shall be furnished to Tenant with a copy
to Landlord. In addition, and except with respect to material capital repairs
(as defined below) which material capital repairs shall be included in Operating
Costs, Tenant shall be responsible for the cost of repairs to the HVAC Systems
serving the Premises which are not covered by the Service Contract. For purposes
of this Lease, “material capital repairs” is a single capital repair item
costing more than ten thousand dollars ($10,000.00) (provided that Tenant shall
be liable for the cost of the


-19-    

--------------------------------------------------------------------------------





same to the extent required due to Tenant’s misuse or Tenant’s failure to
properly maintain the subject replaced item). Notwithstanding the provisions of
this Section 7.1(a) or Section 7.2(a) below to the contrary, if, during the
initial Term of this Lease, any replacement or material capital repair is
required to be performed by Tenant to the HVAC Systems or other Building Systems
pursuant to this Section 7.1, and such repair or replacement is of a capital
nature (and with respect to a capital repair, qualifies as a material capital
repair), as reasonably determined by Landlord using GAAP, then, so long as (i)
Tenant has maintained the Service Contracts in accordance with this Section
7.1(a), (ii) Tenant has properly and in good faith consistently maintained and
repaired such Building Systems in accordance with this Section 7.1(a) or Section
7.2(a) below, as the case may be, and (iii) the need for any such replacement or
material capital repair does not arise from acts (other than normal and
appropriate use in accordance with the Permitted Use) or omissions, abuse or
misuse by Tenant or any of Tenant’s Representatives or Visitors, then Landlord
shall perform such material capital repair at its cost and Tenant shall
reimburse Landlord for such cost and expense by payments of monthly Additional
Rent in an amount that would fully amortize such cost and expense, with interest
at one percent (1%) in excess of the Wall Street Journal prime lending rate
announced from time to time, as of the date such expense is incurred, over the
projected useful life of the HVAC Systems being replaced, as reasonably
determined by Landlord. Such Additional Rent obligation shall continue until
such cost and expense is fully amortized or until the expiration of the Term, as
it may be extended from time to time, whichever comes first. Landlord’s
obligation to replace the HVAC Systems hereunder shall not apply to any
supplemental heating, ventilating and air conditioning unit installed by or for
the benefit of Tenant.
(b)    Subject to the provisions of Section 7.1(a) above, and further subject to
Tenant’s obligations under Section 3.2 above, Landlord shall maintain or cause
to be maintained in good order, condition and repair, (a) elevators servicing
the Buildings; (b) the Common Areas; (c) the roofs of the Buildings; and (d) the
structural portions of the roof, the foundations, structural columns, structural
portions of the floor and the exterior walls of the Buildings (the items set
forth in this clause (d) are collectively the “Structural Elements”); provided,
however, that Tenant shall pay the cost of repairs for any damage occasioned by
Tenant’s misuse of the Premises or the Building or the Project or any act or
omission of Tenant or Tenant’s Representatives or Visitors, to the extent not
covered by the proceeds of Landlord’s property insurance. Except as otherwise
provided in this Lease and except for the costs of ordinary and routine
maintenance and/or repair of the Structural Elements (which shall be included in
Operating Costs), the cost of repairs to, and replacements of, Structural
Elements shall not be included in Operating Costs. The cost to repair the
non-structural portions of the Project including, without limitation, any roof,
elevators and the Common Areas may, subject to the exclusions and other
provisions set forth in Section 3.2(a)(1) above, be included in Operating Costs.
Landlord shall be under no obligation to inspect the Premises. Tenant shall
promptly report in writing to Landlord any defective condition known to Tenant
which Landlord is required to repair. Except to the extent caused by the misuse,
negligence or willful misconduct of Tenant or any of Tenant’s Representatives or
Visitors and not covered by proceeds of Landlord’s property insurance or by any
Alterations or improvements performed by or on behalf of Tenant, to the extent
that, within the first three (3) years of the initial Term, Landlord is made
aware and Landlord determines in its reasonable discretion in accordance with
GAAP that expenditures of a capital nature for the replacement of the roof or a
material capital repair of the roof are necessary, Landlord shall cause such
work to be completed at Landlord’s sole cost and expense (and such expenditure
shall not be included as part of Operating Costs).


-20-    

--------------------------------------------------------------------------------





7.2    Maintenance and Repairs for Multi-Tenant Building Portions of the
Premises. The terms and conditions of this Section 7.2 shall apply to all
portions of the Premises within multi-tenant buildings in the Project:
(a)    During the Term, Tenant, at Tenant’s expense but under the direction of
Landlord, shall maintain and repair the Premises, including, without limitation,
that portion of the HVAC Systems exclusively serving the Premises, the
electrical and plumbing systems within the Premises (including such portion of
such systems outside of the Premises, but exclusively serving the Premises, and
assuring the free flow of Tenant's sanitary sewer line to the main line serving
the Premises), including the lighting and plumbing fixtures, the restrooms
serving the Premises, interior stairways (if any) in the Premises, the interior
and exterior glass, plate glass skylights, interior walls, floor coverings,
ceiling (ceiling tiles and grid), Tenant Improvements, Alterations, fire
extinguishers, outlets and fixtures, and any appliances (including dishwashers,
hot water heaters and garbage disposers) in the Premises, in good condition, and
keep the Premises in a clean, safe and orderly condition.
(b)    Landlord shall maintain or cause to be maintained in reasonably good
order, condition and repair, the Structural Elements, the portion of the
Building Systems not covered by Tenant’s obligations in Section 7.1 and the
Common Areas, such as corridors and restrooms; provided, however, that Tenant
shall pay the cost of repairs for any damage occasioned by Tenant’s use of the
Premises (normal wear and tear from typical and customary office use excepted)
or the Building or any act or omission of Tenant or Tenant’s Representatives or
Visitors, to the extent not covered by the proceeds of Landlord’s property
insurance. Except for the costs of ordinary and routine maintenance and/or
repair of the Structural Elements, the cost of repairs to, and replacements of,
Structural Elements shall not be included in Operating Costs. The cost to repair
or replace such other portions of the Project may, subject to the exclusions and
other provisions set forth in Section 3.2(a)(1) above, be included in Operating
Costs. Landlord shall be under no obligation to inspect the Premises. Landlord
shall be under no obligation to inspect the Premises. Tenant shall promptly
report in writing to Landlord any defective condition known to Tenant which
Landlord is required to repair.
7.3    As a material part of the consideration for this Lease, Tenant hereby
waives any benefits of any applicable existing or future Law, including the
provisions of California Civil Code Sections 1932(1), 1941 and 1942, that allows
a tenant to make repairs at its landlord’s expense.
7.4    Landlord hereby reserves the right, at any time and from time to time,
without liability to Tenant, and without constituting an eviction, constructive
or otherwise, or entitling Tenant to any abatement of rent or to terminate this
Lease or otherwise releasing Tenant from any of Tenant’s obligations under this
Lease:
(a)    To make alterations, additions, repairs, improvements to or in or to
decrease the size of area of, all or any part of the Building (excluding the
Premises except as required by applicable Law), the fixtures and equipment
therein, and the Building Systems, provided that Landlord shall give Tenant
reasonable prior notice before commencing such work (except that Landlord shall
not be required to give notice in the event of an emergency) and shall use
commercially reasonable efforts to perform such work in such a manner and after
normal business hours so as to minimize any interruption with Tenant’s Permitted
Use, and reasonable access to, the Premises caused by such work;


-21-    

--------------------------------------------------------------------------------





(b)    To change the Building’s name or street address, provided that Landlord
shall use reasonable efforts to give Tenant at least thirty (30) days prior
notice with respect to a change in the Building's street address that will
prohibit Tenant from receiving mail at its current address (and if Landlord
fails to provide Tenant with such prior notice, Landlord shall reimburse Tenant
for the cost of replacing all business stationery on hand (not to exceed $500)
at the effective date of such change);
(c)    Subject to the terms of this Lease, to install and maintain any and all
signs on the exterior of any multi-tenant Building and in any interior portions
of any multi-tenant Building outside of the Premises;
(d)    To (i) reduce, increase, enclose, upgrade or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
Common Areas (including the Parking Facility), provided there is no material
reduction in Tenant’s parking spaces or other material adverse effect on
Tenant’s use of, and reasonable access to the Parking Facility or the Premises,
(ii) upgrade and/or replace amenities (which, as of the date of this Lease,
include without limitation a volleyball court and a basketball court), with
comparable or better amenities (as reasonably determined by Landlord), and (iii)
create additional rentable areas through use or enclosure of Common Areas,
provided there is no material adverse effect on Tenant’s use of, or reasonable
access to, any of the then-existing amenities, and provided further that in no
event shall anything contained in this Section 7.4(d) be deemed to permit
Landlord to make any changes to the Premises, except as otherwise required by
applicable Laws nor shall anything contained herein be deemed to permit Landlord
to remove any of Tenant’s signage, except as otherwise required by applicable
Laws); and
(e)    If any governmental authority promulgates or revises any Law or imposes
mandatory or voluntary controls or guidelines on Landlord or the Project
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions or reduction or management of traffic or parking
on the Project (collectively “Controls”), to comply with such Controls, whether
mandatory or voluntary, or make any alterations to the Project related thereto.
(f)    In exercising its rights under this Section 7.4, Landlord agrees to use
commercially reasonable efforts to minimize any interruption to or disruption of
Tenant's use of, and access to, Premises and Common Areas.
7.5    Self-Help. Tenant shall be entitled to exercise certain self help rights
with respect to the roof and elevators of Building 2160 and Building 2190 as set
forth in Section 4.6 in Exhibit D.
8.TENANT’S TAXES. “Tenant’s Taxes” shall mean (a) all taxes, assessments,
license fees and other governmental charges or impositions levied or assessed
against or with respect to Tenant’s personal property or Trade Fixtures in the
Premises, whether any such imposition is levied directly against Tenant or
levied against Landlord or the Project, (b) all rental, excise, sales or
transaction privilege taxes arising out of this Lease (excluding, however, state
and federal personal or corporate income taxes measured by the income of
Landlord from all sources) imposed by any taxing authority upon Landlord or upon
Landlord’s receipt of any rent payable by Tenant pursuant to the terms of this
Lease (“Rental Tax”), and (c) any increase in Taxes attributable to inclusion of
a value placed on Tenant’s personal property, Trade Fixtures or Alterations.
Tenant shall pay any Rental Tax to Landlord in addition to and at the same time
as Base Rent is payable


-22-    

--------------------------------------------------------------------------------





under this Lease, and shall pay all other Tenant’s Taxes before delinquency
(and, at Landlord’s request, shall furnish Landlord satisfactory evidence
thereof). If Landlord pays Tenant’s Taxes or any portion thereof, Tenant shall
reimburse Landlord upon demand for the amount of such payment, together with
interest at the Interest Rate from the date of Landlord’s payment to the date of
Tenant’s reimbursement.
9.UTILITIES AND SERVICES.
9.1    Description of Services. During the Term, Landlord shall make available
reasonable amounts of electricity for normal and customary lighting and use of
office equipment requiring only 120 volt standard outlet power. Tenant shall
furnish all electric light bulbs, tubes and ballasts, battery packs for
emergency lighting and fire extinguishers for the Buildings. Tenant shall
contract directly for any separately metered utilities.
9.2    Payment for Utilities and Services.
(a)    Tenant shall be responsible to pay for the costs of all utilities for the
Premises (the “Premises Utilities”) directly to the public utility company, to
the extent separately metered, including the costs of (i) electricity and gas;
(ii) telephone and data systems and (iii) any other utilities or services used
on or from the Premises, together with any taxes, penalties, and surcharges or
the like pertaining thereto and any maintenance charges therefor. Tenant shall
provide janitorial services and waste removal for the Premises and all taxes,
levies, fees and surcharges thereon. To the extent the Premises Utilities are
not metered or submetered, the cost of the same shall be included in Operating
Costs. Tenant shall pay the cost of any submetered utilities based upon the
metered reading thereof within thirty (30) days after Landlord invoices Tenant
therefor. If water and sanitary sewer is not separately metered, Landlord will
pay for water and sanitary sewer, which will be billed back to Tenant as part of
Operating Costs.
(b)    If the temperature otherwise maintained in any portion of the Premises by
the HVAC systems of the Building is affected as a result of any lights, machines
or equipment used by Tenant in the Premises, or for any other reason, then
Tenant shall be responsible, at Tenant’s sole cost and expense, and at Tenant’s
option to install any machinery or equipment reasonably necessary to restore the
temperature, including modifications to the standard air-conditioning equipment.
9.3    Interruption of Services. Notwithstanding anything to the contrary
contained in this Section 9: (i) If Tenant’s use of the Premises, or a material
portion of the Premises, is materially impaired for a period in excess of five
(5) consecutive business days solely as a result of an interruption,
diminishment or termination of any essential services that Landlord is obligated
to provide pursuant to the terms of this Lease due to Landlord’s gross
negligence or willful misconduct, and such interruption, diminishment or
termination of services is otherwise reasonably within the control of Landlord
to correct (a “Service Failure”), then Tenant, as its sole remedy and waiving
any other or additional remedies (except as set forth clause (ii) below), shall
be entitled to receive an abatement of the Base Rent payable hereunder during
the period beginning on the sixth (6th) consecutive business day of the Service
Failure and ending on the day the interrupted service has been restored.  If
Tenant’s use of only a portion of the Premises has been materially impaired by
the Service Failure, the amount of abatement shall be equitably prorated.  (ii)
Notwithstanding the provisions of clause (i) above: (A) if at the time of a
Service Failure Tenant has in place business interruption insurance covering
losses resulting from such Service Failure, with a


-23-    

--------------------------------------------------------------------------------





coverage limit equal to or greater than $100,000.00 (such sum being the “Minimum
Coverage” and such insurance being “Tenant’s BI Insurance”); and (B) Tenant’s BI
Insurance includes a waiver of subrogation on the part of the insurer with
respect to Landlord, or such insurer has consented in writing to the waiver by
Tenant, on behalf of Tenant and such insurer, of any potential claim against
Landlord resulting from such Service Failure up to the coverage limit of
Tenant’s BI Insurance; then Tenant shall not be deemed to have waived the right
to seek actual and direct damages from Landlord resulting from the relevant
Service Failure to the extent and in such amount as such damages exceed the
greater of (X) the Minimum Coverage or (Y) the actual coverage available under
Tenant’s BI Insurance, provided, however, that in no event shall Landlord be
liable under this sentence for damages in excess of an amount equal to the sum
of twelve (12) months of Base Rent plus Tenant’s Proportionate Share of
Operating Expenses due hereunder.
9.4    Tenant hereby waives the provisions of California Civil Code Section
1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to such
interruption, failure or inability.
9.5    Sole Electrical Representative. With respect to any Building of which
Tenant is not the sole tenant, (a) Landlord shall maintain exclusive control
over and be the sole representative with respect to reception, utilization and
distribution of electric power, regardless of point or means of origin, use or
generation, and (b) Tenant shall not have the right to contract directly with
any provider of electrical power or services.
9.6    Telecommunications. Tenant shall have the right to contract directly with
telecommunications and media service providers (each a “Telecommunications
Provider”) of Tenant’s choice, subject to the provisions of this Section 9.5 and
other provisions of this Lease. Upon request from Tenant Landlord agrees to
deliver to Tenant a list of Telecommunication Providers then serving the
Project. If Tenant desires to (a) obtain service from or enter into a contract
with any Telecommunication Provider which at the time of Tenant’s request does
not serve the Project, or (b) obtain services which will require installation of
new equipment by a Telecommunication Provider then serving the Project, then
prior to providing service, any such Telecommunication Provider must enter into
a written agreement with Landlord, acceptable to Landlord in Landlord’s
reasonable discretion, setting forth the terms and conditions of the access to
be granted to any such Telecommunication Provider. Landlord shall not be
obligated to incur any expense, liability or costs in connection with any
Telecommunication Provider proposed by Tenant. All installations made by
Telecommunication Providers shall be subject to Landlord’s prior written
approval and shall be made in accordance with the provisions of Section 6 of
this Lease.
9.7    Utility Data. To allow for compliance with building performance
benchmarking and disclosure regulations, and to facilitate implementation of
sustainable improvements to the Building, Tenant shall, to the extent required
by applicable Law: (a) retain copies of its “utility data”, which includes, but
is not limited to, Tenant’s utility bills and invoices pertaining to Tenant’s
energy, water, and trash usage at the Building during the Term (as the same may
be extended), and (b) upon request, provide Landlord with copies of such
“utility data”; provided that Landlord shall not request such copies more than
one (1) time per year unless otherwise required by applicable Law. Tenant
further agrees, upon Landlord’s request, to execute utility release forms
provided by the applicable utility or municipality to expedite the data
collection process.


-24-    

--------------------------------------------------------------------------------





10.EXCULPATION AND INDEMNIFICATION.
10.1    Indemnification.
(a)    Tenant’s Indemnification of Landlord. Subject to Section 11.3 below,
Tenant shall indemnify, protect, defend and hold the Landlord Parties harmless
from and against Claims arising from (a) the acts or omissions of Tenant or
Tenant’s Representatives or Visitors in or about the Project, or (b) any
construction or other work or maintenance undertaken by Tenant on the Premises
or elsewhere in the Project (including any design defects), or (c) any breach or
default under this Lease by Tenant, or (d) any loss, injury or damage, howsoever
and by whomsoever caused, to any person or property, arising out of or relating
to Tenant’s occupancy or operation and occurring in or about the Premises or
elsewhere in the Project, excepting only Claims described in this clause (d) to
the extent they are caused by the willful misconduct or active negligence of
Landlord or its agents or employees.
(b)    Landlord’s Indemnification of Tenant. Subject to Section 11.3 below,
Landlord shall protect, indemnify and hold the Tenant and Tenant’s agents and
employees harmless from and against any and all Claims incurred by reason of any
damage to any property (including but not limited to property of Tenant) or any
injury (including but not limited to death) to any person occurring in, on or
about the Common Areas and the Premises to the extent that such injury or damage
shall be caused by or arise from the active negligence or willful misconduct of
Landlord or its authorized representative or agents or to the extent arising as
a result of any breach or default by Landlord of this Lease.
10.2    Damage to Tenant’s Property. The Landlord Parties shall not be liable to
Tenant for any loss, injury or other damage to Tenant’s property in or about the
Premises or the Project from any cause (including defects in the Project or in
any equipment in the Building; fire, explosion or other casualty; bursting,
rupture, leakage or overflow of any plumbing or other pipes or lines,
sprinklers, tanks, drains, drinking fountains or washstands in, above, or about
the Premises or the Building; or acts of other tenants in the Project). Tenant
hereby waives all claims against Landlord Parties for any such loss, injury or
damage and the cost and expense of defending against claims relating thereto,
including any loss, injury or damage caused by Landlord’s negligence (active or
passive) or willful misconduct. Notwithstanding any other provision of this
Lease to the contrary, in no event shall Landlord be liable to Tenant for any
punitive or consequential damages or damages for loss of business by Tenant.
10.3    Damages. Tenant shall not be liable to Landlord for any special,
indirect or consequential damages except for any damages recoverable pursuant to
Section 5.2 and/or Section 19 and provided that Tenant hereby acknowledges and
agrees that the foregoing shall not prevent Landlord from recovering any and all
damages to which Landlord is entitled in Section 15 of this Lease following an
Event of Default by Tenant hereunder.
10.4    Survival. The obligations of the parties under this Section 10 shall
survive the expiration or termination of this Lease.
11.INSURANCE.
11.1    Tenant’s Insurance.


-25-    

--------------------------------------------------------------------------------





(a)    Liability Insurance. Tenant shall at all times following complete
execution of this Lease maintain in full force, commercial general liability
insurance providing coverage on an occurrence form basis with limits of not less
than Three Million Dollars ($3,000,000.00) each occurrence for bodily injury and
property damage combined (with the inclusion of Umbrella Liability limits),
Three Million Dollars ($3,000,000.00) annual general aggregate (with the
inclusion of Umbrella Liability limits), and Two Million Dollars ($2,000,000.00)
products and completed operations annual aggregate. Tenant’s liability insurance
policy or policies shall: (i) include premises and operations liability
coverage, products and completed operations liability coverage, broad form
property damage coverage including completed operations, contractual liability
coverage including, to the maximum extent possible, coverage for the
indemnification obligations of Tenant under this Lease, and personal and
advertising injury coverage; (ii) provide that the insurance company has the
duty to defend all named and additional insureds under the policy; (iii) provide
that defense costs are paid in addition to and do not deplete any of the policy
limits; (iv) cover liabilities arising out of or incurred in connection with
Tenant’s use or occupancy of the Premises or the Project; (v) extend coverage to
cover liability for the actions of Tenant’s Representatives and Visitors; and
(vi) either designate separate limits for the Project acceptable to Landlord, or
provide that the entire insured limits are available for occurrences relating to
the Project. Each policy of liability insurance required by this Section shall:
(i) contain a separation of insureds clause or otherwise provide cross-liability
coverage; (ii) provide that any waiver of subrogation rights or release prior to
a loss does not void coverage; (iii) provide that it is primary insurance; (iv)
include as additional insureds the Landlord Parties, the Property Manager
identified in the Basic Lease Information (the “Property Manager”), all
Mortgagees (as defined in Section 20.1 of this Lease) and such other parties in
interest as Landlord may reasonably designate to Tenant in writing; and (v)
provide that any failure to comply with the reporting provisions under the
policies shall not affect coverage provided such additional insureds. Such
additional insureds shall be provided at least the same extent of coverage,
which will not be broader than which is required by contract, as is provided to
Tenant under such policies. All endorsements effecting such additional insured
status shall be at least as broad as additional insured endorsement form number
CG 20 11 01 96 promulgated by the Insurance Services Office.
(b)    Property Insurance. Tenant shall at all times (including any construction
or installation periods, whether or not included in the Term) maintain in effect
with respect to any Alterations and Tenant’s Trade Fixtures and personal
property, commercial property insurance providing coverage, on an “all risk” or
“special form” basis, in an amount equal to at least 90% of the full replacement
cost of the covered property. Tenant may carry such insurance under a blanket
policy, provided that such policy provides coverage equivalent to a separate
policy. During the Term, the proceeds from any such policies of insurance shall
be used for the repair or replacement of the Alterations, Trade Fixtures and
personal property so insured. The Landlord Parties shall be provided coverage
under such insurance to the extent of their insurable interest and, if requested
by Landlord, both Landlord and Tenant shall sign all documents reasonably
necessary or proper in connection with the settlement of any claim or loss under
such insurance. Landlord will have no obligation to carry insurance on any
Alterations or on Tenant’s Trade Fixtures or personal property.
(c)    Requirements For All Policies. Each policy of insurance required under
this Section 11.1 shall: (i) be in a form, and written by an insurer, reasonably
acceptable to Landlord, (ii) be maintained at Tenant’s sole cost and expense,
and (iii) require at least ten (10) days’ written notice to Landlord (at
Landlord’s address for notices set forth in the Basic Lease Information) prior


-26-    

--------------------------------------------------------------------------------





to any cancellation due to Tenant’s failure to pay for the same. In addition,
Tenant shall provide written notice to Landlord (at Landlord’s address for
notices set forth in the Basic Lease Information) at least ten (10) days prior
to any other cancellation or material adverse change in Tenant’s insurance
coverage. Insurance companies issuing such policies shall have rating
classifications of “A” or better and financial size category ratings of “VII” or
better according to the latest edition of the A.M. Best Key Rating Guide. All
insurance companies issuing such policies shall be admitted carriers licensed to
do business in the state where the Building is located. Any deductible amount
under such insurance shall not exceed $25,000.
(d)    Updating Coverage. Tenant shall increase the amounts of insurance as
reasonably required by any Mortgagee, and, not more frequently than once every
three (3) years, as recommended by Landlord’s insurance broker, if, in the
opinion of either of them, the amount of insurance then required under this
Lease is not adequate based on the requirements of comparable tenants in the
Silicon Valley market area. Any limits set forth in this Lease on the amount or
type of coverage required by Tenant’s insurance shall not limit the liability of
Tenant under this Lease.
(e)    Certificates of Insurance. Prior to the expiration of any policy, Tenant
shall furnish to Landlord a certificate of insurance reflecting that the
insurance required by this Section is in force, accompanied by an endorsement
showing the required additional insureds satisfactory to Landlord in substance
and form. Notwithstanding the requirements of this paragraph, if a claim has
been filed or threatened to be filed against Landlord, then Tenant shall at
Landlord’s request provide to Landlord a copy of each insurance policy required
to be in force at any time pursuant to the requirements of this Lease or its
Exhibits.
11.2    Landlord’s Insurance. During the Term, Landlord shall maintain in effect
insurance on the Building with responsible insurers, on an “all risk” or
“special form” basis, insuring the Building and the Tenant Improvements for the
full replacement cost thereof, excluding land, foundations, footings and
underground installations. Landlord may, but shall not be obligated to, carry
insurance against additional perils and/or in greater amounts. During the Term,
Landlord shall also carry commercial general liability insurance, in such
reasonable amounts and with such reasonable deductibles as are carried by
comparable landlords of comparable projects in the vicinity of the Project.
11.3    Mutual Waiver of Right of Recovery & Waiver of Subrogation. Landlord and
Tenant each hereby waive any right of recovery against each other and their
respective partners, managers, members, shareholders, officers, directors and
authorized representatives for any loss or damage that is covered by any policy
of property insurance maintained by either party (or required by this Lease to
be maintained) with respect to the Premises, the Building or the Project or any
operation therein, regardless of cause, including negligence (active or passive)
of the party benefiting from the waiver. If any such policy of insurance
relating to this Lease or to the Premises, the Building or the Project does not
permit the foregoing waiver or if the coverage under any such policy would be
invalidated as a result of such waiver, the party maintaining such policy shall
obtain from the insurer under such policy a waiver of all right of recovery by
way of subrogation against either party in connection with any claim, loss or
damage covered by such policy.
12.DAMAGE OR DESTRUCTION.
12.1    Landlord’s Duty to Repair.


-27-    

--------------------------------------------------------------------------------





(a)    If all or a substantial part of the Premises are rendered untenantable or
inaccessible by damage to all or any part of the Building from fire or other
casualty during the Term, then, unless either party is entitled to and elects to
terminate this Lease pursuant to Sections 12.2 - Landlord’s Right to Terminate
and 12.3 - Tenant’s Right to Terminate, Landlord shall, at its expense, use
reasonable efforts to repair and restore the Premises and/or the Building, as
the case may be, to substantially their former condition to the extent permitted
by then applicable Laws; provided, however, that in no event shall Landlord have
any obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations. If Landlord elects to repair
and restore the Premises, Landlord shall deliver to Tenant Landlord’s reasonable
estimate (“Landlord’s Completion Estimate”) of the time required to
substantially complete repair of such damage.
(b)    If Landlord is required or elects to repair damage to the Premises and/or
the Building, this Lease shall continue in effect, but Tenant’s Base Rent and
Additional Rent shall be abated with regard to any portion of the Premises that
Tenant is prevented from using by reason of such damage or its repair from the
date of the casualty until substantial completion of Landlord’s repair of the
affected portion of the Premises in a manner sufficient to make the Premises (or
affected portion thereof) tenantable, as required under this Lease. In no event
shall Landlord be liable to Tenant by reason of any injury to or interference
with Tenant’s business or property arising from fire or other casualty or by
reason of any repairs to any part of the Building necessitated by such casualty.
12.2    Landlord’s Right to Terminate. Landlord may elect to terminate this
Lease, with respect to each Building, as applicable, following damage by fire or
other casualty under the following circumstances:
(a)    If, in the reasonable judgment of Landlord, the Premises and the Building
cannot be substantially repaired and restored under applicable Laws within one
(1) year from the date of the casualty;
(b)    If, in the reasonable judgment of Landlord, adequate proceeds are not,
for any reason (other than Landlord’s failure to maintain the insurance required
to be maintained by Landlord hereunder), made available to Landlord from
Landlord’s insurance policies (and/or from Landlord’s funds made available for
such purpose, at Landlord’s sole option) to make the required repairs, provided,
however, this Section 12.2(b) shall only be applicable if Landlord’s
out-of-pocket costs are in excess of Two Hundred Thousand Dollars ($200,000.00)
(provided, however, that, in the event Landlord makes such determination as a
result of a Mortgagee requiring that any insurance proceeds be applied to such
Mortgagee’s indebtedness, Landlord shall only have a right to terminate the
Lease in accordance with the foregoing if Landlord is unable, after making good
faith reasonable efforts, to timely secure reasonable financing under
commercially reasonable terms and conditions (including the rate) for the
subject market and area to pay for the subject repairs and restoration);
(c)    If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed twenty-five percent (25%) of the full replacement cost of the
Building, whether or not the Premises are at all damaged or destroyed; or


-28-    

--------------------------------------------------------------------------------





(d)    If the fire or other casualty occurs during the last year of the Term or
if upon completion of repair and restoration there would be less than one (1)
year remaining in the Term.
If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within
seventy-five (75) days after the date of the casualty, specifying whether
Landlord elects to terminate this Lease as provided above and, if not,
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease. Notwithstanding the foregoing, and only with
respect to any Building fully leased by Tenant hereunder, if Landlord provides
Tenant with a notice indicating that Landlord intends to terminate this Lease
with respect to only one (1) of the Buildings in accordance with the foregoing,
Tenant shall have the right to terminate this Lease with respect to the entire
Premises by giving written notice of termination to Landlord within five (5)
days after the date of Landlord's notice to Tenant. Such termination shall be
effective sixty (60) days after the date of Landlord's notice, provided that
Landlord, within ten (10) days after receipt of Tenant's notice of termination,
shall have the right to withdraw its notice of termination and instead elect to
repair the damage in accordance with the terms and conditions of this Lease. In
such event, this Lease shall continue in full force and effect as if Landlord
had never provided Tenant with a termination notice. Notwithstanding the
foregoing, in the event that following a fire or other casualty, Landlord has a
right to terminate this Lease pursuant to this Section 12.2, Landlord shall not
terminate this Lease under subsection 12.2 (a), (b), or (c) above if Landlord
intends to commence the restoration of the Premises to substantially its prior
configuration (for purposes hereof, commencement of such restoration shall
include applying for such requested permits and approvals and ordering material
for such full restoration) within three hundred sixty five (365) days of the
date of the fire or casualty event. Landlord shall not in bad faith exercise its
right to terminate this Lease pursuant to this Section 12.2 solely to replace
Tenant with a tenant paying higher rents.
12.3    Tenant’s Right to Terminate. If all or a substantial part of a Building
or the Premises are rendered untenantable or inaccessible by damage to all or
any part of the Project from fire or other casualty, and Landlord does not elect
to terminate as provided above, then Tenant may elect to terminate this Lease,
either partially as to the affected Building, or as to the entire Premises, in
Tenant’s reasonable discretion, if Landlord’s estimate of the time required to
complete Landlord’s repair obligations under this Lease is greater than twelve
(12) months from the date of the casualty, in which event Tenant may elect to
terminate this Lease by giving Landlord notice of such election to terminate
within thirty (30) days after Landlord’s notice to Tenant pursuant to Section
12.2 - Landlord’s Right to Terminate. In addition to Landlord's and Tenant’s
right to terminate as provided herein, Tenant shall have the right to terminate
this Lease, either partially as to the affected Building, or as to the entire
Premises, in Tenant’s reasonable discretion, if: (i) a material portion of the
Premises is rendered untenantable by fire or other casualty and such damage
cannot reasonably be repaired (as determined by Landlord) within sixty (60) days
after the date of the casualty; (ii) there is less than one (1) year of the Term
remaining on the date of such casualty or the date on which Landlord completes
such repairs; (iii) the casualty was not caused by the active negligence or
willful misconduct of Tenant or any Tenant Entities; and (iv) Tenant provides
Landlord with written notice of its intent to terminate within thirty (30) days
after the date Tenant is notified that the damage cannot be repaired within such
sixty (60) day period. If Tenant does, with respect to all or a portion of the
Premises, not terminate this Lease in accordance with the foregoing and Landlord
does not substantially complete the repair and restoration of the Premises
within sixty (60) days after the expiration of the estimated period of time set
forth in Landlord’s Completion Estimate, which period shall be extended to the
extent of


-29-    

--------------------------------------------------------------------------------





any Reconstruction Delays (as defined below), then Tenant may terminate this
Lease, either partially as to the affected Building, or as to the entire
Premises, in Tenant’s reasonable discretion, by written notice to Landlord
within fifteen (15) days after the expiration of such period, as the same may be
extended. For purposes of this Lease, the term “Reconstruction Delays” shall
mean: (i) any delays caused by the insurance adjustment process; (ii) any delays
caused by Tenant; and (iii) any delays caused by fire, act of God, governmental
act or failure to act, terrorist act, labor dispute, unavailability of labor or
materials or any other cause outside the reasonable control of Landlord;
provided, however, that Reconstruction Delays pursuant to the clauses (i) and
(iii) above shall not, on the aggregate, exceed sixty (60) days.
For clarification purposes only and with respect to this Section 12 and to
Section 13 below, in no event shall any damage to Building 2100 (as defined in
Section 41 of Exhibit D) permit Tenant to terminate this Lease with respect the
2160 Building or the 2190 Building.
12.4    Waiver. Landlord and Tenant each hereby waive the provisions of
California Civil Code Sections 1932(2), 1933(4) and any other applicable
existing or future Law permitting the termination of a lease agreement in the
event of damage or destruction under any circumstances other than as provided in
Sections 12.2 - Landlord’s Right to Terminate and 12.3 - Tenant’s Right to
Terminate.
13.CONDEMNATION.
13.1    Definitions.
(a)    “Award” shall mean all compensation, sums, or anything of value awarded,
paid or received on a total or partial Condemnation.
(b)    “Condemnation” shall mean (i) a permanent taking (or a temporary taking
for a period extending beyond the end of the Term) pursuant to the exercise of
the power of condemnation or eminent domain by any public or quasi-public
authority, private corporation or individual having such power (“Condemnor”),
whether by legal proceedings or otherwise, or (ii) a voluntary sale or transfer
by Landlord to any such authority, either under threat of condemnation or while
legal proceedings for condemnation are pending.
(c)    “Date of Condemnation” shall mean the earlier of the date that title to
the property taken is vested in the Condemnor or the date the Condemnor has the
right to possession of the property being condemned.
13.2    Effect on Lease.
(a)    If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if a material portion of the Premises (or a particular Building)
remaining after the Condemnation will be unsuitable for Tenant’s continued use
(in Tenant’s good faith business judgment), then upon notice to Landlord within
thirty (30) days after Landlord notifies Tenant of the Condemnation, Tenant may
terminate this Lease effective as of the Date of Condemnation either partially
as to the particular Building or as to the entire Premises, as the case may be.


-30-    

--------------------------------------------------------------------------------





(b)    If twenty-five percent (25%) or more of (i) the Project or the parcel(s)
of land on which the Premises are situated or (ii) the parking spaces in the
Parking Facility which serves the Premises are taken by Condemnation (and, in
the case of such parking spaces, Landlord fails to provide to Tenant reasonable
alternative parking which may be in the form of valet parking or shuttle
service), Landlord, in the case of clause (i), or Tenant, in the case of clauses
(i) and (ii), may elect to terminate this Lease, effective as of the Date of
Condemnation, by notice to the other party within thirty (30) days after the
Date of Condemnation; provided, however, that Tenant shall have the right to
terminate this Lease either partially as to the particular affected Building, or
as to the entire Premises. In addition, if, as a result of any Condemnation, any
Building is no longer reasonably suitable for use as an office building, whether
or not any portion of the Premises is taken, Landlord or Tenant may elect to
terminate this Lease as to such affected Building, effective as of the Date of
Condemnation, by notice to the other party within thirty (30) days after the
Date of Condemnation.
(c)    If all or a portion of the Premises is temporarily taken by a Condemnor
for a period of not less than one hundred eighty (180) days not extending beyond
the end of the Term, this Lease shall remain in full force and effect.
13.3    Restoration. If this Lease is not terminated as provided in Section 13.2
- Effect on Lease, Landlord, at its expense, shall diligently proceed to repair
and restore the Premises to substantially its former condition (to the extent
permitted by then applicable Laws) and/or repair and restore the Building to an
architecturally complete office building; provided, however, that Landlord’s
obligations to so repair and restore shall be limited to the amount of any Award
received by Landlord and not required to be paid to any Mortgagee. In no event
shall Landlord have any obligation to repair or replace any improvements in the
Premises beyond the amount of any Award received by Landlord for such repair or
to repair or replace any of Tenant’s personal property, Trade Fixtures, or
Alterations.
13.4    Abatement and Reduction of Rent. If any portion of the Premises is taken
in a Condemnation or is rendered permanently untenantable by repairs
necessitated by the Condemnation, and this Lease is not terminated, the Base
Rent and Additional Rent payable under this Lease shall be proportionally
reduced as of the Date of Condemnation based upon the percentage of rentable
square feet in the Premises so taken or rendered permanently untenantable. In
addition, if this Lease remains in effect following a Condemnation and Landlord
proceeds to repair and restore the Premises, the Base Rent and Additional Rent
payable under this Lease shall be abated during the period of such repair or
restoration to the extent such repairs prevent Tenant’s use of the Premises.
13.5    Awards. Any Award made shall be paid to Landlord, and Tenant hereby
assigns to Landlord, and waives all interest in or claim to, any such Award,
including any claim for the value of the unexpired Term; provided, however, that
Tenant shall be entitled to receive, or to prosecute a separate claim for, an
Award for a temporary taking of the Premises or a portion thereof by a Condemnor
where this Lease is not terminated (to the extent such Award relates to the
unexpired Term), or an Award or portion thereof separately designated for
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations,
provided that in no event will any Award to Tenant reduce any Award to which
Landlord would otherwise be entitled.


-31-    

--------------------------------------------------------------------------------





13.6    Waiver. Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Law allowing either party to petition for a termination of
this Lease upon a partial taking of the Premises and/or the Project.
14.ASSIGNMENT AND SUBLETTING.
14.1    Landlord’s Consent Required. Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Section 14)
shall not be unreasonably withheld. If Tenant is a business entity, any direct
or indirect transfer of fifty percent (50%) or more of the ownership interest of
the entity (whether in a single transaction or in the aggregate through more
than one transaction), including a merger or consolidation, shall be deemed a
Transfer. Notwithstanding the foregoing, so long as Tenant is publicly traded on
a major over-the-counter stock exchange, the ordinary transfer of shares over
the counter shall be deemed not to be a transfer for purposes of this Section
14. Notwithstanding any provision in this Lease to the contrary, Tenant shall
not mortgage, pledge, hypothecate or otherwise encumber this Lease or all or any
part of Tenant’s interest under this Lease. Any assignee, subtenant, user or
other transferee under any proposed Transfer is herein called a “Proposed
Transferee”. Any assignee, subtenant, user or other transferee is herein called
a “Transferee”.
14.2    Reasonable Consent.
(a)    At least thirty (30) days prior to the commencement date of any proposed
Transfer, Tenant shall submit in writing to Landlord (i) the name and legal
composition of the Proposed Transferee; (ii) the nature of the business proposed
to be carried on in the Premises; (iii) a current balance sheet, and income and
cash flow statements for the last two (2) years and such other reasonable
financial and other information concerning the Proposed Transferee as Landlord
may reasonably request; and (iv) a draft of the proposed assignment, sublease or
other agreement governing the proposed Transfer containing the material terms.
Within fifteen (15) business days after Landlord receives all such information
it shall notify Tenant whether it approves or disapproves such Transfer or if it
elects to proceed under Section 14.7 - Landlord’s Right to Space.
(b)    Tenant acknowledges and agrees that, among other circumstances for which
Landlord could reasonably withhold consent to a proposed Transfer, it shall be
reasonable for Landlord to withhold consent where (i) the Proposed Transferee
does not intend itself to occupy the entire portion of the Premises assigned or
sublet, (ii) Landlord reasonably disapproves of the Proposed Transferee’s
business operating ability or history or creditworthiness, taking into
consideration the portion of the Premises being assigned or subleased, (iii) the
Proposed Transferee is a governmental agency or unit or an existing tenant in
the Project, unless, in the case of an existing tenant, Landlord does not have
space available for lease containing the same or more square feet as is
contained in the Premises to accommodate the existing tenant’s expansion needs
in the Project, as identified in writing by such existing tenant, (iv) the
proposed Transfer would violate any “exclusive” rights of any tenants in the
Project, (v) Landlord has negotiated with the Proposed Transferee for space in
the Project at any time within the preceding sixty (60)


-32-    

--------------------------------------------------------------------------------





days (unless Landlord does not have space available for lease in the Building
that is comparable to the space Tenant desires to sublet or assign. Landlord
shall be deemed to have comparable space if it has, or will have, space
available on any floor of the Building that is approximately the same size as
the space Tenant desires to sublet or assign within sixty (60) days, in the
aggregate, of the proposed commencement of the proposed sublease or assignment,
and for a comparable term), (vi) a proposed Transfer would violate any
Encumbrance, (vii) any Mortgagee objects to the proposed Transfer, subject to
and in accordance with the loan documents applicable to such Mortgagee’s
Encumbrance, (viii) the proposed agreement governing the Transfer purports to
expand the Tenant’s rights under the Lease, or modify or constrain any of
Landlord’s rights under the Lease, or (ix) Landlord otherwise determines, using
reasonable and good faith, prudent business judgment, that the proposed Transfer
would have the effect of increasing the expenses associated with operating,
maintaining and repairing the Project unless Tenant agrees to pay all such
costs. In no event may Tenant publicly offer or advertise all or any portion of
the Premises for assignment or sublease at a rental less than seventy-five
percent (75%) of that then sought by Landlord for a direct lease (non-sublease)
of comparable space in the Project (provided, however, that, subject to the
remaining terms and conditions of this Section 14, the foregoing shall not
prohibit Tenant from subleasing any portion of the Premises below such amount).
14.3    Excess Consideration. If Landlord consents to a Transfer, Tenant shall
pay to Landlord, as Additional Rent, within thirty (30) days after receipt by
Tenant, fifty percent (50%) of all “Transfer Consideration”, which shall mean
any consideration paid by the Transferee for the Transfer. In the case of a
sublease, Transfer Consideration includes any “key money” or other non-rent
consideration paid in connection with the sublease, plus the excess of the rent
payable by the subtenant over the amount of Base Rent and Additional Rent paid
hereunder applicable to the subleased space, less the direct, out-of-pocket
expenses and costs for necessary Alterations (or a reasonable allowance
therefor) reasonable attorneys’ fees and brokerage commission costs paid by
Tenant to procure the subtenant (“Transfer Costs”. In the case of an assignment,
Transfer Consideration includes any consideration paid by the Transferee for or
directly attributable to the assignment of the Lease, less the Transfer Costs.
Tenant would be entitled to recover all Transfer Costs prior to paying Landlord
its appropriate share of the Transfer Consideration. Tenant shall use good faith
reasonable efforts to enforce the payment obligations of any Transferee.
14.4    No Release Of Tenant. No consent by Landlord to any Transfer shall
relieve Tenant of any obligation to be performed by Tenant under this Lease,
whether occurring before or after such consent, assignment, subletting or other
Transfer. Each Transferee shall be jointly and severally liable with Tenant (and
Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the amount set forth in
the sublease) and for the performance of all other terms and provisions of this
Lease. The consent by Landlord to any Transfer shall not relieve Tenant or any
such Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee. The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer. Tenant shall use
good faith reasonable efforts to enforce the payment obligations of any
Transferee.
14.5    Expenses and Attorneys’ Fees. Tenant shall pay to Landlord on demand all
costs and expenses (including reasonable attorneys’ fees) incurred by Landlord
in connection with reviewing or consenting to any proposed Transfer (including
any request for consent to, or any


-33-    

--------------------------------------------------------------------------------





waiver of Landlord’s rights in connection with, any security interest in any of
Tenant’s property at the Premises). Notwithstanding the foregoing, provided that
neither the Tenant nor the Proposed Transferee requests any material changes to
this Lease or Landlord’s standard form of consent (attached as Exhibits F and
F-1, respectively) in connection with the proposed Transfer, the attorney’s fees
payable by Tenant pursuant to this Section 14.5 shall not exceed $7,500.00 for
such proposed Transfer.
14.6    Effectiveness of Transfer. Prior to the date on which any Transfer
(whether or not requiring Landlord’s consent) becomes effective, Tenant shall
deliver to Landlord a counterpart of the fully executed Transfer document and
Landlord’s then-current commercially reasonable form of Consent to Assignment or
Consent to Sublease executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations pursuant to this Lease.
Failure or refusal of a Transferee to execute any such instrument shall not
release or discharge the Transferee from liability as provided herein. The
voluntary, involuntary or other surrender of this Lease by Tenant, or a mutual
cancellation by Landlord and Tenant, shall not work a merger, and any such
surrender or cancellation shall, at the option of Landlord, either terminate all
or any existing subleases or operate as an assignment to Landlord of any or all
of such subleases.
14.7    Landlord’s Right to Space. Notwithstanding any of the above provisions
of this Section to the contrary and excluding any Transfer to a Permitted
Transferee, if Tenant notifies Landlord that it desires to enter into a
Transfer, Landlord, in lieu of consenting to such Transfer, may, by written
notice to Tenant within fifteen (15) business days following Landlord’s receipt
of Tenant’s notification, elect (a) in the case of an assignment or a sublease
of the entire Premises, to terminate this Lease, or (b) in the case of a
sublease for ninety percent (90%) or more of the remaining Term, to terminate
this Lease as it relates to the portion of the Premises to be sublet. In such
event, this Lease will terminate (or the space proposed to be subleased will be
removed from the Premises subject to this Lease and the Base Rent and Tenant’s
Share under this Lease shall be proportionately reduced) on the date the
Transfer was proposed to be effective, if such date is specified in Tenant’s
notice to Landlord regarding the proposed Transfer (provided that if no such
date is given by Tenant, then this Lease will terminate sixty (60) days after
the date of Landlord’s notice to Tenant making the election set forth in this
Section 14.7), and Landlord may lease such space to any party, including the
prospective Transferee identified by Tenant.
14.8    Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee or as attorney-in-fact
for Tenant for purposes hereof, or a receiver for Tenant appointed on Landlord’s
application may (but shall not be obligated to) collect such rents and other
consideration and apply the same toward Tenant’s obligations to Landlord under
this Lease; provided, however, that Landlord grants to Tenant at all times while
an Event of Default is not continuing, a revocable license to collect such rents
(which license shall automatically and without notice be and be deemed to have
been revoked and terminated immediately during the continuance of any Event of
Default).
14.9    Permitted Transfers. Notwithstanding any provision contained in the
Section 14 to the contrary, Tenant shall have the right, without the consent of
Landlord, upon ten (10) days prior written notice to Landlord (provided that, if
prohibited by confidentiality in connection with a proposed purchase, merger,
consolidation or reorganization, then Tenant shall give Landlord written notice
within ten (10) days after the effective date of the proposed purchase, merger,


-34-    

--------------------------------------------------------------------------------





consolidation or reorganization), to Transfer this Lease to any of the following
entities (each a “Permitted Transferee”, a Transfer to a Permitted Transferee
being a “Permitted Transfer”), so long as the Permitted Transferee has a
tangible net worth sufficient to fulfill the obligations of the original Tenant
under this Lease being assumed by the Permitted Transferee, if any, and, in the
case of the Transfer described in clause (i) below, not materially less than the
tangible net worth of Tenant immediately prior to such Transfer, and so long as
such Transfer is not objectionable to Landlord under any of Subsections 14.2(b)
(vi) or (viii) of this Lease: (i)  a successor corporation related to Tenant by
merger, consolidation, or non-bankruptcy reorganization, (ii) a purchaser of at
least ninety percent (90%) of Tenant’s assets as an ongoing concern, or (iii) an
“Affiliate” of Tenant. Tenant shall deliver a fully executed copy of any
sublease or assignment document to a Permitted Transferee within twenty (20)
business days following the effective date of such assignment or subletting. The
provisions of Sections 14.1, 14.2, 14.3, 14.6 and 14.7 shall not apply with
respect to a Permitted Transfer, but any Permitted Transfer pursuant to the
provisions of this Section 14.9 shall be subject to all of the other provisions
of this Lease. Tenant shall remain liable under this Lease after any such
transfer. For the purposes of this Section 14, the term “Affiliate” of Tenant
shall mean and refer to any entity controlling, controlled by or under common
control with Tenant or Tenant’s parent or subsidiary, as the case may be.
“Control” as used herein shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
controlled entity; and the ownership, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty percent (50%) of the voting
interest in any entity. Notwithstanding Tenant’s right to make a Permitted
Transfer pursuant to the provisions of this Section 14.9, Tenant may not use its
rights under this Section 14 in two or more transactions (whether separate
transactions or steps or phases of a single transaction), at one time or over
time, as a subterfuge to evade the obligations and restrictions relating to
Transfers set forth in this Section 14.
Notwithstanding anything to the contrary contained herein the parties
acknowledge and agree that the consummation of the transaction (the
“Transaction”) involving Tenant that is described in that certain Agreement and
Plan of Merger, by and among Tenant and the other parties named therein (which
was filed as an exhibit to the Form 8-K filed by Tenant with the Securities and
Exchange Commission on May 4, 2016), shall constitute a Permitted Transfer, and
the surviving Tenant entity shall constitute a Permitted Transferee, for all
purposes under this Lease. Tenant shall provide to Landlord written notice
informing Landlord of the actual date of the closing of the Transaction (the
“Closing Date”) promptly following the occurrence thereof. Within ten (10)
business days following the Closing Date, Tenant shall tender to Landlord a
Letter of Credit pursuant to Section 47 of this Lease. Tenant shall in no event
structure the foregoing Transaction in a manner to circumvent the requirements
of a Permitted Transferee.
15.DEFAULT AND REMEDIES.
15.1    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:
(a)    Tenant fails to make any payment of Rent when due, or any amount required
to replenish the Security Deposit as provided in Section 4 above, if payment in
full is not received by Landlord within three (3) business days after written
notice that it is due. If Landlord accepts any past due Rent, such acceptance
shall not be a waiver of any other prior breach by


-35-    

--------------------------------------------------------------------------------





Tenant under this Lease, other than the failure of Tenant to pay the particular
past due Rent which Landlord has accepted.
(b)    Tenant abandons the Premises and fails to pay Rent when due hereunder.
(c)    Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Sections 20 - Encumbrances - and 21 - Estoppel
Certificates and Financial Statements - below.
(d)    Tenant violates the restrictions on Transfer set forth in Section 14 -
Assignment and Subletting.
(e)    Tenant ceases doing business as a going concern; makes an assignment for
the benefit of creditors; is adjudicated an insolvent, files a petition (or
files an answer admitting the material allegations of a petition) seeking relief
under any state or federal bankruptcy or other statute, law or regulation
affecting creditors’ rights; all or substantially all of Tenant’s assets are
subject to judicial seizure or attachment and are not released within sixty (60)
days, or Tenant consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for Tenant or for all or any substantial part of Tenant’s
assets.
(f)    Tenant fails, within ninety (90) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within ninety (90) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.
(g)    Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within fifteen (15) days after notice to Tenant or, if such failure
cannot be cured within such fifteen (15)-day period, Tenant fails within such
fifteen (15)-day period to commence, and thereafter diligently proceed with, all
actions necessary to cure such failure as soon as reasonably possible but in all
events within one hundred eighty (180) days of such notice.
15.2    Remedies. Upon the occurrence of an Event of Default, Landlord shall
have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other remedies now or hereafter
allowed by law:
(a)    Landlord may terminate Tenant’s right to possession of the Premises at
any time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including re-entry into the Premises, efforts to relet the Premises, reletting
of the Premises for Tenant’s account, storage of Tenant’s personal property and
Trade Fixtures, acceptance of keys to the Premises from Tenant or exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in California Civil Code Section 1951.2 and any other
applicable existing or future Law providing for recovery of damages for such
breach, including the worth at the time of


-36-    

--------------------------------------------------------------------------------





award of the amount by which the rent which would be payable by Tenant hereunder
for the remainder of the Term after the date of the award of damages, including
Additional Rent as reasonably estimated by Landlord, exceeds the amount of such
rental loss as Tenant proves could have been reasonably avoided, discounted at
the discount rate published by the Federal Reserve Bank of San Francisco for
member banks at the time of the award plus one percent (1%).
(b)    Landlord shall have the remedy described in California Civil Code Section
1951.4 (Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).
(c)    Landlord may cure the Event of Default at Tenant’s expense. If Landlord
pays any sum or incurs any expense in curing the Event of Default, Tenant shall
reimburse Landlord upon demand for the amount of such payment or expense with
interest at the Interest Rate from the date the sum is paid or the expense is
incurred until Landlord is reimbursed by Tenant.
(d)    Landlord may remove all of Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. If Landlord does not elect to store any
or all of Tenant’s property left in the Premises, Landlord may consider such
property to be abandoned by Tenant, and Landlord may thereupon dispose of such
property in any manner deemed appropriate by Landlord and otherwise allowable
pursuant to applicable Law. Any proceeds realized by Landlord on the disposal of
any such property shall be applied first to offset all expenses of storage and
sale, then credited against Tenant’s outstanding obligations to Landlord under
this Lease, and any balance remaining after satisfaction of all obligations of
Tenant under this Lease shall be delivered to Tenant.
16.LATE CHARGE AND INTEREST.
16.1    Late Charge. If any payment of rent is not received by Landlord within
four (4) days of the date due, Tenant shall pay to Landlord on demand as a late
charge (“Late Charge”) an additional amount equal to five percent (5%) of the
overdue payment. Notwithstanding the foregoing, Tenant shall not be obligated to
pay a Late Charge on the first payment during any calendar year of the Term of
rent not received by Landlord within four (4) days of the date due unless Tenant
does not pay such rent within five (5) days after written notice from Landlord
that such payment of rent is past due. Commencing with the second (2nd) past due
payment of rent during such calendar year, Tenant shall pay the Late Charge to
Landlord on demand. A Late Charge shall not be imposed more than once on any
particular installment not paid within four (4) days of the due date, but
imposition of a Late Charge on any payment not made when due does not eliminate
or supersede late charges imposed on other (prior) payments not made within four
(4) days of the due date or preclude imposition of a late charge on other
installments or payments not made within four (4) days of the due date.
16.2    Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid within four (4) days of the date due shall at
Landlord’s option bear interest from the date due until paid to Landlord by
Tenant at the rate of ten percent (10%) per annum or the maximum lawful rate
that Landlord may charge to Tenant under applicable laws, whichever is less (the
“Interest Rate”). Acceptance of any late charge and/or interest shall not
constitute a waiver of


-37-    

--------------------------------------------------------------------------------





Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.
17.WAIVER. No provisions of this Lease shall be deemed waived by either party
unless such waiver is in a writing signed by such party. The waiver by either
party of any breach of any provision of this Lease shall not be deemed a waiver
of such provision or of any subsequent breach of the same or any other provision
of this Lease. No delay or omission in the exercise of any right or remedy of
either party upon any default by the other party shall impair such right or
remedy or be construed as a waiver. Landlord’s acceptance of any payments of
rent due under this Lease shall not be deemed a waiver of any default by Tenant
under this Lease (including Tenant’s recurrent failure to timely pay rent) other
than Tenant’s nonpayment of the accepted sums, and no endorsement or statement
on any check or payment or in any letter or document accompanying any check or
payment shall be deemed an accord and satisfaction. Either party’s consent to or
approval of any act by the other party requiring its consent or approval shall
not be deemed to waive or render unnecessary such party’s consent to or approval
of any subsequent act by the other party.
18.ENTRY, INSPECTION AND CLOSURE.
18.1    Except (i) to the extent requested by Tenant, (ii) in connection with
scheduled maintenance programs to be performed by Landlord pursuant to this
Lease, and/or (iii) in the event of an emergency, where Landlord is not required
to give any notice, then upon twenty-four (24) hours’ prior written notice to
Tenant, Landlord and its authorized representatives may enter the Premises at
all reasonable times to: (a) determine whether the Premises are in good
condition, (b) determine whether Tenant is complying with its obligations under
this Lease, (c) perform any maintenance or repair of the Premises or the
Building that Landlord has the right or obligation to perform, (d)  serve, post
or keep posted any notices required or allowed under the provisions of this
Lease, (e) show the Premises to prospective brokers, agents, buyers,
transferees, Mortgagees or tenants, or (f) do any other act or thing reasonably
necessary for the safety or preservation of the Premises or the Building. Tenant
may restrict access to the Secured Areas (as defined in Section 18.2 below)
reasonably necessary to protect confidential or proprietary information. Except
in the case of an emergency, Tenant shall be entitled to have an employee of
Tenant accompany the person(s) entering the Premises, provided Tenant makes such
employee available at the time Landlord or such other party desires to enter the
Premises. Access by Landlord shall be in accordance with the reasonable and
industry standard security, safety and confidentiality requirements that Tenant
may reasonably adopt from time to time, including, without limitation (x)
Tenant’s confidentiality requirements set forth in Exhibit G-1 attached hereto,
and (y) a requirement that persons having access to the Premises shall sign and
deliver to Tenant a commercially reasonable confidentiality and nondisclosure
agreement in substantially the form set forth as Exhibit G-2 attached hereto.
Tenant may reasonably restrict access by any visitor whom Landlord intends to
bring onto the Premises who is, or may reasonably be suspected by Tenant to be
or represent a competitor of Tenant. Landlord’s entry shall cause the least
interference to Tenant’s business as commercially reasonable. Landlord shall use
commercially reasonable efforts to promptly finish any work for which it
entered. Tenant shall at all times, except in the case of emergencies, have the
right to escort Landlord or its agents, representatives, contractors or guests
while the same are in the Premises. Landlord agrees that except in the event (i)
Tenant is in default under this Lease beyond any applicable notice and cure
period, (ii) Landlord and Tenant are negotiating for or have agreed to an early
termination of this Lease, or (iii) Landlord and Tenant otherwise mutually agree
to the contrary, Landlord shall not show the


-38-    

--------------------------------------------------------------------------------





Premises to prospective tenants except during the last twelve (12) months of the
Term of this Lease. When reasonably necessary Landlord may temporarily close
entrances, doors, corridors, elevators or other facilities in the Building
without liability to Tenant by reason of such closure. In no event shall Tenant
be entitled to an abatement of rent on account of any entry by Landlord, and
Landlord shall not be liable in any manner for any inconvenience, loss of
business or other damage to Tenant or other persons arising out of Landlord’s
entry on the Premises in accordance with this Section. No action by Landlord
pursuant to this paragraph shall constitute an eviction of Tenant, constructive
or otherwise, entitle Tenant to an abatement of rent or to terminate this Lease
or otherwise release Tenant from any of Tenant’s obligations under this Lease.
18.2    Secured Area. Notwithstanding anything to the contrary contained in this
Section 18, Tenant, at its own expense, may designate up to ten percent (10%) of
the Premises as a “Secured Area” and provide its own locks to such area
("Secured Area"). Tenant need not furnish Landlord with a key, but upon the
Expiration Date or earlier expiration or termination of Tenant’s right to
possession, Tenant shall surrender all such keys to Landlord. If Landlord must
gain access to a Secured Area in a non-emergency situation (i.e., to perform
Landlord’s maintenance and repair obligations within the Premises), Landlord
shall contact Tenant in writing or orally, and Landlord and Tenant shall arrange
a mutually agreed upon time for Landlord to have such access, no less than
twenty-four (24) hours thereafter. Landlord shall comply with all reasonable
security measures pertaining to the Secured Area. If Landlord determines in its
sole discretion that an emergency in the Building or the Premises, including,
without limitation, a suspected fire or flood, requires Landlord to gain access
to the Secured Area, Tenant hereby authorizes Landlord to forcibly enter the
Secured Area. In such event, Landlord shall have no liability whatsoever to
Tenant, and Tenant shall pay all reasonable expenses incurred by Landlord in
repairing or reconstructing any entrance, corridor, door or other portions of
the Premises damaged as a result of a forcible entry by Landlord. Landlord shall
have no obligation to provide either janitorial service or cleaning in the
Secured Area.
19.SURRENDER AND HOLDING OVER.
19.1    Surrender. Upon the expiration or termination of this Lease, Tenant
shall surrender the Premises and all Tenant Improvements and Alterations to
Landlord broom-clean and in their original condition, except for reasonable wear
and tear, damage from casualty or Condemnation and any changes resulting from
approved Alterations; provided, however, that prior to the expiration or
termination of this Lease Tenant shall, at Landlord’s request, remove all
telephone and other cabling installed in the Building by Tenant and remove from
the Premises all Tenant’s personal property and any Trade Fixtures and all
Alterations that Landlord has elected to require Tenant to remove as provided in
Section 6.1 - Tenant Improvements & Alterations, and repair any damage caused by
such removal. If such removal is not completed before the expiration or
termination of the Term, Landlord shall have the right (but no obligation) to
remove the same, and Tenant shall pay Landlord on demand for all reasonable
costs of removal and storage thereof and for the rental value of the Premises
for the period from the end of the Term through the end of the time reasonably
required for such removal. Landlord shall also have the right to retain or
dispose of all or any portion of such property if Tenant does not pay all such
costs and retrieve the property within ten (10) days after notice from Landlord
(in which event title to all such property described in Landlord’s notice shall
be transferred to and vest in Landlord). Tenant waives all Claims against
Landlord for any damage or loss to Tenant resulting from Landlord’s removal,
storage, retention, or disposition of any such property. Upon expiration or
termination of this Lease or of


-39-    

--------------------------------------------------------------------------------





Tenant’s possession, whichever is earliest, Tenant shall surrender all keys to
the Premises or any other part of the Building and shall deliver to Landlord all
keys for or make known to Landlord the combination of locks on all safes,
cabinets and vaults that may be located in the Premises. Tenant’s obligations
under this Section shall survive the expiration or termination of this Lease.
19.2    Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. No act or omission by
Landlord, other than its specific written consent, shall constitute permission
for Tenant to continue in possession of the Premises, and if such consent is
given or declared to have been given by a court judgment, Landlord may terminate
Tenant’s holdover tenancy at any time upon seven (7) days written notice. In
such event, Tenant shall continue to comply with or perform all the terms and
obligations of Tenant under this Lease, except that the monthly Base Rent during
Tenant’s holding over shall be an amount equal to one hundred fifty percent
(150%) of the Base Rent payable in the last full month prior to the termination
hereof. Acceptance by Landlord of rent after such termination shall not
constitute a renewal or extension of this Lease; and nothing contained in this
provision shall be deemed to waive Landlord’s right of re-entry or any other
right hereunder or at law. Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims arising or resulting directly or indirectly
from Tenant’s failure to timely surrender the Premises, including (i) any rent
payable by or any loss, cost, or damages claimed by any prospective tenant of
the Premises, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the Premises by
reason of such failure to timely surrender the Premises; provided, however, upon
agreement on material terms for a third-party lease or other such agreement,
which affects all or a portion of the Premises, Landlord shall deliver written
notice (the “New Lease Notice”) of such lease or other agreement to Tenant and
the terms of the foregoing indemnity shall not be effective until the later of
(i) the date that occurs fifteen (15) days following the date Landlord delivers
such New Lease Notice to Tenant, or (ii) the date such holdover commences.
20.ENCUMBRANCES.
20.1    Subordination. This Lease is expressly made subject and subordinate to
any mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Project or any interest of Landlord therein which is
now existing or hereafter executed or recorded (“Encumbrance”); provided,
however, that such subordination shall only be effective, as to future
Encumbrances, if the holder of the Encumbrance (hereinafter, a “Mortgagee”)
agrees in writing that this Lease shall survive the termination of the
Encumbrance by lapse of time, foreclosure or otherwise so long as Tenant is not
in default under this Lease beyond applicable notice and cure periods. Provided
the conditions of the preceding sentence are satisfied, Tenant shall execute and
deliver to Landlord, within ten (10) business days after written request
therefor by Landlord and in a form reasonably requested by Landlord, and the
holder of any Encumbrance, any additional documents evidencing the subordination
of this Lease with respect to any such Encumbrance and the nondisturbance
agreement of the holder of any such Encumbrance, which documents may include
customary commercially reasonable terms. If the interest of Landlord in the
Building is transferred pursuant to or in lieu of proceedings for enforcement of
any Encumbrance (including, without limitation, any judicial foreclosure or
foreclosure by a power of sale in a deed of trust), Tenant shall, at the request
of the new owner, immediately attorn to, and become the tenant of, the new
owner, and this Lease shall continue in full force and effect as a


-40-    

--------------------------------------------------------------------------------





direct lease between the transferee and Tenant on the terms and conditions set
forth in this Lease and, at such new owner’s request, shall execute a new lease
confirming the lease terms of this Lease. In furtherance of the foregoing, any
such successor to the Landlord shall not be liable for any offsets, defenses,
claims, counterclaims, liabilities or obligations of the “landlord” under the
Lease accruing prior to the date that such new owner exercises its rights
pursuant to the preceding sentence. Landlord, at Tenant’s sole cost and expense,
shall obtain from the current Mortgagee within sixty (60) days after complete
execution of this Lease, a Subordination, Non-Disturbance and Attornment
Agreement in the form attached hereto as Exhibit E. Notwithstanding the
foregoing in this Section to the contrary, so long as Tenant is not in breach or
default under this Lease beyond applicable notice and cure periods, then as a
condition precedent to the future subordination of this Lease to a future
Encumbrance, Landlord shall be required to provide Tenant with a
non-disturbance, subordination, and attornment agreement in favor of Tenant from
the holder having the benefit of such Encumbrance who comes into existence after
the Commencement Date. Tenant shall be responsible for all reasonable costs in
connection with such non-disturbance, subordination, and attornment agreement
(it being agreed that Tenant shall be responsible for any reasonable fee or
review costs charged by such holder). Such non-disturbance, subordination, and
attornment agreement in favor of Tenant shall provide that, so long as Tenant is
paying the Rent due under this Lease and is not otherwise in default under this
Lease beyond any applicable cure period, its right to possession and the other
terms of this Lease shall remain in full force and effect. Such non-disturbance,
subordination, and attornment agreement may include other commercially
reasonable provisions Tenant and the Mortgagee may mutually agree.
20.2    Mortgagee Protection. Tenant agrees to give any Mortgagee, by registered
mail, a copy of any notice of default served upon Landlord, provided that prior
to such notice Tenant has been notified in writing (by way of notice of
assignment of rents and leases, or otherwise) of the address of such Mortgagee.
If Landlord shall have failed to cure such default within thirty (30) days from
the effective date of such notice of default, then the Mortgagee shall have an
additional thirty (30) days within which to cure such default or if such default
cannot with diligence be cured within that time, then the commencement of action
by Mortgagee within such period to remedy the default shall be deemed sufficient
so long as Mortgagee pursues such cure with diligence to completion.
21.ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.
21.1    Estoppel Certificates.
(a)    Within ten (10) days after written request therefor, Tenant shall execute
and deliver to Landlord, in a commercially reasonable form provided by or
satisfactory to Landlord, a certificate stating that this Lease is in full force
and effect, describing this Lease and any amendments or modifications hereto,
acknowledging that this Lease is subordinate or prior, as the case may be, to
any Encumbrance (subject to the terms of Section 20.1 above) and stating any
other information Landlord may reasonably request, including the commencement
and expiration dates of the Term, the monthly Base Rent, the date to which Rent
has been paid, the amount of any security deposit or prepaid rent, whether, to
Tenant’s actual knowledge, either party hereto is in default under the terms of
the Lease, whether, to Tenant’s actual knowledge, Landlord has completed its
construction obligations hereunder (if any), and whether Tenant has accepted the
Premises. Any person or entity purchasing, acquiring an interest in or extending
financing with respect to the Building shall be entitled to rely upon any such
certificate. If Tenant fails to deliver


-41-    

--------------------------------------------------------------------------------





such certificate within five (5) business days after Landlord's second written
request therefor, Tenant shall be in default of the Lease and Tenant shall pay
to Landlord, in addition to all other amounts required from Tenant pursuant to
this Lease, $2,500.00 for each calendar day that Tenant fails to deliver the
required estoppel certificate beginning with the first calendar day immediately
following the five (5) business days after Landlord's second written request;
provided, however, that if Tenant fails to deliver the required estoppel
certificate within ten (10) business days after Landlord's second written
request, the amount that Tenant shall be required to pay to Landlord for such
failure, beginning on the first calendar day immediately following the foregoing
ten (10) business day period, shall increase at the rate of $500.00 per calendar
day so that for example, the amount due for such first calendar day shall be
$3,000.00, the amount due for the second calendar day immediately following the
foregoing ten (10) business day period shall be $3,500.00, etc. until the
required estoppel certificate is delivered to Landlord.
(b)    Within ten (10) business days after written request therefor, Landlord
shall execute and deliver to Tenant, in a form reasonably acceptable to
Landlord, stating that this Lease is in full force and effect, describing this
Lease and any amendments or modifications hereto and stating the commencement
and expiration dates of the Term, the monthly Base Rent, the date to which Rent
has been paid, the amount of any security deposit or prepaid rent, whether to
the best of Landlord’s knowledge either party hereto is in default under the
terms of the Lease, whether Landlord has completed its construction obligations
hereunder (if any), and whether Tenant has accepted the Premises. If Landlord
fails timely to execute and deliver such certificate as provided above within
five (5) days following a Landlord’s receipt of a second notice from Tenant
requesting Landlord to provide such estoppel certificate, then any person or
entity purchasing, acquiring an interest in or extending financing with respect
to Tenant shall be entitled to rely upon any such certificate.
21.2    Financial Statements. Within ten (10) business days after written
request therefor, but not more than once a year, Tenant shall deliver to
Landlord a copy of the financial statements (including at least a year end
balance sheet, a statement of profit and loss, and a statement of cash flows) of
Tenant (and of each guarantor of Tenant’s obligations under this Lease) for each
of the three most recently completed years, prepared in accordance with
generally accepted accounting principles (and, if such is Tenant’s normal
practice, audited by an independent certified public accountant), all then
available subsequent interim statements, and such other financial information as
may reasonably be required by any Mortgagee. Notwithstanding the foregoing, so
long as Tenant is a publicly traded company on an “over-the-counter” market or
any recognized national or international securities exchange, the foregoing
shall not apply so long as Tenant’s current public annual report (in compliance
with applicable securities laws) for such applicable year is available to
Landlord in the public domain. At Tenant’s request, Landlord shall enter into a
confidentiality agreement with Tenant, which agreement is reasonably acceptable
to Landlord and covers confidential financial information provided by Tenant to
Landlord.
22.NOTICES. Any notice, demand, request, consent or approval that either party
desires or is required to give to the other party under this Lease shall be in
writing and shall be served personally, delivered by messenger or a nationally
recognized overnight courier service, or sent by U.S. certified mail, return
receipt requested, postage prepaid, addressed to the other party at the party’s
address for notices set forth in the Basic Lease Information. Any notice
required pursuant to any Laws may be incorporated into, given concurrently with
or given separately from any notice required under this Lease. Notices shall be
deemed to have been given and be effective on the


-42-    

--------------------------------------------------------------------------------





receipt (or refusal of delivery or receipt). Either party may change its address
for notices hereunder, effective fifteen (15) days after notice to the other
party complying with this Section. If Tenant sublets the Premises, notices from
Landlord shall be effective on the subtenant when given to Tenant pursuant to
this Section.
23.ATTORNEYS’ FEES. In the event of any dispute between Landlord and Tenant in
any way related to this Lease, and whether involving contract and/or tort
claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, “Fees”). The “prevailing party”
shall be determined based upon an assessment of which party’s major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment. The Fees shall be deemed an “actual pecuniary loss” within the meaning
of Bankruptcy Code Section 365(b)(1)(B), and notwithstanding the foregoing, all
Fees incurred by either party in any bankruptcy case filed by or against the
other party, from and after the order for relief until this Lease is rejected or
assumed in such bankruptcy case, will be “obligations of the debtor” as that
phrase is used in Bankruptcy Code Section 365(d)(3).
24.QUIET POSSESSION. Subject to Tenant’s full and timely performance of all of
Tenant’s obligations under this Lease and subject to the terms of this Lease,
including Section 20 - Encumbrances, Tenant shall have the quiet possession of
the Premises throughout the Term as against any persons or entities lawfully
claiming by, through or under Landlord.
25.SECURITY MEASURES. Landlord may, but shall be under no obligation to,
implement security measures for the Building. If Landlord uses an access card
system, Landlord may require Tenant to pay Landlord a reasonable deposit for
each access card issued to Tenant. Tenant shall be responsible for any loss,
theft or breakage of any such cards, which must be returned by Tenant to
Landlord upon expiration or earlier termination of the Lease. Landlord may
retain the deposit for any card not so returned. Landlord shall at all times
have the right to change, alter or reduce any security services or measures
implemented by Landlord. Tenant shall cooperate and comply with, and cause
Tenant’s Representatives and Visitors to cooperate and comply with, such
security measures, if any. Landlord, its agents and employees shall have no
liability to Tenant or its Representatives or Visitors for the implementation or
exercise of, or the failure to implement or exercise, any such security measures
or for any resulting disturbance of Tenant’s use or enjoyment of the Premises.
26.FORCE MAJEURE. If either Landlord or Tenant is delayed, interrupted or
prevented from performing any of its obligations under this Lease (other than,
with respect to Tenant the payment of Base Rent, Additional Rent, Security
Deposit, if any, or any other charge payable by Tenant to Landlord under this
Lease), including Landlord’s obligations under the Construction Rider and such
delay, interruption or prevention is due to fire, act of God, governmental act
or failure to act, terrorist act, labor dispute, unavailability of labor or
materials or any other cause outside the reasonable control of Landlord or
Tenant, then the time for performance of the affected obligations


-43-    

--------------------------------------------------------------------------------





of Landlord or Tenant, as the case may be, shall be extended for a period
equivalent to the period of such delay, interruption or prevention. The
inability to pay money shall in no event constitute force majeure.
27.RULES AND REGULATIONS. Tenant shall be bound by and shall comply with the
rules and regulations attached to and made a part of this Lease as Exhibit C to
the extent those rules and regulations are not in conflict with the terms of
this Lease, as well as any reasonable rules and regulations hereafter adopted by
Landlord for the Buildings, upon reasonable notice to Tenant thereof
(collectively, the “Building Rules”). Landlord shall not be responsible to
Tenant or to any other person for any violation of, or failure to observe, the
Building Rules by any other tenant or other person. The Building Rules shall be
generally applicable, and generally applied in the same manner, to all tenants
of the Project.
28.LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Building at the time in question. In the event
of any conveyance of title to the Building, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance, provided that, any successor pursuant to a voluntary,
third-party transfer (but not as part of an involuntary transfer resulting from
a foreclosure (other than as may be specifically provided in a subordination
nondisturbance and attornment agreement entered into by Tenant and any
Mortgagee) or deed in lieu thereof) shall have assumed Landlord’s obligations
under this Lease either by contractual obligation, assumption agreement or by
operation of law. Notwithstanding any other term or provision of this Lease, the
liability of Landlord for its obligations under this Lease is limited solely to
Landlord’s interest in the Building as the same may from time to time be
encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligations or
actions under this Lease. For purposes hereof, “Landlord's interest in the
Building” shall include rental income at the Building, insurance proceeds paid
on policies carried by Landlord covering the Building pursuant to this Lease
(provided, however, that in no event shall Tenant, or anyone claiming on behalf
or through Tenant, be deemed or otherwise considered a loss payee under any such
insurance policies), and proceeds from Condemnation proceedings (prior to the
distribution of same to any partner or shareholder of Landlord or any other
third party) and proceeds from the sale of the Building; provided, however, that
with respect to proceeds from the sale of the Building, Landlord’s liability
shall extend only to adjudicated claims for which Landlord’s liability arises
during Landlord’s period of ownership and during the term of the Lease and only
after Landlord first applies any such sale proceeds to any outstanding mortgages
and/or any other encumbrances existing upon or otherwise affecting the Building
(including any ground lease payments) and any tax liability respecting the
Building. No personal liability shall at any time be asserted or enforceable
against Tenant’s partners, shareholders, members, directors, officers or
managers on account of any of Tenant’s obligations or actions under this Lease.
29.CONSENTS AND APPROVALS.
29.1    Determination in Good Faith. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord
may exercise its good faith business judgment in granting or withholding such
consent or approval or in making


-44-    

--------------------------------------------------------------------------------





such judgment or determination without reference to any extrinsic standard of
reasonableness, unless the specific provision contained in this Lease providing
for such consent, approval, judgment or determination specifies that Landlord’s
consent or approval is not to be unreasonably withheld, or that such judgment or
determination is to be reasonable, or otherwise specifies the standards under
which Landlord may withhold its consent. If it is determined that Landlord
failed to give its consent where it was required to do so under this Lease,
Tenant shall be entitled to both injunctive relief or actual monetary damages
but shall not be entitled to terminate this Lease for such failure.
29.2    No Liability Imposed on Landlord. The review and/or approval by Landlord
of any item or matter to be reviewed or approved by Landlord under the terms of
this Lease or any Exhibits or Addenda hereto shall not impose upon Landlord any
liability for the accuracy or sufficiency of any such item or matter or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the
Project, and no third parties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof.
30.WAIVER OF RIGHT TO JURY TRIAL. To the extent permitted by applicable Laws,
Landlord and Tenant waive their respective rights to trial by jury of any
contract or tort claim, counterclaim, cross-complaint, or cause of action in any
action, proceeding, or hearing brought by either party against the other on any
matter arising out of or in any way connected with this Lease, the relationship
of Landlord and Tenant, or Tenant’s use or occupancy of the Premises, including
any claim of injury or damage or the enforcement of any remedy under any current
or future law, statute, regulation, code, or ordinance.
31.BROKER. Landlord shall pay the fee or commission of the broker identified in
the Basic Lease Information (the “Broker”) in accordance with Landlord’s
separate written agreement with the Broker, if any. Tenant warrants and
represents to Landlord that in the negotiating or making of this Lease neither
Tenant nor anyone acting on Tenant’s behalf has dealt with any broker or finder
who might be entitled to a fee or commission for this Lease other than the
Broker. Tenant shall indemnify and hold Landlord harmless from any claim or
claims, including costs, expenses and attorney’s fees incurred by Landlord
asserted by any other broker or finder for a fee or commission based upon any
dealings with or statements made by Tenant or Tenant’s Representatives.
32.[INTENTIONALLY OMITTED]
33.OFAC
33.1    Tenant hereby represents and warrants that neither Tenant, nor any
person or entity that controls, is under common control with, or is controlled
by Tenant, is (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.


-45-    

--------------------------------------------------------------------------------





33.2    Landlord represents and warrants that Landlord, without inquiry as of
the date hereof, is not is not nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC (including those named on OFAC’s Specially Designated and Blocked Persons
List) or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not knowingly transfer this Lease to, contract with or
otherwise engage in any dealings or transactions or be otherwise associated with
such persons or entities.
34.ENTIRE AGREEMENT. This Lease, including the Exhibits and any Addenda attached
hereto, and the documents referred to herein, if any, constitute the entire
agreement between Landlord and Tenant with respect to the leasing of space by
Tenant in the Building, and supersede all prior or contemporaneous agreements,
understandings, proposals and other representations by or between Landlord and
Tenant, whether written or oral, all of which are merged herein. Neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises, the Building, the Project or this Lease except as
expressly set forth herein, and no rights, easements or licenses shall be
acquired by Tenant by implication or otherwise unless expressly set forth
herein. The submission of this Lease for examination does not constitute an
option for the Premises and this Lease shall become effective as a binding
agreement only upon execution and delivery thereof by Landlord to Tenant.
35.MISCELLANEOUS. This Lease may not be amended or modified except by a writing
signed by Landlord and Tenant. Subject to Section 14 - Assignment and Subletting
and Section 28 - Landlord’s Liability, this Lease shall be binding on and shall
inure to the benefit of the parties and their respective successors, assigns and
legal representatives. The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect. The unenforceability, invalidity or illegality of any provision of this
Lease under particular circumstances shall not render unenforceable, invalid or
illegal other provisions of this Lease, or the same provisions under other
circumstances. This Lease shall be construed and interpreted in accordance with
the laws (excluding conflict of laws principles) of California. The provisions
of this Lease shall be construed in accordance with the fair meaning of the
language used and shall not be strictly construed against either party, even if
such party drafted the provision in question. When required by the context of
this Lease, the singular includes the plural. Wherever the term “including” is
used in this Lease, it shall be interpreted as meaning “including, but not
limited to” the matter or matters thereafter enumerated. The captions contained
in this Lease are for purposes of convenience only and are not to be used to
interpret or construe this Lease. If more than one person or entity is
identified as Tenant hereunder, the obligations of each and all of them under
this Lease shall be joint and several. Time is of the essence with respect to
this Lease, except as to the conditions relating to the delivery of possession
of the Premises to Tenant. Neither Landlord nor Tenant shall record this Lease.
Signatures to this Lease transmitted by telecopy or electronic signatures shall
be valid and effective to bind the party so signing.  FURTHER, THE PARTIES
HERETO EXPRESSLY CONSENT AND AGREE THAT THIS LEASE MAY BE ELECTRONICALLY SIGNED.
THE PARTIES AGREE THE ELECTRONIC SIGNATURES APPEARING ON THIS LEASE SHALL BE
TREATED, FOR PURPOSES OF VALIDITY, ENFORCEABILITY AS WELL AS ADMISSIBILITY, THE
SAME AS HAND-WRITTEN SIGNATURES. This Lease may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute


-46-    

--------------------------------------------------------------------------------





one and same agreement. If this Lease is signed and delivered in such manner,
Landlord and Tenant shall promptly deliver an original signed version to the
other. Any digital image copy of this Lease (to the extent fully executed and
delivered) shall be treated by the parties as a true and correct original of the
same and admissible as best evidence to the extent permitted by a court of
proper jurisdiction.
36.AUTHORITY. Tenant represents and warrants that Tenant is a duly organized and
validly existing entity, that Tenant has full right and authority to enter into
this Lease and to perform all of Tenant’s obligations hereunder and that all
persons signing this Lease on its behalf are authorized to do so and have the
power to bind Tenant to this Lease. Tenant shall provide Landlord upon request
with evidence reasonably satisfactory to Landlord confirming the foregoing
representations. Landlord represents and warrants that Landlord is a duly
organized and validly existing entity, Landlord has full right and authority to
enter into this Lease and to perform all of Landlord’s obligations hereunder and
that all persons signing this Lease on its behalf are authorized to do so and
have the power to bind Landlord to this Lease.
[SIGNATURE PAGE FOLLOWS]


-47-    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.


TENANT:


TIVO INC.,
a Delaware corporation


By:    /s/ Dan Phillips      
   Name:    Dan Phillips      
   Title:    COO          




By:    /s/ Naveen Chopra      
   Name:    Naveen Chopra   
   Title:    CEO & CFO                 
LANDLORD:


ECI FOUR GOLD STREET LLC,  
a Delaware limited liability company


By: ECI Four GRE Gold Street LLC,
a Delaware limited liability company, sole member


By: Embarcadero Capital Investors Four LP, a Delaware limited partnership,
managing member


By: ECP Four LLC,
a Delaware limited liability company, general partner


       By:    /s/ John Hamilton    
               John Hamilton, manager



(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)


-48-    

--------------------------------------------------------------------------------






EXHIBIT A


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




THE PREMISES


[thepremises.jpg]


    
Exhibit A, Page 1
Initials
    

--------------------------------------------------------------------------------


 


EXHIBIT B


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




CONSTRUCTION RIDER




1.    Tenant Improvements. Tenant accepts the Premises in its existing “AS IS”
condition. Tenant shall, with reasonable diligence through the Contractor
(defined below) selected by Tenant and approved by Landlord pursuant to the
provisions of this Section 1, construct and install the improvements and
fixtures provided for in this Exhibit B (“Tenant Improvements”). At least ten
(10) business days prior to the date Tenant enters into any contract for
construction of Tenant Improvements, Tenant shall submit to Landlord for
Landlord’s prior approval, the name of the general contractor, and those
subcontractors whose work affects the Building structure, the Building Systems,
or the roof of the Building, and such additional information on such contractors
as Landlord may reasonably request. Landlord shall have the reasonable right to
review and approve or disapprove each contractor and subcontractor submitted by
Tenant based upon such contractor’s or subcontractor’s qualifications, including
(a) quality of work, (b) creditworthiness, (c) experience in general
construction of Tenant Improvements, and in constructing improvements similar to
the Tenant Improvements, and (d) references. Landlord shall have the right to
designate the subcontractors for any life safety systems and shall have the
right to reasonably approve any subcontractor whose work affects the structure
of the Building, the roof and the Building Systems. The contractor selected by
Tenant, as approved by Landlord, is herein called the “Contractor”. Landlord
hereby approves each general contractor listed on Schedule 1 hereto as the
Contractor for the Tenant Improvements. The Contractor shall carry insurance in
accordance with the requirements set forth in Schedule 2 attached hereto. The
Contractor shall deliver Contractor’s insurance certificates to Landlord at
least ten (10) days prior to commencing construction of the Tenant Improvements.


1.1.    Plans. The Tenant Improvements shall be constructed substantially as
shown on a conceptual space plan attached hereto as Schedule 4 (“Space Plan”)
for the Premises to be prepared by Interior Architects, Inc. (“Space Planner”)
who is to be retained by Tenant as the space planner for the Premises. Landlord
shall have the right to approve the Space Planner, as well as Tenant's
engineering consultants responsible for preparing all engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
life-safety, and sprinkler work in the Premises (the “Engineers”), which
approval shall not be unreasonably withheld. Landlord hereby approves Interior
Architects, Inc. as Space Planner. The Space Plan




    
Exhibit B, Page 1
Initials
Standard Gold Street Lease Form

--------------------------------------------------------------------------------


 


shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld. The Space Plan which Landlord approves is herein called
the “Approved Space Plan”.


The Space Planner will prepare and deliver to Landlord and Tenant detailed plans
and specifications consistent with the Approved Space Plan and sufficient to
permit the construction of the Tenant Improvements by the Contractor
(“Construction Documents”); provided, however, that, with respect to the portion
of the Tenant Improvements for which the Design-Build Subcontractors (as defined
below), if any, shall be responsible, Tenant shall cause the Engineers to
prepare and submit for Landlord's approval, concurrently with submission of the
Construction Documents, performance specifications in sufficient detail to
permit the Design-Build Subcontractors to complete the working drawings, prepare
bids and obtain the required Permits in connection with the portions of the
Tenant Improvements to be constructed by the Design-Build Subcontractors
("Design-Build Specifications"). Landlord shall approve or reasonably disapprove
the Construction Documents and, if applicable, Design-Build Specifications (or
the applicable component thereof) by written notice to Tenant and the Space
Planner within ten (10) business days after receipt. Landlord shall not
unreasonably require changes or modifications or withhold its approval of the
Construction Documents or Design-Build Specifications; provided, however, that
Landlord may, in its sole and absolute discretion, require changes or
modifications or withhold its approval of the Construction Documents or, if
applicable, Design-Build Specifications if (1) the Tenant Improvements will
adversely affect the Building’s structure or the Building Systems, or (2) any
element of the Tenant Improvements fails to comply with any applicable Law. If
Landlord disapproves the Construction Documents or Design-Build Specifications
(or any component thereof), (a) Landlord's notice of disapproval shall describe
with reasonable specificity the basis for such disapproval and the changes that
would be necessary to resolve Landlord's objections, and (b) upon request by
Tenant, the parties shall meet at a reasonable and mutually acceptable time and
date and confer in good faith to reach conceptual agreement on the Construction
Documents or Design-Build Specifications (or the applicable component thereof);
provided, however, Tenant shall cause the Construction Documents and, if
applicable, Design-Build Specifications to be modified to resolve Landlord's
objections (whether directly based on Landlord's comments or by proposing an
acceptable alternative solution) and resubmitted to Landlord for its approval.
The Space Planner or Engineers, as applicable, will then revise the Construction
Documents and Design-Build Specifications and resubmit them to Tenant and to
Landlord for Landlord’s approval. Landlord shall approve or reasonably
disapprove the same within five (5) days after receipt. If Landlord fails to
approve or reasonably disapprove the Construction Documents or Design-Build
Specifications or any revisions thereto within the five (5) day period described
above, then Tenant may provide Landlord with a second request for approval. If
Landlord fails to approve or reasonably disapprove the Construction Documents or
Design-Build Specifications or any revisions thereto within five (5) days
following Landlord’s receipt of Tenant’s second request for approval, then the
Construction Documents or Design-Build Specifications or revisions thereto, as
applicable, shall be deemed approved (provided, however, that such deemed
approval shall not apply to any work shown on the Construction Documents or
Design-Build Specifications, as revised, which adversely (as determined by
Landlord) affects the structural portions of the Building and, in the case of
improvements performed to a multi-tenant building, affect the Building Systems);
but rather, in such a case, Landlord's failure to timely approve shall
constitute a "Landlord Delay" if such Landlord Delay actually delays Tenant’s
substantial


    
Exhibit B, Page 2
    
    

--------------------------------------------------------------------------------





completion of the Tenant Improvements and, in such case, and, as a result,
Tenant shall be entitled to one additional day of Abated Base Rent for each day
of such Landlord Delay). Prior to Landlord’s approval of the Construction
Documents and Design-Build Specifications, Landlord shall notify Tenant, upon
Tenant’s written request, whether or not Landlord will require that the Tenant
Improvements, or any portion thereof, be removed upon the expiration or earlier
termination of the Lease; provided, however, that Landlord shall have the right,
in its sole discretion, to revise the determination of Tenant’s removal and
restoration obligations with respect to any portion of the Tenant Improvements
not expressly shown or not shown on the Construction Documents or Design-Build
Specifications or otherwise modified or more fully depicted on the Final
Construction Documents; and provided, further, that Tenant shall not be required
to remove office improvements as described in Section 6.1 of the Lease. The
revised Construction Documents, as approved by Landlord, are hereinafter
referred to as the “Final Construction Documents”. If Landlord fails to notify
Tenant within twenty (20) days of Landlord’s receipt of such request whether
Tenant shall be required to remove the Tenant Improvements at the expiration or
earlier termination of the Lease, Tenant may provide Landlord with a second
request to be notified whether Tenant will be required to remove the Tenant
Improvements at the expiration or earlier termination of the Lease. If Landlord
fails to notify Tenant within five (5) days of Landlord’s receipt of such second
request, Landlord will be deemed to have agreed not to require the removal of
the Tenant Improvements. Tenant shall be responsible for the costs of all
Construction Documents and Design-Build Specifications, which may be paid for
out of the “Improvement Allowance” (as defined below).


1.2    Governmentally-Required Changes. Tenant acknowledges that, pursuant to
all applicable Laws and regulations (including, without limitation, Title III of
the Americans with Disabilities Act of 1990 and the Building Code of the City of
San Jose, California), the construction of the Tenant Improvements in the
Premises may result in additional governmentally-required alterations or
improvements to the Premises or the Building. If the proposed design and
construction of the Tenant Improvements results in any such
governmentally-required alterations or improvements being imposed as a condition
to the issuance of applicable permits or approvals, then Tenant shall be solely
responsible for all costs and expenses relating to such additional
governmentally-required alterations and improvements (which shall be constructed
by Landlord); provided, however, that if the performance of such
governmentally-required alterations or improvements can be avoided by modifying
the cost, design or manner of construction of the Tenant Improvements, then
Tenant may elect to modify the Tenant Improvements in accordance with the
provisions of this Tenant work letter (including, without limitation, Section
1.5 below). Landlord shall notify Tenant of any such required alterations or
improvements promptly after Landlord is notified of the same.


1.3.    Construction. Following approval by Landlord and Tenant of the Final
Construction Documents and Design-Build Specifications, if applicable, and the
Contractor providing evidence of its Insurance Requirement, Tenant shall cause
the Contractor to promptly commence and diligently proceed to cause the Tenant
Improvements to be constructed in accordance with the Final Construction
Documents, Section 6 of the Lease, and the plans and engineering working
drawings relating to the mechanical, electrical, plumbing, life safety and
sprinkler work of the Tenant Improvements prepared in accordance with the
approved Design-Build Specifications (the "Design-Build Drawings"). Prior to
commencement of construction,


    
Exhibit B, Page 3
    
    

--------------------------------------------------------------------------------





Tenant shall provide evidence satisfactory to Landlord that Tenant has obtained
the insurance required to be maintained by Tenant pursuant to the Lease. Tenant
shall provide Landlord with at least ten (10) business days’ prior written
notice of the date for its commencement of construction of the Tenant
Improvements, in order to permit Landlord to post, file, and record such Notices
of Nonresponsibility and other instruments as may be necessary to protect
Landlord and its property from claims by contractors for construction costs that
are to be paid by Tenant. Tenant will obtain, comply with and keep in effect all
consents, permits and approvals required by any governmental authorities
(collectively, “Permits”) that relate to or are necessary for the lawful
construction of the Tenant Improvements. At the time Final Construction
Documents and Design-Build Drawings are ready for submission to any governmental
authorities for review in connection with the Permits, Landlord shall be
notified in writing by Tenant. Prior to applying for any of the Permits or
submitting documentation in connection therewith, Tenant shall provide Landlord
with the opportunity to review and approve any Permit applications Tenant
intends to file. Tenant shall further provide Landlord with any comments to any
submitted plan documents made by any governmental authority immediately upon
Tenant’s receipt of same (all of which comments shall be subject to the
provisions of Section 1.4 below), and copies of all Permits required for
construction of the Tenant Improvements upon issuance. Tenant shall comply with
all applicable Laws and with all recorded restrictions affecting the Project.
Landlord shall have the right to suspend any construction activity by Tenant
that detracts from harmonious labor relations at the Project.


1.4.    Cost of Tenant Improvements.


1.4.1    Improvement Allowance. Landlord shall contribute a one-time tenant
improvement allowance (the “Improvement Allowance”) as follows: (i) up to
$2,014,400.00 (i.e., $32.00 per rentable square foot of Building 2160) to be
applied toward “soft costs” i.e. architectural, permitting, design, and planning
costs, fees and expenses, including Tenant's hired construction management costs
and hired move management costs, but excluding actual moving costs) and "hard
costs” in connection with Tenant Improvements to Building 2160; and (ii) up to
$2,053,568.00 (i.e., $32.00 per rentable square foot of Building 2190) to be
applied toward “soft costs” and “hard costs” in connection with Tenant
Improvements to Building 2190; provided that the portion of the Improvement
Allowance that may be applied to the soft costs of the Tenant Improvements shall
not exceed, in the aggregate, an amount equal to $635,620.00 (i.e., $5.00 per
rentable square foot of the Premises); provided, however, that the fees and
expenses of any design build subcontractors shall not be subject to the
foregoing cap. In no event shall the Improvement Allowance be used for the
purchase of data and telecommunications cabling, equipment, furniture or other
personal items or personal property of Tenant. Landlord shall be entitled to
deduct from the Improvement Allowance a construction coordination fee in an
amount equal to two percent (2%) of the Improvement Allowance.


(b)    Tenant shall pay the balance, if any, of the total Tenant Improvements
costs in excess of the Improvement Allowance.


1.4.2.     Disbursement of Improvement Allowance. The Improvement Allowance,
less a ten percent (10%) retainage (which retainage shall be payable as part of
the final draw), shall be paid to Tenant or, at Landlord’s option, to the order
of the general contractor


    
Exhibit B, Page 4
    
    

--------------------------------------------------------------------------------





that performs the Tenant Improvements, in periodic disbursements (not more than
one time in any month) within thirty (30) days after receipt of the following
documentation (provided that no such retainage in the disbursement of the
Improvement Allowance will be required so long as the executed construction
contract (a copy of which shall be tendered to Landlord prior to commencement of
construction) provides for at least a ten percent (10%) retainage): (a) an
application for payment and sworn statement of contractor, approved by Tenant,
substantially in the form of AIA Document G-702 or other format reasonably
acceptable to Landlord, including the work for which disbursement is to be made
to a date specified therein ("Contractor's Application for Payment"); (b)
invoices including related supporting documentation therefor for any other
Improvement Allowance items for which Tenant seeks reimbursement; (c) executed
conditional mechanic's lien releases from the Contractor and from its
subcontractors and material suppliers of Contractor included in the Contractor's
Application For Payment (along with unconditional mechanic's lien releases from
Contractor and from such subcontractors and material suppliers with respect to
payments made by Landlord pursuant to Tenant's prior submission of a
Contractor's Application for Payment hereunder) which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 8132; and (d) all other information reasonably requested by
Landlord to support the disbursement. Tenant's request for payment shall
constitute Tenant's representation to Landlord that, without limiting any
warranty or other similar claims that Tenant may have against the Contractor
under the Contract, Tenant has accepted and approved for payment the work
furnished and/or the materials supplied as set forth in the Contractor's
Application For Payment, that the work is constructed in accordance with the
Final Construction Documents, Design-Build Drawings, as applicable, and with all
applicable laws, and that the amount requested is an Improvement Allowance item
that has been incurred by Tenant or is currently owing to Tenant's Contractor or
an architect or engineer (as applicable laws, codes and ordinances. In no event
shall Landlord be required to disburse the Improvement Allowance more than one
time per month. If the Tenant Improvements exceed the Improvement Allowance,
Tenant shall be entitled to the Improvement Allowance in accordance with the
terms hereof, but each individual disbursement of the Improvement Allowance
shall be disbursed in the proportion that the Improvement Allowance bears to the
total cost for the Tenant Improvements, less the ten percent (10%) retainage
referenced above, if applicable. Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the
Improvement Allowance during the continuance of an uncured default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
default is cured. Tenant shall be responsible for the cost of Tenant
Improvements, plus any applicable state sales or use tax, if any, to the extent
that it exceeds the Improvement Allowance.


1.4.3.    Evidence of Completion. Within sixty (60) days following substantial
completion of the Tenant Improvements (which shall mean completion of the Tenant
Improvements and receipt of permit sign-offs, subject only to correction of
punch-list items that do not affect safe occupancy of the Premises), Tenant
shall submit to Landlord:
(a)    A statement of Tenant’s final construction costs, together with receipted
evidence showing payment thereof, reasonably satisfactory to Landlord, and, to
the extent not previously delivered, fully executed unconditional lien releases
in the form


    
Exhibit B, Page 5
    
    

--------------------------------------------------------------------------------





prescribed by law from Tenant’s contractors, copies of all detailed, final
invoices from Tenant’s contractors and subcontractors relating to the Tenant
Improvements.
(b)    All Permits and other documents issued by any governmental authority in
connection with the approval and completion of the Tenant Improvements, and all
evidence reasonably available showing compliance with all applicable Laws of any
and all governmental authorities having jurisdiction over the Premises,
including, without limitation, a certificate of occupancy or its equivalent such
as duly signed-off job cards, and/or building permit sign-offs, and/or other
appropriate authorization.
(c)    A valid certificate of substantial completion executed by the Space
Planner confirming that the Tenant Improvements have been substantially
completed in accordance with the Final Construction Documents and subject to
punch-list items to be completed by Tenant’s Contractor that such Final
Construction Documents comply with all applicable Laws.
(d)    A written certificate, subscribed and sworn before a Notary Public, from
Tenant’s general Contractor as follows: “There are no known mechanics’ or
materialmen’s liens outstanding, all due and payable bills with respect to the
Tenant Improvements have been paid, and there is no known basis for the filing
of any mechanics’ or materialmen’s liens against the Premises, the Building or
the Project, and, to the best of our knowledge, waivers from all subcontractors
and materialmen are valid and constitute an effective waiver of lien under
applicable law and the Tenant Improvements have been installed in a good and
workmanlike manner.”
(e)    Copies of all of Tenant’s contractors’ warranties.
(f)    A reproducible copy of the “as built” drawings of the Tenant Improvements
together with a certificate from an AIA architect that such “as built” drawings
comply in all material respects with all applicable Laws affecting the Building,
the Project and the Premises.
(g)    Any other items reasonably requested by Landlord.
1.4.4.    Deadline on Use of Improvement Allowance. Tenant shall have until
August 1, 2018 to submit to Landlord a written request, with supporting
documentation for the then completed construction of Tenant Improvements, for
disbursement of the Improvement Allowance. Tenant shall lose any portion of
Improvement Allowance which Tenant has not requested be disbursed on or before
June 1, 2018, in accordance with the requirements contained above. Any portion
of the Improvement Allowance not used in the design, construction and
installation of the Tenant Improvements shall be retained by Landlord, and
Tenant shall have no right to receive or apply toward Tenant’s rental
obligations any portion of the Improvement Allowance not actually used.
1.4.5    Improvement Allowance Conversion. Notwithstanding anything to the
contrary set forth herein, Tenant, provided it is not in default under the Lease
beyond any applicable notice and cure periods, shall be entitled to deliver
written notice to Landlord requesting to apply up to (i) $762,744.00 (i.e.,
$6.00 per rentable square foot of the Premises) of the Improvement Allowance as
a credit against the next installment(s) of Base Rent payable by Tenant under
the Lease during the calendar year 2016; and (ii) $1,525,488.00 (i.e., $12.00
per


    
Exhibit B, Page 6
    
    

--------------------------------------------------------------------------------





rentable square foot of the Premises) of the Improvement Allowance as a credit
against the next installment(s) of Base Rent payable by Tenant under the Lease
during the calendar year 2017. In such event, provided that Tenant is entitled
to such a credit pursuant to the terms of this Section 1.4.5, Landlord shall so
apply any such credit against the next installment(s) of Base Rent. However, in
no event shall Landlord have any obligation to apply any portion of the
Improvement Allowance to Base Rent during the calendar year 2016 if Tenant does
not deliver such written notice to Landlord by September 30, 2016 or any portion
of the Improvement Allowance to Base Rent during the calendar year 2017 if
Tenant does not deliver such written notice to Landlord by August 31, 2017 and
any unused amount(s) remaining after such dates shall accrue to the sole benefit
of Landlord (subject to Landlord’s obligation to disburse such unused amounts of
the Improvement Allowance pursuant to the terms of Section 1.4.1 above), it
being understood that Tenant shall not be entitled to any such credit or
abatement concession after such dates in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Tenant Improvements and/or Improvement Allowance. In the
event Tenant applies the Improvement Allowance as a credit against Base Rent
pursuant to this Section 1.4.5 (such amount so applied, the “Converted
Improvement Allowance Amount”), Tenant agrees to expend an amount equal to the
Converted Improvement Allowance Amount of its own funds toward the Tenant
Improvements (it being agreed that no portion of the Improvement Allowance
applied toward the Tenant Improvements shall be a credit against such
obligation). If Tenant fails to expend an amount equal to the Converted
Improvement Allowance Amount of its own funds toward the Tenant Improvements,
then Tenant shall pay to Landlord, as Additional Rent under the Lease, the
amount by which the Converted Improvement Allowance Amount and the cost of the
Tenant Improvements upon Landlord’s demand therefor.
1.4.6     Failure to Fund Allowance.  Notwithstanding anything to the contrary
set forth herein, if Tenant submits to Landlord, by delivery in accordance with
the Notices provision of this Lease, a properly completed request for
disbursement of all or a portion of the Improvement Allowance (which properly
completed request must refer specifically to the Lease and this Exhibit B, and
comply with the documentation required for such a disbursement as set forth in
this Exhibit B), and Tenant has fully performed its other obligations under this
Exhibit B and under the Lease (such performance and the submission of such a
properly completed request being the (“Disbursement Conditions”), and thereafter
within thirty (30) days after completion of the Disbursement Conditions Landlord
fails to pay the portion of the Improvement Allowance requested by Tenant, or
fails to provide Tenant with written notice (delivered in accordance with the
Notices provision of the Lease) of any Disbursement Conditions that Tenant has
failed to satisfy, then the following provisions shall apply:
(a)    Tenant shall have the right to re-submit (by delivery in accordance with
the Notices provision of the Lease), the previously submitted request for
disbursement, accompanied by a cover sheet that must state substantially the
following in bold and capped font:  “THIS IS TENANT’S SECOND REQUEST, PURSUANT
TO EXHIBIT B OF THE LEASE [insert description of the Lease], FOR DISBURSEMENT BY
LANDLORD OF ALL OR A PORTION OF THE IMPROVEMENT ALLOWANCE.  LANDLORD HAS FAILED
TO DISBURSE THE IMPROVEMENT ALLOWANCE TO TENANT OR TO SPECIFY IN WRITING TO
TENANT WHICH DISBURSEMENT CONDITIONS TENANT HAS FAILED TO SATISFY.  IF


    
Exhibit B, Page 7
    
    

--------------------------------------------------------------------------------





LANDLORD FAILS TO DISBURSE THE IMPROVEMENT ALLOWANCE SO REQUESTED, OR TO SO
SPECIFY IN WRITING WHICH DISBURSEMENT CONDITIONS TENANT HAS FAILED TO SATISFY,
WITHIN TWENTY (20) DAYS FOLLOWING LANDLORD’S RECEIPT OF THIS NOTICE, TENANT
SHALL HAVE THE RIGHT TO WITHHOLD AND RETAIN A PORTION OF THE MONTHLY BASE RENT
OTHERWISE DUE TO LANDLORD.”
(b)    If Tenant’s second notice complies with the terms of subsection (a) above
and Landlord’s failure to respond continues for twenty (20) days after
Landlord’s receipt of such second notice from Tenant, so long as the
Disbursement Conditions have been fully satisfied Tenant shall be entitled to
withhold and retain from Base Rent thereafter payable by Tenant under the Lease
the amount of the Improvement Allowance requested by Tenant from Landlord in
such second notice, provided, however, that (i) the maximum amount that may be
so withheld and retained from each month’s Base Rent shall be limited to fifty
percent (50%) of such monthly Base Rent, and (ii) Tenant shall, prior to so
withholding and retaining any part of the Base Rent, provide Landlord with a
reasonably detailed invoice of each amount to be withheld and retained.  If
within the twenty (20) day period provided in subsection (b) above Landlord
provides written notice to Tenant specifying any Disbursement Conditions that
have not been satisfied by Tenant, or otherwise disputes the disbursement amount
requested by Tenant, then Tenant shall not be entitled to withhold and retain
from Base Rent the requested amount, or, if different, the amount in dispute
until such time as Tenant has satisfied such Disbursement Conditions or Landlord
has affirmatively agreed to the amount of disbursement that Tenant is entitled
to.  In the event a dispute arises between Landlord and Tenant regarding
Landlord’s obligation to disburse the Improvement Allowance hereunder, then the
dispute may be submitted to arbitration for resolution in accordance with the
terms of this Lease by the AAA s set forth below.
Any dispute regarding Landlord’s failure to properly disburse all or any portion
of the Improvement Allowance may be submitted to arbitration for resolution by
the American Arbitration Association (the “AAA“) in San Jose, California, in
accordance with the “Expedited Procedures“ of the AAA’s Commercial Arbitration
Rules.  The determination of the arbitrator(s) shall be final and binding on
Landlord and Tenant.
In the event Tenant offsets Base Rent pursuant to the terms and conditions of
this Section 1.4.6, the amounts so offset shall be deemed to be paid by Landlord
and Landlord shall have no further obligation therefor hereunder.


1.5.    Changes. If Tenant desires any change, addition or alteration in or to
any Final Construction Documents or Design-Build Drawings (“Changes”) Tenant
shall cause the Space Planner, Engineers or design-build subcontractors to
prepare additional Plans implementing such Change. Tenant shall submit all
proposed Changes to Landlord for Landlord’s prior written approval. If Landlord
fails to approve the Change within ten (10) business days after receipt, then
Landlord shall be deemed approved unless such changes adversely affect the
structural portions of the Building or, in the case of improvements performed to
a multi-tenant building, affect the Building Systems, and, in such case,
Landlord’s failure to timely approve shall constitute a “Landlord Delay” if such
Landlord Delay actually delays Tenant’s substantial completion of the Tenant
Improvements and, in such case, as a result,


    
Exhibit B, Page 8
    
    

--------------------------------------------------------------------------------





Tenant shall be entitled to one additional day of Abated Base Rent (i.e.,
$8,266.06) for each day of such delay.


2.    Ownership of Tenant Improvements. All Tenant Improvements, whether
installed by Landlord or Tenant, shall become a part of the Premises, shall be
the property of Landlord and, subject to the provisions of the Lease, shall be
surrendered by Tenant with the Premises, without any compensation to Tenant, at
the expiration or termination of the Lease in accordance with the provisions of
the Lease.
3.    Landlord Delay. Tenant shall be entitled to one (1) day of additional
Abated Base Rent for each day that Tenant's completion of the Tenant
Improvements is actually delayed beyond Tenant’s construction schedule solely as
a result of a Landlord Delay. As used in this Lease, and without limiting any
other references to a Landlord Delay hereunder, the term "Landlord Delay" means
an actual delay in the completion of the Tenant Improvements beyond Tenant’s
construction schedule resulting from Landlord's failure to approve or reasonably
disapprove (pursuant to the terms of this Lease) any item in this Exhibit B
expressly requiring Landlord's approval or disapproval within the time period
provided for. Tenant hereby agrees to cooperate reasonably and in good faith
with Landlord’s efforts to avoid or minimize any such potential or actual
Landlord Delay.  If Tenant fails to notify Landlord of any such Landlord Delay
within two (2) business days after the date Tenant knew of such actual or
possible Landlord Delay, Tenant shall be deemed to have waived such Landlord
Delay up to the date Tenant provides such notice to Landlord (provided that any
increase in the duration of the Landlord Delay that would not have occurred but
for Tenant’s failure to so notify Landlord of the Landlord Delay within two (2)
business days of Tenant’s knowledge of the same shall be excluded from the
calculation of any Landlord Delay).  If a Landlord Delay occurs, Tenant shall
use good faith efforts to prosecute the Tenant Improvements in a timely and
efficient manner in an effort to minimize or reduce the impact of such Landlord
Delay.  Landlord, at its election and without any obligation to do so, may elect
to pay for overtime labor and/or provide other resources to reduce the impact of
any Landlord Delay.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


    
Exhibit B, Page 9
    
    

--------------------------------------------------------------------------------





SCHEDULE 1 TO EXHIBIT B
APPROVED CONTRACTORS
[approvedcontractors.jpg]


    
Exhibit B, Page 10
    
    

--------------------------------------------------------------------------------





SCHEDULE 2 TO EXHIBIT B
INSURANCE REQUIREMENTS


1.1    Without limiting Contractor’s indemnifications of Tenant as set forth in
the Lease, Contractor shall maintain, as a part of the cost of the Tenant
Improvements, and shall require each subcontractor of every tier maintain at its
own expense, at all times during the construction of the Tenant Improvements and
for such additional periods as required by the Lease, the insurance as described
below and covering all additional insured parties as more specifically named in
Schedule 3 unless otherwise amended from time-to-time pursuant to Changes
addressing project specific hazard conditions. This insurance shall be endorsed
to provide that it shall not be terminated, except on thirty (30) days prior
written notice to Landlord (provided, however, that in the event that the
insurance carrier will not provide such notice to Landlord, then Tenant must
provide such written notice to Landlord within the time frame set forth above).
All of such insurance shall be maintained in coverage amounts, with deductible
amounts, with insurers, and on forms acceptable to Landlord and Landlord’s
lender (if any) and, for all policies, except Worker’s Compensation, Employer’s
Liability Insurance and Professional Liability Insurance, shall include
Landlord, Landlord’s affiliates and subsidiaries as may be designated by
Landlord or Property Manager at any time and as may be changed from time to
time, Property Manager, the construction manager (if any), Landlord’s property
management company for the Premises (if different from the Property Manager),
Landlord’s lender (if any), and any other persons or organizations as Landlord
may specify from time to time (collectively, with Landlord, the “Landlord
Entities”) as additional insureds, with coverage provided to such additional
insureds at least as broad as provided to the named insured and as provided by
endorsement form numbers CG 20 10 07 04 and CG 20 37 07 04 or their equivalent
promulgated by the Insurance Services Office. All insurance policies required
shall be issued by companies licensed in the State who maintain a current
Policyholder Alphabetic Category Rating of not less than “A-” and Financial Size
Category Rating of not less than “VII” according to the latest edition of Best’s
Key Rating Guide. Prior to Contractor commencing the Tenant Improvements, Tenant
shall, and shall cause Contractor and each subcontractor of every tier to,
furnish Landlord with Certificates of Insurance, on forms acceptable to
Landlord, evidencing that insurance policies are in full force and effect that
provide the required coverages and amounts of insurance listed below along with
a copy of the endorsement providing additional insured coverage, the primary and
non-contributing endorsement and the waiver of subrogation endorsements to the
Landlord Entities. If a claim has been filed or threatened to be filed against
Landlord, then at Landlord’s request, Tenant shall provide Landlord with copies
of each insurance policy. Any other insurance carried by or available to any
Landlord Entities which may be applicable, shall be deemed to be excess
insurance and Tenant’s, Contractor’s and each subcontractor’s insurance shall
contain a provision that it is deemed primary and non-contributing with any
insurance carried by or available to the Landlord Entities. Each required
insurance policy except for Worker’s Compensation, Employer’s Liability and
Professional Liability shall include a Separation of Insureds clause such that
the insurance applies separately to each insured against whom a claim or suit is
asserted and the policies shall not contain any limitation or exclusion for
claims or suits by one insured against another. Tenant shall be responsible for
any deductible amounts under the required insurance policies, except to the
extent such amounts may be included as part of the cost of the Tenant
Improvements. Tenant shall provide, and shall cause Contractor and each


    
Exhibit B, Page 11
    
    

--------------------------------------------------------------------------------





subcontractor of every tier to provide, the greater of (i) the insurance types,
amounts and coverages already maintained by Tenant, Contractor and each
subcontractor, determined individually with respect to each such party or (ii)
the following insurance types, amounts and coverages:
(a)    Workers’ Compensation Insurance complying with applicable State and
federal statutes and Employer’s Liability Insurance with limits of not less than
$1,000,000 bodily injury by accident (each accident), $1,000,000 bodily injury
by disease (each employee) and $1,000,000 bodily injury by disease (policy
limit).
(b)    Commercial General Liability (“CGL”) Insurance written on an “occurrence
form” basis, including, but not limited to, Premises - Operations Liability,
Products - Completed Operations Liability, Contractual Liability Coverage and
liabilities arising out of the actions of Independent Contractors. Such
insurance shall contain minimum limits of liability as follows: of not less than
$1,000,000 per occurrence limit, $1,000,000 Personal and Advertising Injury
limit, $2,000,000 General Aggregate limit and $2,000,000 Products-Completed
Operations Aggregate limit, with a Per Project General Aggregate provision or
endorsement. The required limits may be provided by any combination of CGL and
umbrella or follow form excess policies (see Section 1.1(d) below). Such
insurance shall contain no explosion, collapse, or underground hazard
exclusions. The deductible or self-insured retention amount required under any
such policy shall not exceed $10,000 per occurrence. The insurance and the
Landlord Entities’ additional insured status thereon shall be maintained
continuously in force at least until the expiration of five (5) years after the
expiration or termination of this Agreement or final completion of the Tenant
Improvements, whichever is later. All such policies shall contain a provision
that defense costs are paid in addition to and do not deplete any of the policy
limits and a provision that the General Aggregate and, to the extent
commercially reasonably available, Products - Completed Operations Aggregate
apply separately to each project for which Contractor or any subcontractor of
any tier performs operations away from premises owned by or rented to Contractor
or any such subcontractor.
(c)    Business Auto Coverage with a limit of liability of $1,000,000 for any
one accident or loss. Such insurance shall cover liability arising out of the
use of owned, nonowned and hired automobiles. If Contractor or any subcontractor
of any tier transports any hazardous materials, the business auto liability
policy shall include ISO endorsement form MCS-90 or equivalent endorsement
providing coverage for environmental and pollution claims and suits.
(d)    Umbrella or follow form excess liability insurance at least as broad as
the underlying CGL insurance.  Umbrella/Excess Liability Insurance shall contain
minimum limits of $10,000,000 per occurrence and $10,000,000 aggregate and shall
be excess over the primary General Liability, Auto Liability and Employers
Liability insurance.  The required CGL, Business Auto and Employer’s Liability
insurance limits may be provided on a combination of primary and umbrella/follow
form excess insurance policies.  Any such umbrella/follow form excess insurance
policies shall provide that the coverage “follows form” to the underlying
insurance and that such policy provides substantially equivalent or broader
coverage than that provided by such underlying insurance, including the coverage
for all required additional insureds; provided, however, that any material
changes shall be subject to Landlord’s reasonable approval.




    
Exhibit B, Page 12
    
    

--------------------------------------------------------------------------------





(e)    If Contractor or any subcontractors of any tier use owned, chartered,
leased or hired mobile construction equipment, Tenant shall, and shall require
Contractor and all such subcontractors to, maintain (or cause to be maintained)
an “equipment floater” of the “all-risk” type, with limits not less than the
full replacement cost of such equipment located at the jobsite and all of
Contractor’s and any subcontractors’ business personal property, including tools
and equipment, none of which will be insured under Landlord’s insurance
policies.


(f)    Unless otherwise specified or agreed to, an “installation” floater and/or
Builder’s Risk coverage or other property insurance providing “all risk” or
“special causes of loss form” insurance coverage for all property, equipment,
supplies and materials purchased for the Tenant Improvements prior to their
delivery to the Premises and their installation or incorporation in the
Premises, and for all tools, equipment, other materials and other personal
property owned, rented or used by Contractor or by any subcontractors of any
tier and used in connection with the Tenant Improvements. Such insurance
coverage shall be for an amount at least equal to 100% of the estimated
replacement cost of all such property, tools, equipment, supplies, materials and
other personal property.


(g)    If Contractor or any subcontractor of any tier performs any of the Tenant
Improvements on a design-build basis or performs other professional services,
then Contractor and each such subcontractor shall also, for all such
design-build Tenant Improvements and services, maintain professional liability
insurance (and ensure that the engineer or other design professional performing
the design Tenant Improvements or services maintain professional liability
insurance) in an amount equal to the greater of (1) the professional liability
insurance currently maintained by the engineer or other design professional
performing such design work, or (2) $2,000,000 per claim and $2,000,000 annual
aggregate. Each such professional liability policy shall provide full prior acts
coverage or shall include a retroactive date no later than the date of
commencement of the design-build Tenant Improvements or other professional
services. Said insurance shall be maintained at all times during Contractor’s,
subcontractor’s and the engineer’s or other design professional's performance on
the Premises, and for a period of five (5) years after the expiration or
termination of the Lease or final completion of the Tenant Improvements,
whichever is later. In no event shall the self-insured retention on any such
policy of insurance exceed $25,000 per claim.


(h)    If under circumstances other than performance of the Tenant Improvements
done on a design-build basis, Contractor or any of its subcontractors of any
tier or consultants provides and/or engages the services of any type of
professional, including but not limited to engineers, architects and
environmental consultants, whose failure due to a mistake or deficiency in
design, formula, plan, specifications, advisory, technical, or other services
could result in loss or liability, Tenant and each such other appropriate party
shall obtain Professional (Errors and Omissions) Liability Insurance (with
supervision of work exclusion deleted) with limits of liability of not less than
$2,000,000 per claim and $2,000,000 annual aggregate. Each such professional
liability policy shall provide full prior acts coverage or shall include a
retroactive date no later than the date of commencement of the services. In no
event shall the self-insured retention on any such policy of insurance exceed
$25,000 per claim.


    
Exhibit B, Page 13
    
    

--------------------------------------------------------------------------------





(i)    If the scope of the Tenant Improvements requires asbestos or other toxic
or hazardous material remediation, removal, abatement, storage or disposal work,
including, but not limited to, demolition work, Tenant shall cause Contractor
and each such subcontractor to provide Contractor’s Pollution Liability
Insurance and pollution legal liability for protection from claims and suits
arising out of the performance of any Tenant Improvements involving such
materials or operations. Coverage shall be continuously maintained in effect
during the performance of such operations and Tenant Improvements and for not
less than ten (10) years after the expiration or termination of the Lease or
final completion of the Tenant Improvements, whichever is later, on an
“occurrence form” basis, shall cover bodily injury or death, and property damage
liability, defense costs, and clean-up costs. The limits of liability for this
insurance shall be at least $5,000,000 each occurrence and $10,000,000 annual
aggregate. Such policies shall include coverage for unknown UST’s; a definition
of “property damage” that includes diminution in value of third party
properties; a statement that such insurance is primary and non-contributory,
including, but not limited to, as to any surety contracts or bonds; a statement
that the insured’s rights will not be prejudiced if a failure to give notice due
to the insured’s belief that the occurrence was not covered; coverage for
products brought onto the Premises site where the Tenant Improvements or
services are being performed; a definition of stop loss or cleanup cost cap that
includes monitoring activities; a definition of cleanup costs that include any
costs associated with natural resources damages; and a statement that exclusions
for modification of remedial action plans shall not include changes required by
regulatory agencies.


1.2    Tenant shall report immediately to Landlord and confirm in writing any
injury, loss or damage incurred or caused by Contractor or any subcontractors of
any tier, or its or their receipt or notice of any claim by a third party, or
any occurrence that might give rise to such claim. Tenant shall, upon completion
of the Tenant Improvements, submit to Landlord a recap of all such injuries,
losses, damage, notices of third-party claims, and occurrences that might give
rise to such claims.


1.3    Waiver of Rights of Recovery and Subrogation. To the fullest extent
permitted by law, Tenant hereby waives all rights of recovery against Landlord
Entities on account of loss or damage occasioned to Contractor or others under
Contractor’s control or for whom it is responsible to the extent such loss or
damage is insured against under any of Tenant’s insurance policies which may be
in force at the time of the loss or damage or would have been so insured against
if Tenant had complied with its obligations under this Schedule 2. Tenant shall
procure substantially identical waivers from Contractor and its subcontractors
of every tier in favor of the Landlord Entities. In addition, all of the
insurance policies and coverages required to be obtained, pursuant to the
provisions of this Schedule 2, by Tenant, Contractor and/or any subcontractors
of any tier, shall provide for or be endorsed to provide a waiver of rights of
recovery (including, but not limited to, subrogation) against the Landlord
Entities.


1.4    If Tenant fails to comply with any of the provisions of this Schedule 2,
Tenant, at its own cost, shall to the fullest extent permitted by law, defend,
indemnify, protect and hold harmless the Landlord Entities from and against any
and all Claims (including, but not limited to, Claims arising or resulting from
the death or injury to any person or damage to any property) to the extent that
Landlord would have been protected by any and all insurance arrangements made by
Tenant, or any third party, had Tenant complied with all of the provisions of
this Schedule 2.


1.5    Tenant, Contractor and any subcontractor of any tier shall not settle any
claims made under its insurance policies for the Premises without first
consulting with and obtaining the consent of Landlord. All insurance proceeds
paid under any insurance policies for damage to the Premises shall be paid to
Landlord; provided, however, that in all cases, payment and use of insurance
proceeds shall be done in compliance with the requirements of Landlord’s lender,
if any.


1.6    In the case of policies expiring while performance of the Tenant
Improvements is in progress, a renewal certificate with all applicable
endorsements must be received at the business office of Landlord prior to the
expiration of the existing policy or policies. Permitting Contractor or any
subcontractor of any tier to start the Tenant Improvements, continue the Tenant
Improvements, or releasing any progress payment prior to or without compliance
with any of these requirements shall not constitute a waiver of, or estoppel to
assert, any such requirement. If at any time Tenant’s, Contractor’s or any
subcontractor of any tier’s insurance fails to meet the requirements stated
herein, all payments may be held until the non-compliance has been corrected to
Landlord’s satisfaction.




    
Exhibit B, Page 14
    
    

--------------------------------------------------------------------------------





1.7    None of the requirements contained herein as to types, limits and
acceptability of insurance coverage to be maintained by Tenant, Contractor and
subcontractors of every tier are intended to, and shall not in any manner, limit
or qualify the liabilities and obligations assumed by Tenant under the Lease or
at law, including, without limitation, such parties’ indemnification obligations
and liability in excess of the limits of the coverages required herein. Neither
receipt of certificates, endorsements or policies showing less or different
coverage than requested, nor any other forbearance or omission by Landlord,
shall be deemed a waiver of, or estoppel to assert, any right or obligation
regarding the insurance requirements herein. Tenant, Contractor and
subcontractors of every tier shall be solely responsible to pay any amount that
lies within the deductible(s) or self-insured retention(s) of such parties’
policies, regardless of the amount of the deductible(s) or self-insured
retention(s) and regardless of the cause of the loss or damage.


1.8    None of the requirements contained herein shall relieve Tenant,
Contractor or any subcontractor of any tier of their respective obligations to
exercise due care in the performance of their duties in connection with the
Tenant Improvements or to complete the Tenant Improvements in strict compliance
with the Final Construction Documents and Design-Build Drawings.
1.9    Tenant shall immediately notify Landlord in writing upon receipt by
Tenant, or its insurance broker or agent, of any notice of cancellation,
non-renewal or rescission of any policy required to be maintained by Tenant
pursuant to this Schedule 2.


    
Exhibit B, Page 15
    
    

--------------------------------------------------------------------------------









SCHEDULE 3 TO EXHIBIT B


ADDITIONAL INSURED ENTITIES


1.ECI Four Gold Street LLC, a Delaware limited liability company, as Owner.
2.Embarcadero Capital Partners, LLC, a Delaware limited liability company.
3.Embarcadero Capital Investors Four LP, a Delaware limited partnership.
4.ECP Four LLC, a Delaware limited liability company.
5.Embarcadero Realty Services, LP, a California limited partnership, as Property
Manager.
6.
The insurer should also add the standard catch-all of the “directors, officers,
partners, members, employees, agents, shareholders, managers, representatives
and affiliates” of the foregoing.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


    
Exhibit B, Page 16
    
    

--------------------------------------------------------------------------------





SCHEDULE 4 TO EXHIBIT B


CONCEPTUAL SPACE PLAN


[conceptualspaceplan.jpg]






    
Exhibit B, Page 17
    
    

--------------------------------------------------------------------------------





[conceptualspaceplan2.jpg]


    
Exhibit B, Page 18
    
    

--------------------------------------------------------------------------------





[conceptualspaceplan3.jpg]


    
Exhibit B, Page 19
    
    

--------------------------------------------------------------------------------


 


EXHIBIT C


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




BUILDING RULES


The following Building Rules are additional provisions of the foregoing Lease to
which they are attached. The capitalized terms used herein have the same
meanings as these terms are given in the Lease.


1.    Use of Common Areas. In the event Tenant is not the sole occupant of a
Building, then Tenant will not obstruct the halls, passages, exits, entrances,
elevators or stairways of such Building (“Interior Common Areas”) or the Common
Areas thereof, and Tenant will not use the Interior Common Areas or the Common
Areas for any purpose other than ingress and egress to and from the Premises. In
such event, the Interior Common Areas and the Common Areas will not open to the
general public and Landlord reserves the right to control and prevent access to
the Interior Common Areas and the Common Areas of any person whose presence, in
Landlord’s opinion, would be prejudicial to the safety, reputation and interests
of the Building and its tenants.


2.    Access to Roof. Tenant’s right to access the roof of the Building is as
expressly set forth in the Lease. Any device installed upon the roof without
Landlord’s written consent or otherwise in accordance with the terms and
conditions of the Lease is subject to removal at Tenant’s expense without notice
at any time. In any such event Tenant will be liable for any damages or repairs
incurred or required as a result of its installation, use, repair, maintenance
or removal of such devices on the roof and agrees to indemnify and hold harmless
Landlord from any liability, loss, damage, cost or expense, including reasonable
attorneys’ fees, arising from any activities of Tenant or of Tenant’s
Representatives on the roof of the Building.


3.    Signage.  Except as otherwise expressly provided in the Lease, no sign,
placard, picture, name, advertisement or notice visible from the exterior of the
Premises will be inscribed, painted, affixed or otherwise displayed by Tenant on
or in any part of the Building without the prior written consent of Landlord
which consent may be withheld in Landlord’s sole discretion.  Landlord may, at
its election and at any time, adopt and furnish Tenant with general guidelines
relating to signs in or on the Building.  All signage approved by Landlord shall
be inscribed, painted or affixed in a professional manner and at Tenant’s sole
cost and expense and by a contractor approved in advance and in writing by
Landlord.




    
Exhibit C, Page 1


Initials
    

--------------------------------------------------------------------------------


 


4.    Prohibited Uses. Except as otherwise expressly permitted by the Lease, the
Premises will not be used for manufacturing, for the storage of merchandise held
for sale to the general public, for lodging or for the sale of goods to the
general public. Except as otherwise expressly permitted by the Lease, Tenant
will not permit any food preparation on the Premises except that Tenant may use
Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot
chocolate and similar beverages so long as such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations and provided that such activity does not generate odors outside of
the Premises.


5.    Janitorial Services. Tenant shall be responsible for providing janitorial
service for the Premises at its sole cost and expense, and Tenant hereby
acknowledges that Landlord shall have no obligation whatsoever to provide
janitorial service to the Premises. The janitorial services shall be performed
by Tenant's employees or a janitorial contractor, which contractor (if
applicable) shall be reasonably approved by Landlord.


6.    Keys and Locks. Landlord will furnish Tenant, free of charge, two keys to
each exterior door or lock in the Premises. Landlord may make a reasonable
charge for any additional or replacement keys. Tenant will not duplicate any
keys, alter any locks or install any new or additional lock or bolt on any door
of its Premises or on any other part of the Building without the prior written
consent of Landlord and, in any event, Tenant will provide Landlord with a key
for any such lock. On the termination of the Lease, Tenant will deliver to
Landlord all keys to any locks or doors in the Building which have been obtained
by Tenant.


7.    Freight. Tenant shall not transport freight in loads exceeding the posted
weight limitations of the freight elevator, if any, in the Building. Tenant
shall not bring upon any floor of a Building any load in excess of the
Building’s capacity, as described by Landlord, if any. In addition, if Tenant is
no longer the sole occupant of the Building, Landlord reserves the right to
prescribe additional reasonable requirements concerning the transportation of
freight into and out of the Building. Landlord will not be responsible for loss
of or damage to any such property from any cause, and Tenant will be liable for
all damage or injuries caused by moving or maintaining such property.


8.    Nuisances and Dangerous Substances. Tenant will not conduct itself or
permit Tenant’s Representatives or Visitors to conduct themselves, in the
Premises or anywhere on or in the Project in a manner which is offensive or
reasonably annoying to any other tenant or Landlord’s property managers. Tenant
will not install or operate any phonograph, radio receiver, musical instrument,
or television or other similar device in any part of the Common Areas and shall
not operate any such device installed in the Premises in such manner as to
disturb or annoy other tenants of the Buildings, if any. Tenant will not use or
keep in the Premises or the Project any kerosene, gasoline or other combustible
fluid or material other than limited quantities thereof reasonably necessary for
the maintenance of office equipment, or, without Landlord’s prior written
approval, use any method of heating or air conditioning other than that supplied
by Landlord. Tenant will not use or keep any foul or noxious gas or substance in
the Premises or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, or interfere


{2181-00565/00634477;16}    
Exhibit C, Page 2
    
    



--------------------------------------------------------------------------------





in any way with other tenants or those having business therein. Tenant will not
bring or keep any animals in or about the Premises or the Project without
Landlord’s prior written approval (which may include Landlord’s adoption, in its
sole and absolute discretion, of a written animal policy that is generally
applicable to the Building).


9.    Building Name and Address. Without Landlord’s prior written consent,
Tenant will not use the name of the Building in connection with or in promoting
or advertising Tenant’s business except as Tenant’s address.


10.    Window Coverings. No non-Building standard curtains, draperies, blinds,
shutters, shades, awnings, screens or other coverings, window ventilators,
hangings, decorations or similar equipment that is visible from the exterior of
the Building shall be attached to, hung or placed in, or used in or with any
window of the Building without the prior written consent of Landlord.


11.    Floor Coverings. Tenant will not lay or otherwise affix linoleum, tile,
carpet or any other floor covering to the floor of the Premises in any manner
except as approved in writing by Landlord. Tenant will be liable for the cost of
repair of any damage resulting from the violation of this rule or the removal of
any floor covering by Tenant or its contractors, employees or invitees.


12.    Wiring and Cabling Installations. Landlord will direct Tenant’s
electricians and other vendors as to where and how data, telephone, and
electrical wires and cables are to be installed. No boring or cutting for wires
or cables will be allowed without the prior written consent of Landlord. The
location of burglar alarms, smoke detectors, telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the written
approval of Landlord.


13.    [Intentionally Omitted]


14.    Plumbing Facilities. The toilet rooms, toilets, urinals, wash bowls and
other apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be
disposed of therein. Tenant will be liable for any breakage, stoppage or damage
resulting from the violation of this rule by Tenant, its employees or invitees.


15.    Use of Hand Trucks. Tenant will not use or permit to be used in the
Premises or in the Common Areas any hand trucks, carts or dollies except those
equipped with rubber tires and side guards or such other equipment so as not to
damage the Building.


16.    Refuse. Tenant shall store all Tenant’s trash and garbage within the
Premises or in other facilities designated By Landlord for such purpose. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city in which the Building is located without being in
violation of any law or ordinance governing such disposal. All trash and garbage
removal shall be made in accordance with directions issued from time to time by


    
Exhibit C, Page 3
    
    

--------------------------------------------------------------------------------





Landlord, only through such Common Areas provided for such purposes and at such
times as Landlord may designate. Tenant shall comply with the requirements of
any recycling program reasonably adopted by Landlord for the Building.


17.    Soliciting. Canvassing, peddling, soliciting and distribution of
handbills or any other written materials in the Building are prohibited, and
Tenant will cooperate to prevent the same.


18.    Parking. Tenant will use, and cause Tenant’s Representatives and Visitors
to use, any parking spaces to which Tenant is entitled under the Lease in a
manner consistent with Landlord’s directional signs and markings in the Parking
Facility. Specifically, but without limitation, Tenant will not park, or permit
Tenant’s Representatives or Visitors to park, in a manner that impedes access to
and from the Building or the Parking Facility or that violates space
reservations for handicapped drivers registered as such with the California
Department of Motor Vehicles. Landlord may use such reasonable means as may be
necessary to enforce the directional signs and markings in the Parking Facility,
including but not limited to towing services, and Landlord will not be liable
for any damage to vehicles towed as a result of non-compliance with such parking
regulations.


19.    Fire, Security and Safety Regulations. Tenant will comply with all
safety, security, fire protection and evacuation measures and procedures
reasonably established by Landlord or any governmental agency.


20.    Responsibility for Theft. Tenant assumes any and all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.


21.    Sales and Auctions. Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Project,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.


22.    Waiver of Rules. Landlord may waive any one or more of these Building
Rules for the benefit of any particular tenant or tenants, but no such waiver by
Landlord will be construed as a waiver of such Building Rules in favor of any
other tenant or tenants nor prevent Landlord from thereafter enforcing these
Building Rules against any or all of the tenants of the Building.


23.    Effect on Lease. These Building Rules are in addition to, and shall not
be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. Violation of these Building
Rules (subject to any applicable notice and cure period set forth in the Lease)
constitutes a failure to fully perform the provisions of the Lease, as referred
to in Section 15.1 - “Events of Default”.


24.    Non-Discriminatory Enforcement. Subject to the provisions of the Lease
(and the provisions of other leases with respect to other tenants), Landlord
shall use reasonable efforts to


    
Exhibit C, Page 4
    
    

--------------------------------------------------------------------------------





enforce these Building Rules in a non-discriminatory manner, but in no event
shall Landlord have any liability for any failure or refusal to do so (and
Tenant’s sole and exclusive remedy for any such failure or refusal shall be
injunctive relief preventing Landlord from enforcing any of the Building Rules
against Tenant in a manner that discriminates against Tenant).


25.    Additional and Amended Rules. Landlord reserves the right to reasonably
rescind or amend these Building Rules and/or adopt any other and reasonable
rules and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Building and for the preservation of good
order therein.


26.    Crane and Rigging Operations. For safety purposes, crane or rigging
operations are required to be pre-planned so that no building occupants are
working or are allowed under a loaded crane during operation. The only exception
to this rule is trained crane company employees who are responsible for hooking
and unhooking the materials to the crane, or who are helping to guide the
materials into position and who are all operating subject to OSHA code
compliance. To protect Landlord’s rights and to insure the safety of all
Building occupants, all rigging and crane work at or about the Building must
take place outside of normal business hours.  All rigging or crane lifts must be
scheduled with Landlord no less than fourteen (14) days prior to the scheduled
rigging date and approval is subject to the Landlords ability to reasonably
coordinate with tenants occupying the space below the affected rigging or crane
lifting area. To prevent materials from falling, the material must be rigged
using self-closing safety latches. All crane operations, rigging and latching
must be done by qualified riggers or operators operating under full compliance
with Federal, State and Local codes.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








    
Exhibit C, Page 5
    
    

--------------------------------------------------------------------------------






EXHIBIT D


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




ADDITIONAL PROVISIONS RIDER


37.    EXISTING LEASE TERMINATION.


37.1    Effective as of September 1, 2016 (the “Early Existing Lease Expiration
Date”) and subject to the agreements, representations, warranties and
indemnities contained in this Section, the Existing Lease is terminated and the
Term (as defined in the Existing Lease) of the Existing Lease shall expire with
the same force and effect as if the Term was, by the provisions thereof, fixed
to expire on the Early Existing Lease Expiration Date.


37.2    Landlord agrees to accept the surrender of the Existing Lease from and
after the Early Existing Lease Expiration Date and, effective as of the Early
Existing Lease Expiration Date, forever releases and discharges Tenant from any
obligations to be observed and performed by Tenant under the Existing Lease
after the Early Existing Lease Expiration Date, provided that Tenant has
satisfied, performed and fulfilled all of the agreements set forth in this
Section, and each of the representations and warranties set forth in Section
37.5 below are true and correct. Notwithstanding anything in this Section 37 to
the contrary, Landlord and Tenant shall each remain liable for all of their
respective obligations under the Existing Lease arising prior to the Early
Existing Lease Expiration Date, including, without limitation, all year-end
adjustments with respect to Tenant’s Share of Operating Expenses and Tax
Expenses (as defined in the Existing Lease) for that portion of the calendar
year up to and including the Early Existing Lease Expiration Date. Such
adjustments shall be paid at the time, in the manner and otherwise in accordance
with the terms of the Existing Lease, unless otherwise specified herein.


37.3    With respect to the releases set forth in Sections 37.1 and 37.2 above,
the parties acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542 which
provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


    
Exhibit D, Page 1
Initials
    

--------------------------------------------------------------------------------






THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVE ALL
RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH HEREIN.


37.4    On or prior to the Early Existing Lease Expiration Date, Tenant shall
fulfill all covenants and obligations of Tenant under the Existing Lease
applicable to the period prior to and including the Early Existing Lease
Expiration Date; provided, however, the surrender provisions in the Existing
Lease shall not be applicable.


37.5    Tenant represents and warrants that (a) Tenant is the rightful owner of
all of the Tenant’s interest in the Existing Lease; (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Existing Lease or
Tenant’s interest therein; (c) Tenant has no knowledge of any fact or
circumstance which would give rise to any claim, demand, obligation, liability,
action or cause of action arising out of or in connection with Tenant’s
occupancy of the Premises or the Building 2100 Premises (as defined in Section
41 below); (d) no other person or entity has an interest in the Existing Lease,
collateral or otherwise; and (e) there are no outstanding contracts for the
supply of labor or material and no work has been done or is being done in, to or
about the Premises or the Building 2100 Premises which has not been fully paid
for and for which appropriate waivers of mechanic’s liens have not been
obtained. The foregoing representation and warranty shall be deemed to be remade
by Tenant in full as of the Early Existing Lease Expiration Date.


38.    PARKING.


38.1    Tenant’s Parking Rights. Landlord shall provide Tenant, on an unassigned
and non-exclusive basis, for use by Tenant and Tenant’s Representatives and
Visitors, at the users’ sole risk, 3.4 parking spaces in the Parking Facility
for each one thousand (1,000) rentable square feet of the Premises (which, based
on the rentable square footage of the Premises as originally described in the
Lease, is 432 parking spaces). If Tenant leases additional office space pursuant
to the Lease, Landlord shall provide Tenant, also on an unassigned,
non-exclusive and unlabeled basis, 3.4 additional parking spaces in the Parking
Facility for each one thousand (1,000) rentable square feet of additional office
space leased to Tenant. Landlord shall not reduce the number of parking spaces
provided to Tenant unless required by applicable Law or as a result of
Condemnation, subject to, and in accordance with, the terms and conditions of
this Lease. In no event shall Landlord provide less parking spaces in the
Project than the number of parking spaces required by applicable Law. The
parking spaces to be made available to Tenant hereunder may contain a reasonable
mix of spaces for compact cars. Up to three percent (3%) of the unassigned
spaces in the Parking Facility may be designated by Landlord as Building
visitors’ parking.


38.2    Availability of Parking Spaces. Landlord shall take reasonable actions
to ensure the availability of the parking spaces leased by Tenant, but Landlord
does not guarantee the availability of those spaces at all times against the
actions of other tenants of the Building and


    
Exhibit D, Page 2
    
    

--------------------------------------------------------------------------------





users of the Parking Facility. Access to the Parking Facility may, at Landlord’s
option, be regulated by card, pass, bumper sticker, decal or other appropriate
identification issued by Landlord. Landlord retains the right to revoke the
parking privileges of any user of the Parking Facility who violates the rules
and regulations governing use of the Parking Facility (and Tenant shall be
responsible for causing any employee of Tenant or other person using parking
spaces allocated to Tenant to comply with all parking rules and regulations).


38.3    Assignment and Subletting. Notwithstanding any other provision of the
Lease to the contrary, Tenant shall not assign its rights to the parking spaces
or any interest therein, or sublease or otherwise allow the use of all or any
part of the parking spaces to or by any other person, except with Landlord’s
prior written consent, which may be granted or withheld by Landlord in its sole
discretion, or otherwise in connection with an assignment of the Lease or
sublease of the Premises pursuant to Section 14 of the Lease. In the event of
any separate assignment or sublease of parking space rights that is approved by
Landlord (i.e. not in connection with an assignment of the Lease or sublease of
the Premises pursuant to Section 14 of the Lease), Landlord shall be entitled to
receive, as Additional Rent hereunder, one hundred percent (100%) of any profit
received by Tenant in connection with such assignment or sublease.


38.4    Condemnation, Damage or Destruction. In the event the Parking Facility
is the subject of a Condemnation, or is damaged or destroyed, and the Lease is
not terminated, and if in such event the available number of parking spaces in
the Parking Facility is permanently reduced, then Tenant’s rights to use parking
spaces hereunder may, at the election of Landlord, thereafter be reduced in
proportion to the reduction of the total number of parking spaces in the Parking
Facility shall be reduced proportionately. In such event, and subject to the
terms of this Section 38.4, Landlord reserves the right to reduce the number of
parking spaces to which Tenant is entitled or to relocate some or all of the
parking spaces to which Tenant is entitled to other areas in the Parking
Facility. Notwithstanding the foregoing, so long as Tenant is leasing the
entirety of both the 2160 Building and the 2190 Building (or, following any fire
or other casualty or Condemnation, such portions thereof as may not have been
terminated hereunder), in the event the Parking Facility is the subject of a
Condemnation, or is damaged or destroyed, the Lease is not terminated, and the
available number of parking spaces in the Parking Facility is permanently
reduced by fifteen percent (15%) or more, Landlord shall, at no cost to Tenant,
provide Tenant with alternative parking spaces located within a reasonable
distance from the Parking Facility, in which case Landlord shall provide Tenant
with transportation (which may including valet parking or reasonable shuttle
service) from such alternative parking to the Building (the method and frequency
of which shall be reasonably determined by Landlord and Tenant).


38.5    Access. Subject to compliance with applicable Laws, events of force
majeure and Landlord’s repair, maintenance and reasonable operation of the
Building, Tenant shall have access to the Parking Facility for Tenant and its
employees twenty four (24) hours per day/seven (7) days per week, subject to the
terms of this Lease and such security or monitoring systems as Landlord may
impose, including, without limitation, sign-in procedures and/or presentation of
identification cards to the extent applicable.




    
Exhibit D, Page 3
    
    

--------------------------------------------------------------------------------





39.    EXTENSION OPTIONS. Provided that Tenant has not assigned the Lease (other
than to a Permitted Transferee) or sublet all or substantially all of the
Premises for all or substantially all of the remaining Term (other than to a
Permitted Transferee) (it being intended that all rights pursuant to this
provision are and shall be personal to the original Tenant under this Lease and
any Permitted Transferee which is an assignee of the Lease pursuant to Section
14.9 and shall not be transferable or exercisable for the benefit of any other
Transferee), and provided Tenant is not in default under the Lease beyond any
applicable notice and cure period at the time of exercise or at any time
thereafter until the beginning of such extension of the Term, Tenant shall have
two (2) options (each, an “Extension Option”) to extend the Term, each for an
additional consecutive period of five (5) years (each, an “Extension Period” ),
by giving written notice (“Tenant’s Extension Notice”) to Landlord of the
exercise of such applicable Extension Option at least nine (9) months, but not
more than twelve (12) months, prior to the expiration of the then current Term
of this Lease. The exercise of each Extension Option by Tenant shall be
irrevocable and shall cover either (a) the entire Premises leased by Tenant
pursuant to the Lease; or (b) either the entirety of Building 2160 or the
entirety of Building 2190 (provided that Tenant or a Permitted Transferee is
then currently leasing such spaces). Tenant’s Extension Notice shall expressly
identify the portion of the Premises Tenant desires to Lease for the applicable
Extension Period. If Tenant fails to provide such Tenant’s Extension Notice,
Tenant shall have no further or additional right to extend the Term. In
addition, if Tenant’s Extension Notice fails to indicate the portion of the
Premises that Tenant desires to lease for the Extension Period, then Tenant
shall be deemed to have elected to extend the Lease for the entire Premises
leased by Tenant as of the date immediately preceding the date the applicable
Extension Period is to commence. Upon each such exercise, each applicable term
of the Lease shall automatically be extended for the applicable Extension Period
without the execution of any further instrument by the parties; provided that
Landlord and Tenant shall, if requested by either party, execute and acknowledge
an instrument confirming the exercise of the applicable Extension Option. Each
of the Extension Options shall terminate if not exercised precisely in the
manner provided herein. In addition, if Tenant fails to validly exercise the
first Extension Option, Tenant shall have no further right to extend the term of
this Lease. Any extension of the Term shall be upon all the terms and conditions
set forth in the Lease and all Exhibits thereto, except that: (i) upon exercise
of the second Extension Option, Tenant shall have no further option to extend
the Term of the Lease; (ii) Landlord shall not be obligated to contribute funds
toward the cost of any remodeling, renovation, alteration or improvement work in
the Premises; (iii) Landlord shall not be obligated to pay any fee or commission
to any broker; and (iv) Base Rent for the applicable Extension Period shall be
one hundred percent (100%) of the then Fair Market Base Rental (as defined
below) for the Premises for the space and term involved, which shall be
determined as set forth below.


39.1    “Fair Market Base Rental” shall mean the “fair market” Base Rent at the
time or times in question for the applicable space in the Building, based on the
prevailing rentals then being charged to tenants in the Building and tenants in
other office buildings of comparable quality as the Building in the North San
Jose/Alviso, California area, for leases with terms approximately equal to the
term for which Fair Market Base Rental is being determined, taking into account
all relevant economic factors, including: (a) the desirability, location in the
building, size and quality of the space, including interior finishes and other
tenant improvements;


    
Exhibit D, Page 4
    
    

--------------------------------------------------------------------------------





(b) included services and related operating expenses and tax and expense stops
or other escalation clauses; and (c) any other special rights or obligations of
Tenant under the Lease in comparison to typical market leases (e.g. for parking,
signage, and extension or expansion options). Fair Market Base Rental shall also
reflect the then prevailing rental structure for comparable office buildings in
the in the North San Jose/Alviso, California area, so that if, for example, at
the time Fair Market Base Rental is being determined the prevailing rental
structure includes periodic rental adjustments or escalations, Fair Market Base
Rental shall reflect such rental structure.


39.2    Landlord and Tenant shall endeavor to agree upon the Fair Market Base
Rental. If they are unable to so agree within thirty (30) days after receipt by
Landlord of Tenant’s notice of exercise of the applicable Extension Option,
Landlord and Tenant shall mutually select a licensed real estate broker who is
active in the leasing of office space in the North San Jose/Alviso, California
area. Landlord shall submit Landlord’s determination of Fair Market Base Rental
and Tenant shall submit Tenant’s determination of Fair Market Base Rental to
such broker, at such time or times and in such manner as Landlord and Tenant
shall agree (or as directed by the broker if Landlord and Tenant do not promptly
agree). The broker shall select either Landlord’s or Tenant’s determination as
the Fair Market Base Rental, and such determination shall be binding on Landlord
and Tenant. If Tenant’s determination is selected as the Fair Market Base
Rental, then Landlord shall bear all of the broker’s cost and fees. If
Landlord’s determination is selected as the Fair Market Base Rental, then Tenant
shall bear all of the broker’s cost and fees.
39.3    In the event the Fair Market Base Rental for the applicable Extension
Period has not been determined at such time as Tenant is obligated to pay Base
Rent for the applicable Extension Period, Tenant shall pay as Base Rent pending
such determination, the Base Rent in effect for such space immediately prior to
the applicable Extension Period; provided, that upon the determination of the
applicable Fair Market Base Rental, any shortage of Base Rent paid, together
with interest at the rate specified in the Lease, shall be paid to Landlord by
Tenant.
39.4    The term of the Lease, whether consisting of the initial Term alone or
the initial Term as extended by the applicable Extension Period (if the
applicable Extension Option is exercised), is referred to in this Lease as the
“Term.”
39.5    Notwithstanding anything herein to the contrary, each Extension Option
is subject and subordinate to the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) of any tenant of the Building existing on the date hereof.


40.    TERMINATION OPTION.


40.1    Tenant shall have the option to elect to have the Term of this Lease
expire with respect to the entire Premises as initially defined in this Lease on
January 31, 2025 (the “Early Expiration Date”) instead of the Expiration Date
specified in the Basic Lease Information of the Lease (“Termination Option”),
if:




    
Exhibit D, Page 5
    
    

--------------------------------------------------------------------------------





40.1.1    There is no Event of Default continuing at the date Tenant provides
Landlord with a Termination Notice (hereinafter defined); and


40.1.2    No part of the Premises is sublet for a term extending past the Early
Expiration Date; and


40.1.3    The Lease has not been assigned (other than to a Permitted
Transferee); and


40.1.4     Landlord receives notice of termination (“Termination Notice”) not
more than eighteen (18) full calendar months nor less than fifteen (15) full
calendar months prior to the Early Expiration Date.


40.2    If Tenant exercises its Termination Option, concurrent with Tenant’s
delivery to Landlord of Tenant’s Termination Notice, Tenant shall pay to
Landlord the sum of (i) an amount equal to the unamortized portion of all of the
following: (a) any leasing commissions and legal fees, (b) any abated rent
(other than as a result of any Landlord Delay), (c) the Improvement Allowance
and the Space Plan Allowance; and (d) an amount equal to six (6) months of the
then current Base Rent (collectively, the “Termination Fee”), as a fee in
connection with the acceleration of the Expiration Date and not as a penalty.
Tenant shall remain liable for all Base Rent, Tenant’s Share of Operating Costs
and Taxes, Additional Rent and all other sums due under the Lease up to and
including the Early Expiration Date even though billings for such may occur
subsequent to the Early Expiration Date. The “unamortized portion” of any of the
foregoing shall be determined using an interest rate of eight percent (8%) per
annum.


40.3    If, subsequent to providing Landlord with a Termination Notice, an Event
of Default has occurred and is continuing (including, without limitation, a
failure to pay the Termination Fee due hereunder) beyond applicable notice and
cure periods, Landlord, at its option, may (i) declare Tenant's exercise of the
Termination Option to be null and void, and any Termination Fee paid to Landlord
shall be returned to Tenant, after first applying such Termination Fee against
any past due Rent under the Lease, or (ii) continue to honor Tenant’s exercise
of its Termination Option, in which case, Tenant shall remain liable for the
payment of the Termination Fee and for all Base Rent, Tenant’s Share of
Operating Costs and Taxes, any Additional Rent and other sums due under the
Lease up to and including the Early Expiration Date even though billings for
such may occur subsequent to the Early Expiration Date.


40.4    As of the date Tenant provides Landlord with an Termination Notice, any
unexercised rights or options of Tenant to extend the Term of the Lease or to
expand the Premises (whether expansion options, rights of first or second
refusal, rights of first or second offer, or other similar rights), and any
outstanding tenant improvement allowance not claimed and properly utilized by
Tenant in accordance with the Lease as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect.


41.    BUILDING 2100 PREMISES.




    
Exhibit D, Page 6
    
    

--------------------------------------------------------------------------------





41.1    During the period beginning on the Commencement Date and ending (subject
to Section 41.4 below) on the earlier of (i) the date that is ninety (90) days
after the date on which Landlord receives a notice of termination (a “Swing
Space Termination Notice”) from Tenant (provided that in no event shall Tenant
deliver such notice prior to November 1, 2016 and in no event shall Tenant be
entitled to deliver such notice if Tenant has previously exercised its Expansion
Option, as defined in Section 41.4 below); or (ii) November 30, 2017 (such date
of termination, the “Building 2100 Premises Termination Date” and such period
being referred to herein as the “Building 2100 Premises Term”), Tenant shall
lease approximately 37,145 rentable square feet (as depicted on Exhibit I to the
Lease, the “Building 2100 Premises”) in the building within the Project located
at 2100 Gold Street, San Jose, California (“Building 2100”) for the use set
forth in Section 5.1 of the Lease. During the Building 2100 Premises Term, the
Building 2100 Premises shall be deemed the “Premises” for purposes of Section 10
– Exculpation and Indemnification of the Lease. Tenant currently is in
possession of the Building 2100 Premises pursuant to the terms of the Existing
Lease. Accordingly, as of the date hereof, Tenant hereby accepts the Building
2100 Premises in its current “as-is” condition and configuration, it being
agreed that there are no representations or warranties by Landlord regarding the
condition of the Building 2100 Premises and that Landlord shall be under no
obligation to perform any work in the Building 2100 Premises or, subject to
Section 41.4 below, to incur any costs in connection with Tenant’s move in, move
out or occupancy of the Building 2100 Premises. Tenant acknowledges that it
shall be entitled to use and occupy the Building 2100 Premises at its sole cost,
expense and risk. Tenant shall not, subject to Section 41.4 below, construct any
improvements or make any alterations of any type to the Building 2100 Premises
without the prior written consent of Landlord. All costs in connection with
making the Building 2100 Premises ready for occupancy by Tenant shall, subject
to Section 41.4 below, be the sole responsibility of Tenant.


41.2    The Building 2100 Premises shall be subject to all the terms and
conditions of the Lease except as expressly modified herein and except that (i)
Tenant shall not be entitled to receive any allowances, abatement or other
financial concession in connection with the Building 2100 Premises which was
granted with respect to the Premises unless such concessions are expressly
provided for herein with respect to the Building 2100 Premises, and (ii) subject
to Section 41.4 below, the Building 2100 Premises shall not be subject to any
renewal or expansion rights of Tenant under the Lease. During the Building 2100
Premises Term, Landlord shall provide Tenant, on an unassigned and non-exclusive
basis, for use by Tenant and Tenant’s Representatives and Visitors, at the
users’ sole risk, 3.4 parking spaces in the Parking Facility for each one
thousand (1,000) rentable square feet of the Building 2100 Premises (which,
based on the rentable square footage of the Building 2100 Premises, is 126
parking spaces). The use of such unreserved parking spaces shall be subject to
the terms of Section 38 above.


41.3    Base Rent for the Building 2100 Premises during the Building 2100
Premises Term shall be (a) $48,528.27 each month through July 31, 2017; and (b)
thereafter, $72,432.75 until the end of the Building 2100 Premises Term, payable
in accordance with the Lease. Base Rent payable for the Building 2100 Premises
for any partial month shall be prorated to reflect the actual number of days of
such partial month falling within the Building 2100 Premises Term. In addition,
Tenant shall be required to pay Tenant’s Share of Operating Costs and Taxes for
the Building 2100 Premises during the Building 2100 Premises Term in accordance
with the terms


    
Exhibit D, Page 7
    
    

--------------------------------------------------------------------------------





of Section 3.2 of the Lease. Tenant’s Share for the Building 2100 Premises is
deemed to mean 52.19% of Building 2100 and 12.28% of the Project.


41.4    Notwithstanding anything to the contrary contained in Sections 41.1
through 41.3 above, Tenant shall have the option (the “Expansion Option”) to
lease the Building 2100 Premises for the remainder of the Term if: (i) Landlord
receives written notice (the “Expansion Notice”) from Tenant of the exercise of
its Expansion Option on or before January 9, 2017; and (ii) no Event of Default
exists at the time that Landlord receives the Expansion Notice; and (iii) no
material part of the Premises is sublet (other than to a Permitted Transferee)
at the time Landlord receives the Expansion Notice; and (iv) this Lease has not
been assigned (other than to a Permitted Transferee) prior to the date that
Landlord receives the Expansion Notice; and (v) the Building 2100 Premises is
intended for the exclusive use of only Tenant (or a Permitted Transferee) during
the Term; and (vi) Tenant has not vacated or abandoned the Premises or the
Building 2100 Premises at the time Landlord receives the Expansion Notice; and
(vii) Landlord has not received a Swing Space Termination Notice at the time
Landlord receives the Expansion Notice. The Expansion Option shall be subject to
the following terms and conditions:


41.4.1    The term for the Building 2100 Premises shall be extended and shall
end, unless sooner terminated pursuant to the terms of the Lease, on the
Expiration Date, it being the intention of the parties hereto that, in such
event, the term for the Building 2100 Premises and the Term for the initial
Premises shall be coterminous.


41.4.2    Effective as of August 1, 2017, Base Rent for the Building 2100
Premises shall be as follows:


8/1/2017 – 1/31/2018: $72,432.75 per month
2/1/2018 – 1/31/2019: $74,605.73 per month
2/1/2019 – 1/31/2020: $76,843.90 per month
2/1/2020 – 1/31/2021: $79,149.22 per month
2/1/2021 – 1/31/2022: $81,523.70 per month
2/1/2022 – 1/31/2023: $83,969.41 per month
2/1/2023 – 1/31/2024: $86,488.49 per month
2/1/2024 – 1/31/2025: $89,083.15 per month
2/1/2025 – 1/31/2026: $91,755.64 per month
2/1/2026 – 1/31/2027: $94,508.31 per month



In addition, Tenant shall pay Tenant’s Share of Operating Costs and Taxes for
the Building 2100 Premises on the same terms and conditions set forth in Section
3.2 of the Lease.


41.4.3    Tenant may perform improvements to the Building 2100 Premises and
Tenant shall be entitled to an improvement allowance (the “Building 2100
Premises Allowance”) of up to $1,188,640.00 (i.e., $32.00 per rentable square
foot of Building 2100 Premises) in connection with any such work; provided,
however, that an amount up to $817,190.00 (i.e., $22.00 per rentable square foot
of Building 2100 Premises) of the Building 2100 Premises Allowance may be
applied toward the Tenant Improvements performed in Building 2160 and/or
Building 2190, subject to and in accordance with the terms of the Lease.


    
Exhibit D, Page 8
    
    

--------------------------------------------------------------------------------





Any improvements performed by Tenant to the Building 2100 Premises, Building
2160 and/or Building 2190 shall be subject to Section 6 of the Lease. Landlord
shall disburse the Building 2100 Premises Allowance to Tenant subject to and in
accordance with the provisions applicable to the disbursement of the Tenant
Improvement Allowance described in Exhibit B to the Lease. In no event shall
Tenant be entitled to any disbursement of the Building 2100 Premises Allowance
after June 1, 2018.


41.4.4    The Building 2100 Premises shall be considered part of the “Premises”,
subject to all the terms and conditions of the Lease, except that no allowances,
credits, abatements or other concessions (if any) set forth in this Lease for
the initial Premises shall apply to the Building 2100 Premises, except as may be
specifically provided otherwise in this Section 41.


41.4.5    If Tenant is entitled to and properly exercises its Expansion Option,
Landlord shall prepare an amendment (the “Expansion Amendment”) to reflect the
changes in Base Rent, rentable square footage of the Premises, Tenant's Share
and other appropriate terms to reflect multi-tenant occupancy in Building 2100.
A copy of the Expansion Amendment shall be sent to Tenant within a reasonable
time after Landlord’s receipt of the Expansion Notice, and Tenant shall execute
and return the Expansion Amendment to Landlord within fifteen (15) days
thereafter, but an otherwise valid exercise of the Expansion Option shall be
fully effective whether or not the Expansion Amendment is executed.


41.4.6    If Tenant is entitled to and properly exercises its Expansion Option,
then, except in the case of a casualty or condemnation, (a) if Tenant provides
notice (the “Repair/Service Notice”) to Landlord of the need for any repairs to
the Building 2100 Premises, or with respect to any elevators or any roof of
Building 2160 and/or Building 2190, that are Landlord’s obligation pursuant to
the Lease (a “Required Action”), and (b) Landlord fails to perform the Required
Action within a commercially reasonable period of time not to exceed thirty (30)
days (which period shall be extended on a day-for-day basis for each day of
force majeure delay (as described in Section 26 of the Lease) which delays
Landlord in curing such failure) after the date of the Repair/Service Notice
(the “Notice Date”) (it being intended that, in connection with any such default
which is not susceptible of being cured with due diligence and in good faith
within thirty (30) days, the time within which Landlord is required to cure such
default shall be extended for such additional period as may be necessary for the
curing thereof with due diligence and in good faith), and (c) such failure
materially and adversely interferes with Tenant’s business operations in the
Building 2100 Premises, Building 2160 or Building 2190, as the case may be, then
Tenant may (but shall not be obligated to) proceed to take the Required Action,
pursuant to the terms of the Lease, and shall deliver a second notice to
Landlord specifying that Tenant is about to take the Required Action (the
“Second Notice”). In the event takes such Required Action, Tenant shall use only
those contractors used by Landlord in the Building for work unless (i) such
contractors are unwilling or unable to perform, or timely perform, such work,
(ii) such contractors are unwilling to perform such work for a price that is
market-based, or (iii) Landlord fails to identify who the approved contractors
are for work in the Building within two (2) business days following Tenant's
request therefor, in any of which events Tenant may utilize the services of any
other qualified, appropriately insured, bonded and licensed (in the state in
which the Building is located) contractor which normally and regularly


    
Exhibit D, Page 9
    
    

--------------------------------------------------------------------------------





performs similar work in comparable buildings. Prior to starting any Required
Action, Tenant shall furnish Landlord with plans and specifications therefor, if
appropriate; copies of contracts; necessary governmental permits and approvals;
evidence of contractor's and subcontractor's insurance. All such work shall be
performed in a good and workmanlike manner using materials of a quality that is
at least equal to or better than the existing materials for the Building. Tenant
shall comply with the reasonable rules, regulations and procedures for the
performance of work in the Building which have been provided to Tenant. Upon
completion of any such work, Tenant shall furnish "as-built" plans (to the
extent appropriate), completion affidavits, full and final waivers of lien and
receipted bills covering all labor and materials. Tenant shall assure that the
work comply with all insurance requirements of the Lease and applicable Laws.
Notwithstanding anything to the contrary set forth herein, if any Required
Action may affect the Building Systems or equipment or Building structure, any
area outside of the Building 2100 Premises or any Common Areas, or the exterior
appearance of the Building, Tenant shall not be permitted to take the Required
Action. The full amount of the documented, third party out-of-pocket reasonable
costs and expenses so incurred by Tenant (the “Reimbursable Costs”) shall be
paid by Landlord to Tenant, within thirty (30) days after written demand
therefor (provided that such written demand is accompanied by reasonable
documented evidence of the Reimbursable Costs); provided, however, in no event
shall such Reimbursable Costs exceed $100,000.00. Tenant shall give no less than
three (3) business days prior written notice to Landlord of Tenant's intention
to exercise its rights under this Section 41.4.6. Any dispute regarding the
Required Action and/or any Reimbursable Costs may be submitted to arbitration
for resolution by the AAA in San Jose, California, in accordance with “Expedited
Procedures” of the AAA’s Commercial Arbitration Rules. The determination of the
arbitrator(s) shall be final and binding on Landlord and Tenant.


41.5    If Tenant does not timely and validly exercise its Expansion Option,
then upon termination of the Building 2100 Premises Term, Tenant shall perform
any removal and restoration work required under the Existing Lease (which
obligation shall expressly survive the expiration of the Existing Lease) with
respect to the Building 2100 Premises (including without limitation, the removal
of any signage existing with respect to the Building 2100 Premises and repair of
any damage caused by such removal); provided, however, that Tenant shall not
have any removal or restoration requirements with respect to alterations,
additions and improvements made by or on behalf of Tenant pursuant to the
Existing Lease (including with respect to any alterations existing in the
Premises as of the date of this Lease but excluding all voice and data cabling
which Tenant shall be required to remove at the expiration or earlier
termination of the Term of the Lease. Tenant shall be fully liable for all
damage Tenant or Tenant's agents, employees, contractors, or subcontractors
cause to the Building 2100 Premises. Without limiting the generality of the
foregoing, upon termination of the Building 2100 Premises Term, Tenant, at its
cost, shall remove its signage from the monument sign for Building 2100 and
restore the affected portion of such monument sign to the condition prior to
installation thereof, ordinary wear and tear excepted. If Tenant does not
perform such work within such ten (10) day period, then Landlord may do so, at
Tenant’s cost, and Tenant shall reimburse Landlord for the cost of such work
within thirty (30) days after request therefor. Tenant shall have no right to
hold over or otherwise occupy the Building 2100 Premises at any time following
the expiration or earlier termination of the Building 2100 Premises Term, and in
the event of such holdover, Landlord shall immediately be entitled to institute
dispossessory proceedings to recover possession of the


    
Exhibit D, Page 10
    
    

--------------------------------------------------------------------------------





Building 2100 Premises, without first providing notice thereof to Tenant. In the
event of holding over by Tenant after expiration or termination of the Building
2100 Premises Term without the written authorization of Landlord, Tenant shall
pay, for such holding over, one hundred fifty percent (150%) of the monthly Base
Rent due for the Building 2100 Premises at the rate in effect immediately
preceding the expiration of the Building 2100 Premises Term for each month or
partial month of holdover, plus all damages, including consequential damages,
that Landlord incurs as a result of the Tenant's hold over; provided, however,
upon agreement on material terms for a third-party lease or other such
agreement, which affects all or a portion of the Premises, Landlord shall
deliver a New Lease Notice of such lease or other agreement to Tenant and the
terms of the foregoing liability for damages shall not be effective until the
later of (i) the date that occurs fifteen (15) days following the date Landlord
delivers such New Lease Notice to Tenant, or (ii) the date such holdover
commences. During any such holdover, Tenant’s occupancy of the Building 2100
Premises shall be deemed that of a tenant at sufferance, and in no event, either
during the Building 2100 Premises Term or during any holdover by Tenant, shall
Tenant be determined to be a tenant-at-will under applicable law. While Tenant
is occupying the Building 2100 Premises, Landlord or Landlord's authorized
agents shall be entitled to enter the Building 2100 Premises, upon reasonable
notice, to display the Building 2100 Premises to prospective tenants.


42.    ROOF SPACE FOR DISH/ANTENNA.


42.1    During the Term, Tenant shall have the right to lease space on the roof
(the “Roof Space”) of the Building, at no monthly charge, for the purpose of
operating and maintaining the existing satellite dishes and equipment described
on Exhibit K ("Existing Rooftop Equipment") and such other telecommunications
equipment as Landlord may approve hereunder (collectively, the “Communication
Equipment”). Landlord reserves the right to relocate the Roof Space as
reasonably necessary during the Term. Landlord’s relocation shall take into
account Tenant’s use of the Communication Equipment. Notwithstanding the
foregoing, except for the Existing Rooftop Equipment, Tenant’s right to install
Communication Equipment shall be subject to the approval rights of Landlord and
Landlord’s architect and/or engineer with respect to the plans and
specifications of the Communication Equipment, the manner in which the
Communication Equipment is attached to the roof of the Building and the manner
in which any cables are run to and from the Communication Equipment. The precise
specifications and a general description of the Communication Equipment along
with all documents Landlord reasonably requires to review the installation of
the Communication Equipment (the “Plans and Specifications”) shall be submitted
to Landlord for Landlord’s written approval no later than twenty (20) days
before Tenant commences to install the Communication Equipment. Tenant shall be
solely responsible for obtaining all necessary governmental and regulatory
approvals and for the cost of installing, operating, maintaining and removing
the Communication Equipment. Tenant shall notify Landlord upon completion of the
installation of the Communication Equipment. If Landlord determines that the
Communication Equipment does not comply with the approved Plans and
Specifications, that the Building has been damaged during installation of the
Communication Equipment or that the installation was defective, Landlord shall
notify Tenant of any noncompliance or detected problems and Tenant immediately
shall cure the defects. If the Tenant fails to immediately cure the defects,
Tenant shall pay to Landlord upon demand the cost, as reasonably determined by
Landlord, of correcting any defects and repairing any damage to the


    
Exhibit D, Page 11
    
    

--------------------------------------------------------------------------------





Building caused by such installation. If at any time Landlord, in its sole
discretion, deems it necessary, Tenant shall provide and install, at Tenant’s
sole cost and expense, appropriate aesthetic screening, reasonably satisfactory
to Landlord, for the Communication Equipment (the “Aesthetic Screening”).


42.2    Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building and the Roof Space for
the purpose of installing, maintaining, repairing and removing the Communication
Equipment, the appurtenances and the Aesthetic Screening, if any, all of which
shall be performed by Tenant or Tenant’s authorized representative or
contractors, which shall be approved by Landlord, at Tenant’s sole cost and
risk. It is agreed, however, that prior to commencing any such installation,
maintenance, repairs or removal, Tenant shall cause reasonable and customary
hazard notices and safety barriers to be placed on the roof and that access to
the roof of the Building and the Roof Space shall only be granted to authorized
engineers, employees or properly authorized contractors of Tenant, FCC (defined
below) inspectors, if applicable, or persons under Tenant’s direct supervision.
Tenant further agrees to exercise firm control over the people requiring access
to the roof of the Building and the Roof Space in order to keep to a minimum the
number of people having access to the roof of the Building and the Roof Space
and the frequency of their visits. It is further understood and agreed that the
installation, maintenance, operation and removal of the Communication Equipment,
the appurtenances and the Aesthetic Screening, if any, is not permitted to
damage the Building or the roof thereof, or interfere with the use of the
Building and roof by Landlord. Tenant agrees to be responsible for any damage
caused to the roof or any other part of the Building, which may be caused by
Tenant or any of its Representatives or Visitors.


42.3    Tenant agrees to install only equipment of types and frequencies (to the
extent applicable) which will not cause unreasonable interference to Landlord or
other occupants, if any, of the Building. In the event Tenant’s equipment
transmits and/or receives and the same causes such interference, Tenant will
change the frequency on which it transmits and/or receives and take any other
steps necessary to eliminate the interference. If said interference cannot be
eliminated within a reasonable period of time, in the judgment of Landlord, then
Tenant agrees to remove such Communication Equipment from the Roof Space. Tenant
shall, at its sole cost and expense, and at its sole risk, install, operate and
maintain the Communication Equipment in a good and workmanlike manner, and in
compliance with all Building, electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under the Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant’s equipment. Tenant has the responsibility of carrying out the terms of
any FCC license in all respects. The Communication Equipment shall be connected
to Landlord’s power supply in strict compliance with all applicable Laws.
Neither Landlord nor any Landlord Parties shall be liable to Tenant for any
stoppages or shortages of electrical power furnished to the Communication
Equipment or the Roof Space because of any act, omission or requirement of the
public utility serving the Building, or the act or omission of any other tenant,
invitee or licensee or their respective agents, employees or contractors, or for
any other cause


    
Exhibit D, Page 12
    
    

--------------------------------------------------------------------------------





beyond the reasonable control of Landlord, and Tenant shall not be entitled to
any rental abatement for any such stoppage or shortage of electrical power.
Neither Landlord nor any Landlord Parties shall have any responsibility or
liability for the conduct or safety of any of Tenant’s representatives, repair,
maintenance and engineering personnel while in or on any part of the Building or
the Roof Space.


42.4    The Communication Equipment, the appurtenances and the Aesthetic
Screening, if any, shall remain the personal property of Tenant, and shall be
removed by Tenant at its own expense at the expiration or earlier termination of
the Lease or Tenant’s right to possession hereunder. Tenant shall repair any
damage caused by such removal, including the patching of any holes to match, as
closely as possible, the color surrounding the area where the equipment and
appurtenances were attached. Tenant agrees to maintain all of the Tenant’s
equipment placed on or about the roof or in any other part of the Building in
proper operating condition and maintain same in satisfactory condition as to
appearance and safety in Landlord’s sole discretion. Such maintenance and
operation shall be performed in a manner to avoid any interference with other
tenants, if any, or Landlord. Tenant agrees that at all times during the Term,
it will keep the roof of the Building and the Roof Space free of all trash or
waste materials produced by Tenant or any of Tenant’s Representatives or
Visitors.


42.5    In light of the specialized nature of the Communication Equipment,
Tenant shall be permitted to utilize the services of its choice for
installation, operation, removal and repair of the Communication Equipment, the
appurtenances and the Aesthetic Screening, if any, subject to the reasonable
approval of Landlord. Notwithstanding the foregoing, Tenant must provide
Landlord with prior written notice of any such installation, removal or repair
and coordinate such work with Landlord in order to avoid voiding or otherwise
adversely affecting any warranties granted to Landlord with respect to the roof.
In Landlord’s sole discretion, Landlord may require that Tenant, at its sole
cost and expense, retain roofing contractors selected by Landlord to perform
such work (to the extent that it involves the roof), or, at Landlord’s option,
to perform such work in conjunction with Tenant’s contractor. In the event the
Landlord contemplates roof repairs that could affect Tenant’s Communication
Equipment, or which may result in an interruption of the Tenant’s
telecommunication service, Landlord shall notify Tenant at least ten (10) days
in advance (except in cases of an emergency) prior to the commencement of such
contemplated work in order to allow Tenant to make other arrangements for such
service.


42.6    Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services”) to locate any equipment on the roof
of the Building or in the Roof Space for any purpose whatsoever, nor may Tenant
use the Roof Space and/or Communication Equipment to provide Communication
Services to an unaffiliated tenant, occupant or licensee of another building, or
to facilitate the provision of Communication Services on behalf of another
Communication Services provider to an unaffiliated tenant, occupant or licensee,
if any, of the Building or any other building. Tenant acknowledges that Landlord
may at some time establish a standard license agreement (the “License
Agreement”) with respect to the use the roof space of the Building. Tenant, upon
request of Landlord, shall enter into such License Agreement with Landlord
provided that such agreement does not materially alter the rights of Tenant
hereunder with respect to the Roof Space. Tenant specifically acknowledges and
agrees that the terms and conditions of Section 10 of the Lease


    
Exhibit D, Page 13
    
    

--------------------------------------------------------------------------------





shall apply with full force and effect to the Roof Space and any other portions
of the roof accessed or utilized by Tenant or any of its Representatives or
Visitors.


43.    MONUMENT SIGNAGE.


43.1    Provided that TiVo Inc., a Delaware corporation, or any Permitted
Transferee or an assignee approved by Landlord pursuant to the terms and
conditions of this Lease, leases the entirety of the 2160 Building and 2190
Building (or, following any fire or other casualty or Condemnation, such
portions thereof as may not have been terminated hereunder (the “Signage
Conditions”), then subject to having all required approvals and permits, Tenant
shall have the exclusive right to signage at the same location and the same size
(identifying Tenant, a Permitted Transferee or any other approved Transferee
hereunder) on each of the following existing monument signs (collectively, the
“Monument Signs”), subject to and in accordance with the terms and conditions of
this Section 43: one (1) monument sign facing Highway 237; one (1) monument sign
adjacent to Building 2160; and one (1) monument sign adjacent to Building 2190;
provided, however, that in the event Tivo, Inc., a Delaware corporation, a
Permitted Transferee, or an assignee approved by Landlord leases less than one
hundred percent (100%) but more than twenty five percent (25%) of either the
2160 Building or the 2190 Building, Tenant shall continue to have the right to
place signage on the Monument Signs (identifying Tenant, any Permitted
Transferee or any other approved Transferee hereunder) but on a non-exclusive
basis only.


43.2    Tenant shall perform all necessary maintenance and repair to the
Monument Signs in a manner reasonably acceptable to Landlord. If Tenant fails to
maintain and/or repair the Monument Signs to Landlord’s reasonable satisfaction,
Landlord may perform such maintenance and repairs and Tenant shall be liable for
all costs related to the same. All costs for which Tenant is responsible under
this Section 43 shall be paid by Tenant to Landlord within thirty (30) days of
written request by Landlord.


43.3    Upon expiration or earlier termination of the Lease or if during the
Term (and any extensions thereof) any of the conditions for the Monument Signage
are no longer satisfied, then Tenant’s rights granted herein (or such rights for
which the conditions are no longer satisfied, as applicable), will terminate and
Tenant, at its cost within ten (10) days after request by Landlord, shall remove
all signage (or applicable portion thereof) from the Monument Signs and restore
the affected portion of the Monument Signs to the condition prior to
installation thereof, ordinary wear and tear excepted. If Tenant does not
perform such work within such ten (10) day period, then Landlord may do so, at
Tenant’s cost, and Tenant shall reimburse Landlord for the cost of such work
within thirty (30) days after request therefor. The provisions of this Section
43.3 shall survive expiration or earlier termination of the Lease.


44.    BUILDING SIGNAGE. If Tivo, Inc. a Delaware corporation, any Permitted
Transferee or any other approved assignee hereunder leases one hundred percent
(100%) of any Building, then Tenant shall have the exclusive right to signage at
the same location and size on top of such Building (identifying Tenant, any
Permitted Transferee or any other approved Transferee hereunder that occupies at
least fifty percent (50%) of such Building) (collectively, the “Building
Signage”).  In the event Tivo, Inc., a Delaware corporation or a Permitted
Transferee


    
Exhibit D, Page 14
    
    

--------------------------------------------------------------------------------





or an approved assignee leases less than one hundred percent (100%) but more
than twenty five percent (25%) of either such Building, or if any of the
foregoing or other approved Transferee occupies less than fifty percent (50%)
but more than twenty five percent (25%) of either such Building, Tenant shall
continue to have the right to have the applicable Building Signage (identifying
Tenant, any Permitted Transferee or any other approved Transferee hereunder) but
on a non-exclusive basis only.  Tenant shall maintain the Building Signage in
good condition and repair, and all costs of maintenance and repair shall be
borne by Tenant.  Maintenance shall include, without limitation, cleaning and,
if the Building Signage is illuminated, relamping at reasonable intervals. 
Tenant shall be responsible for any electrical energy used in connection with
the Building Signage, if applicable.  Upon expiration or earlier termination of
the Lease or if during the Term (and any extensions thereof) any of the
conditions for the Building Signage are no longer satisfied, then Tenant’s
rights granted herein (or such rights for which the conditions are no longer
satisfied, as applicable)will terminate and Tenant shall, at its cost, remove
the applicable Building Signage and restore the affected portion of the
Buildings to the condition prior to the installation thereof (ordinary wear and
tear excepted).  If Tenant fails to remove the Building Signage and repair the
Buildings in accordance with the terms of this Lease, Landlord shall cause the
Building Signage to be removed from the Buildings and the Buildings to be
repaired and restored to the condition which existed prior to the installation
of the Building Signage (including, if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with the Lease, without further notice from Landlord notwithstanding
anything to the contrary contained in the Lease.  Tenant shall pay all costs and
expenses for such removal and restoration within five (5) days following
delivery of an invoice therefor.


45.    GENERATOR.


45.1    Tenant, subject to Landlord’s review and approval of Tenant’s plans
therefor, which shall not be unreasonably withheld or delayed, shall have the
right to install, a supplemental generator (each a “Generator”) and an above
ground fuel tank (each a “Tank”) at each Building to provide emergency
additional electrical capacity to such Building during the Term. Tenant's plans
for each Generator and Tank shall include a secondary containment system to
protect against and contain any release of Hazardous Materials. Each Generator
and Tank shall be placed at the locations outlined on Exhibit F to the Lease or
at such other location in the Project as Landlord may reasonably approve (the
“Generator Area”). Notwithstanding the foregoing, Tenant's right to install each
Generator and Tank shall be subject to Landlord's approval of the manner in
which each such Generator and Tank is installed, the manner in which any fuel
pipe is installed, the manner in which any ventilation and exhaust systems are
installed, the manner in which any cables are run to and from each such
Generator to each Building and the measures that will be taken to eliminate any
vibrations or sound disturbances from the operation of each such Generator,
including, without limitation, any necessary two (2) hour rated enclosures or
sound installation. Landlord shall have the right to require an acceptable
enclosure to hide or disguise the existence of each Generator and Tank and to
minimize any adverse effect that the installation of each such Generator and
Tank may have on the appearance of the Project. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing each
Generator and Tank. Tenant shall not install or operate any Generator or Tank
until Tenant has obtained and


    
Exhibit D, Page 15
    
    

--------------------------------------------------------------------------------





submitted to Landlord copies of all required governmental permits, licenses and
authorizations necessary for the installation and operation of such Generator
and Tank. In addition to, and without limiting Tenant’s obligations under the
Lease, Tenant shall comply with all applicable environmental and fire prevention
Laws pertaining to Tenant’s use of the Generator Area. Tenant shall also be
responsible for the cost of all utilities consumed in the operation of each
Generator and Tank.
 
45.2    Tenant shall be responsible for assuring that the installation,
maintenance, operation and removal of each Generator and Tank shall in no way
damage any portion of the Project. To the maximum extent permitted by Laws, each
Generator and Tank and all appurtenances in the Generator Area shall be at the
sole risk of Tenant, and Landlord shall have no liability to Tenant if any
Generator, Tank or appurtenances/installations are damaged for any reason.
Tenant agrees to be responsible for any damage caused to the Project in
connection with the installation, maintenance, operation or removal of any
Generator and, in accordance with the terms of Section 10 of this Lease, to
indemnify, defend and hold Landlord and the Landlord Parties harmless from all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable architects' and attorneys'
fees (if and to the extent permitted by Laws), which may be imposed upon,
incurred by, or asserted against Landlord or any of the Landlord Parties in
connection with the installation, maintenance, operation or removal of each
Generator and Tank, including, without limitation, any environmental and
Hazardous Materials claims. If the installation or use of any Generator, Tank
and/or appurtenances shall result in an increase in the amount of the premiums
for Landlord’s insurance coverage for the Project, then Tenant shall be liable
for the full amount of any such documented increase.


45.3    Tenant shall be responsible for the installation, operation,
cleanliness, maintenance and removal of each Generator and Tank and the
appurtenances, all of which shall remain the personal property of Tenant, and
shall be removed by Tenant at its own expense at the expiration or earlier
termination of the Lease. Tenant shall repair any damage caused by such removal,
including the patching of any holes to match, as closely as possible, the color
surrounding the area where each Generator, Tank and appurtenances were attached.
Such maintenance and operation shall be performed in a manner to avoid any
unreasonable interference with any other tenants or Landlord. Tenant shall take
the Generator Area “as is” in the condition in which the Generator Area is in as
of the Commencement Date, without any obligation on the part of Landlord to
prepare or construct the Generator Area for Tenant’s use or occupancy. Without
limiting the foregoing, Landlord makes no warranties or representations to
Tenant as to the suitability of the Generator Area for the installation and
operation of any Generator or Tank. Tenant shall have no right to make any
changes, alterations, additions, decorations or other improvements to the
Generator Area without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Tenant agrees to maintain each
Generator and Tank, including without limitation, any enclosure installed around
each Generator and Tank in good condition and repair. Tenant shall be
responsible for performing any maintenance and improvements to any enclosure
surrounding each Generator and Tank so as to keep such enclosure in good
condition.




    
Exhibit D, Page 16
    
    

--------------------------------------------------------------------------------





45.4    Tenant, upon prior notice to Landlord and subject to the rules and
regulations enacted by Landlord, shall have access to each Generator and Tank
and its surrounding area for the purpose of installing, repairing, maintaining
and removing such Generator and Tank.


45.5    Tenant shall be permitted to use the Generator Area solely for the
maintenance and operation of each Generator and Tank, and each Generator, Tank
and Generator Area are solely for the benefit of Tenant. All electricity
generated by each Generator may only be consumed by Tenant in the Premises.
Landlord shall have no obligation to provide any services, including, without
limitation, electric current, to the Generator Area.


45.6    Tenant shall have no right to sublet the Generator Area or to assign its
interest under this Section 45, except in connection with an assignment to a
Permitted Transferee or other assignment of this Lease approved by Landlord
pursuant to the terms and conditions of this Lease.
 
45.6    Notwithstanding anything to the contrary contained herein, if at any
time during the Term Landlord determines in its sole but bona fide business
judgment, that either Generator, Tank and/or any appurtenances in connection
therewith interfere with the operations of the Project or the operations of any
of the occupants of the Project, then Tenant shall, upon notice from Landlord,
cease any further operation of either Generator and Tank until such interference
is corrected to Landlord’s reasonable satisfaction


45.7    Tenant shall not be obligated to pay Landlord any additional Rent or fee
for the use of the Generator Area.


46.    RIGHT OF FIRST OFFER ON 2100 BUILDING PREMISES.


(a)    In the event Tenant does not validly exercise Tenant’s Expansion Option
as set forth in Section 41.4 above, and further provided that TiVo Inc., a
Delaware corporation, has not assigned the Lease (other than to a Permitted
Transferee) or sublet all or substantially all of the Premises for all or
substantially all of the remaining Term (other than to a Permitted Transferee)
(it being intended that all rights pursuant to this provision are and shall be
personal to the original Tenant under this Lease and any Permitted Transferee
which is an assignee of the Lease pursuant to Section 14.9 and shall not be
transferable or exercisable for the benefit of any other Transferee), and
provided Tenant is not in default under the Lease beyond any applicable notice
and cure period at the time of exercise or at any time thereafter until the
beginning of such offer Term, and subject to any and all rights of other tenants
in the Project with respect to such space (including renewal and extension
rights and rights of first offer, first negotiation, first refusal or other
expansion rights) existing as of the date of this Lease, Tenant shall have a
one-time right of first offer to lease the Building 2100 Premises.


(b)    Such right of first offer (i) may only be exercised during the Term of
this Lease with respect to the Building 2100 Premises following the next to
occur leasing of the Building 2100 Premises to any third party and following
expiration or termination of such lease and (ii) may only be exercised with
respect to all of the Building 2100 Premises. If the Building 2100 Premises
becomes available, Landlord shall offer to lease such space to Tenant at the
same rent


    
Exhibit D, Page 17
    
    

--------------------------------------------------------------------------------





and on the same terms that Landlord intends to offer to other prospective
tenants. Tenant shall have five (5) business Days following receipt of
Landlord’s offer with respect to any such space within which to notify Landlord
in writing of its intention to lease such space, and such notice, if given by
Tenant, shall constitute an acceptance of Landlord’s terms for the lease of such
space. If Tenant exercises such right of first offer, the Building 2100 Premises
shall be leased on the same terms and conditions as are contained in this Lease
except for the economic and other terms specifically set forth in Landlord’s
notice, and the parties shall execute an amendment to this Lease to include such
space in the Premises and otherwise to provide for the leasing of such space on
such terms. If Tenant fails so to exercise Tenant’s right of first offer within
such five (5) business day period, Landlord may thereafter lease such space to
other prospective tenants.


(c)    If Tenant does not lease the right of first offer space from Landlord
when it is first offered to Tenant by Landlord, then this right of first offer
shall terminate and Tenant shall have no further rights to lease the Building
2100 Premises.


47.    LETTER OF CREDIT. If required pursuant to Section 14.9 of this Lease,
Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its obligations under the Lease and for all losses and damages
Landlord may suffer as a result of Tenant’s failure to comply with one or more
provisions of the Lease, including, but not limited to, any post lease
termination damages under Section 1951.2 of the California Civil Code, an
Irrevocable Standby Letter of Credit (the “Letter of Credit”) in an amount so
that the total Security Deposit is equal to $1,500,000.00. Alternatively, Tenant
may, at Tenant’s election, deliver a Letter of Credit in the amount of
$1,500,000.00 in accordance with the terms of this Section 47 (in which event,
Landlord shall promptly return the cash Security Deposit referenced in the Basic
Lease Information of this Lease to Tenant following receipt of such Letter of
Credit). The following terms and conditions shall apply to the Letter of Credit:


47.1    The Letter of Credit shall be in favor of Landlord, shall be issued by a
bank acceptable to Landlord with a Standard & Poors rating of “A” or better,
shall comply with all of the terms and conditions of this Section and shall
otherwise be in the form attached hereto as Exhibit J or such other form as
reasonably approved by Landlord. Landlord hereby approves Bank of America, N.A.,
as the issuer of the Letter of Credit.


47.2    The Letter of Credit or any replacement Letter of Credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than two (2) months subsequent to the
Expiration Date or, if applicable, Early Expiration Date (the “LOC Expiration
Date”) without any action whatsoever on the part of Landlord; provided that the
issuing bank shall have the right not to renew the Letter of Credit by giving
written notice to Landlord not less than sixty (60) days prior to the expiration
of the then current term of the Letter of Credit that it does not intend to
renew the Letter of Credit. Tenant understands that the election by the issuing
bank not to renew the Letter of Credit shall not, in any event, diminish the
obligation of Tenant to deposit the Security Deposit or maintain such an
irrevocable Letter of Credit in favor of Landlord through the LOC Expiration
Date.


47.3    Landlord, or its then authorized representative, upon Tenant’s failure
to comply with one or more provisions of the Lease, or as otherwise specifically
agreed by Landlord and


    
Exhibit D, Page 18
    
    

--------------------------------------------------------------------------------





Tenant pursuant to the Lease or any amendment thereof, without prejudice to any
other remedy provided in the Lease or by applicable regulations, shall have the
right from time to time to make one or more draws on the Letter of Credit and
use all or part of the proceeds in accordance with Section 47.4 below. In
addition, if Tenant fails to furnish a renewal or replacement letter of credit
complying with all of the provisions of this Section 47 at least sixty (60) days
prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) in accordance with the terms
of this Section 47. Funds may be drawn down on the Letter of Credit upon
presentation to the issuing bank of Landlord's (or Landlord’s then authorized
representative’s) certification set forth in Exhibit J.


47.4    Tenant acknowledges and agrees (and the Letter of Credit shall so state)
that the Letter of Credit shall be honored by the issuing bank without inquiry
as to the truth of the statements set forth in such draw request and regardless
of whether the Tenant disputes the content of such statement. The proceeds of
the Letter of Credit shall constitute Landlord's sole and separate property (and
not Tenant's property or the property of Tenant's bankruptcy estate) and
Landlord may immediately upon any draw (and without notice to Tenant) apply or
offset the proceeds of the Letter of Credit: (a) against any Rent or other
amounts payable by Tenant under the Lease that is not paid when due; (b) against
all losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it may suffer as a result of Tenant’s failure to comply with one
or more provisions of the Lease, including any damages arising under Section
1951.2 of the California Civil Code following termination of the Lease; (c)
against any costs incurred by Landlord in connection with the Lease (including
attorneys’ fees); and (d) against any other amount that Landlord may spend or
become obligated to spend by reason of Tenant's default. Provided Tenant has
performed all of its obligations under the Lease, Landlord agrees to pay to
Tenant within sixty (60) days after the LOC Expiration Date the amount of any
proceeds of the Letter of Credit received by Landlord and not applied as allowed
above; provided, that if prior to the LOC Expiration Date a voluntary petition
is filed by Tenant or any guarantor, or an involuntary petition is filed against
Tenant or any guarantor by any of Tenant's or guarantor's creditors, under the
Federal Bankruptcy Code, then Landlord shall not be obligated to make such
payment in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under the Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.


47.5    If, as result of any application or use by Landlord of all or any part
of the Letter of Credit in accordance with this Lease, the amount of the Letter
of Credit shall be less than the amount set forth in this Section 47, Tenant
shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total amount required pursuant to this
Section 47), and any such additional (or replacement) letter of credit shall
comply with all of the provisions of this Section 47, and if Tenant fails to
comply with the foregoing, notwithstanding anything to the contrary contained in
the Lease, the same shall constitute an incurable Event of Default by Tenant.
Promptly following Landlord’s receipt of such additional letter(s) of credit or
replacement letter of credit that comply with the requirements of this Article
47, Landlord shall return any unapplied cash proceeds then held by Landlord.
Tenant further covenants and warrants that it will neither assign


    
Exhibit D, Page 19
    
    

--------------------------------------------------------------------------------





nor encumber the Letter of Credit or any part thereof and that neither Landlord
nor its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.


47.6    Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer all of its interest in and to the
Letter of Credit to another party, person or entity as part of any assignment by
Landlord of its rights and interests in and to this Lease, including to
Landlord's mortgagee and/or to have the Letter of Credit reissued in the name of
Landlord’s mortgagee. If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor, Landlord shall remain liable to Tenant, however, for the
refund of any prior withdrawals from the Letter of Credit as and to the extent
such refund is required under this Lease or Applicable Law, but only to the
extent that such refundable amount has not been transferred to the Landlord’s
successor in interest. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant's sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Tenant shall be responsible for paying
the issuer's transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten (10) days after Landlord’s written request therefor.


47.7    If the Letter of Credit expires earlier than the LOC Expiration Date, or
the issuing bank notifies Landlord that it shall not renew the Letter of Credit,
Landlord shall accept a renewal thereof or substitute Letter of Credit (such
renewal or substitute Letter of Credit to be in effect not later than sixty (60)
days prior to the expiration thereof), irrevocable and automatically renewable
through the LOC Expiration Date upon the same terms as the expiring Letter of
Credit or upon such other terms as may be reasonably approved by Landlord.
However, if (a) the Letter of Credit is not timely renewed, or (b) a substitute
Letter of Credit, complying with all of the terms and conditions of this
paragraph is not timely received, Landlord may present such Letter of Credit to
the issuing bank, and the entire sum so obtained shall be paid to Landlord, to
be held by Landlord in accordance with Section 4 of the Lease. Notwithstanding
the foregoing, Landlord shall be entitled to receive from Tenant all reasonable
attorneys' fees and costs incurred in connection with the review of any proposed
substitute Letter of Credit pursuant to this Section.


47.8    Landlord and Tenant (a) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any regulation applicable to security deposits in the commercial
context including Section 1950.7 of the California Civil Code, as such section
now exist or as may be hereafter amended or succeeded (“Security Deposit Laws”),
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof or substitute therefor or any proceeds thereof) is not intended to serve
as a security deposit, and the Security Deposit Laws shall have no applicability
or relevancy thereto, and (c) waive any and all


    
Exhibit D, Page 20
    
    

--------------------------------------------------------------------------------





rights, duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Regulations, now or hereafter in effect, which (i) establish the
time frame by which Landlord must refund a security deposit under a lease,
and/or (ii) provide that Landlord may claim from the security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified above in this Section 47 and/or
those sums reasonably necessary to compensate Landlord for any loss or damage
caused by Tenant’s breach of the Lease or the acts or omission of Tenant or any
other Tenant’s Representatives, including any damages Landlord suffers following
termination of the Lease.
47.9    Notwithstanding anything to the contrary contained in the Lease, in the
event that at any time the financial institution which issues said Letter of
Credit is declared insolvent by the FDIC or is closed for any reason, Tenant
must immediately provide a substitute Letter of Credit that satisfies the
requirements of the Lease hereby from a financial institution acceptable to
Landlord, in Landlord’s sole discretion.


47.10    Provided that, during the twelve (12) month period immediately
preceding the effective date of any reduction of the Letter of Credit, no Event
of Default has occurred under this Lease (the “LC Reduction Conditions ”),
commencing after the expiration of the thirtieth (30th) month of the Lease Term,
Tenant may reduce the amount of the Letter of Credit so that the reduced Letter
of Credit Amounts will be as follows: (a) $1,043,600.00 effective as of the
expiration of the thirtieth (30th)month of the Lease Term; (b) $834,880.00
effective as of the expiration of the forty-second (42nd) month of the Lease
term; (c) $626,160.00 effective as of the expiration of fifty-fourth (54th)
month of the Lease Term; (d) $417,440.00 effective as of the expiration of
sixty-sixth (66th) month of the Lease Term, and (e) $208,720.00 effective as of
the expiration of the seventy-eighth (78th) month of the Lease Term. In no event
shall the Security Deposit (or the amount of the Letter of Credit) be less than
$208,720.00. If Tenant is not entitled to reduce the Letter of Credit amount as
of a particular reduction effective date due to Tenant’s failure to satisfy the
LC Reduction Conditions described above, then any subsequent reduction(s) Tenant
is entitled to hereunder shall be reduced by the amount of the reduction Tenant
would have been entitled to had Tenant satisfied the LC Reduction Conditions
necessary for such earlier reduction. Any reduction in the Letter of Credit
amount shall be accomplished by Tenant providing Landlord with a substitute
Letter of Credit in the reduced amount or an amendment to the existing Letter of
Credit reflecting the reduced amount.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    
Exhibit D, Page 21
    
    

--------------------------------------------------------------------------------






EXHIBIT E


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




FORM OF NON-DISTURBANCE, SUBORDINATION AND
ATTORNMENT AGREEMENT


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Commercial Real Estate Loan Administration
600 California Street, 17th Floor
San Francisco, California 94108


Attention: ________
Loan No. _________






SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF
LEASE ASSIGNMENT, ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Security Instrument)
NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.
THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT (“Agreement”) is made effective as of _____________,
by and between ECI FOUR GOLD STREET LLC a Delaware limited liability company
(“Owner” or “Landlord”), TIVO INC., a Delaware corporation (“Tenant”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”).


    
Exhibit E, Page 1
Initials
    



--------------------------------------------------------------------------------








R E C I T A L S
A.
Pursuant to the terms and provisions of an unrecorded lease dated ________, 2016
(“Lease”), Tenant holds a leasehold estate in and to a portion of the property
described on Exhibit A attached hereto and incorporated herein by this reference
(which property, together with all improvements now or hereafter located on the
property, is defined as the “Property”).

B.
Owner has executed a Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing (“Security Instrument”) securing, among
other things, a Promissory Note secured by Deed of Trust (“Note”) in the
principal sum of _______ Dollars ($_________), dated _______________, in favor
of Lender, evidencing a loan in that amount (“Loan”). The Security Instrument
has been recorded prior to the date of this Agreement or is to be recorded
concurrently herewith.

C.
As a condition to making the Loan secured by the Security Instrument, Lender
requires that the Security Instrument be unconditionally and at all times remain
a lien on the Property, prior and superior to all the rights of Tenant under the
Lease and that the Tenant specifically and unconditionally subordinate the Lease
to the lien of the Security Instrument.

D.
Owner and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Tenant hereby agree for the benefit of Lender as follows:
1.
SUBORDINATION. Owner and Tenant hereby agree that:

1.1    Prior Lien. The Security Instrument securing the Note in favor of Lender,
and any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease on and subject to the terms and conditions of this
Agreement;
1.2    Subordination. Lender would not make the Loan without this agreement to
subordinate; and
1.3    Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Security Instrument and shall supersede and cancel, but only insofar as would
affect the priority between the Security Instrument and the Lease, any prior
agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust or to a mortgage or mortgages.


    
Exhibit E, Page 2
    



--------------------------------------------------------------------------------





AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender that:
1.4    Use of Proceeds. Lender, in making disbursements pursuant to the Note,
the Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part;
1.5    Subordination. Tenant intentionally and unconditionally subordinates all
of Tenant’s right, title and interest in and to the Property to the lien of the
Security Instrument and understands that in reliance upon, and in consideration
of, this subordination, specific loans and advances are being and will be made
by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this subordination.
2.ASSIGNMENT. Tenant acknowledges and consents to the assignment of the Lease by
Landlord in favor of Lender.
3.ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such times
as Lender is the Beneficiary under the Security Instrument:
3.1    Modification, Termination and Cancellation. Without Lender’s prior
written consent: (a) Tenant will not enter into any modification or amendment of
the Lease, (b) Tenant will not enter into an early termination or cancellation
of the Lease (in whole or in part), and Tenant will not make any payment to
Landlord in consideration of any such modification, amendment, termination or
cancellation of the Lease;
3.2    Notice of Default. Tenant will notify Lender in writing concurrently with
any notice given to Landlord of any default by Landlord under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth in
the Lease and Tenant will not pursue any remedies by reason of such default by
Landlord if Lender cures such default within the time period provided in the
Lease for the cure thereof by Landlord (or any longer cure period provided to
Lender under the Lease); provided, however, that if such default cannot with
diligence be cured by Lender within such period, the commencement of action by
Lender within such period to remedy the same shall be deemed sufficient so long
as Lender pursues such cure with diligence to completion;
3.3    No Advance Rents. Tenant will make no payments or prepayments of rent
more than one (1) month in advance of the time when the same become due under
the Lease with the understanding that the payment of any installments of
Additional Rent, including estimated payments of Operating Expenses made by
Tenant pursuant to the Lease shall not be deemed payments of advance rent; and
3.4    Assignment of Rents. Upon receipt by Tenant of written notice from Lender
that Lender has elected to terminate the license granted to Landlord to collect
rents, as provided in


    
Exhibit E, Page 3
    



--------------------------------------------------------------------------------





the Security Instrument, and directing the payment of rents by Tenant to Lender,
Tenant shall comply with such direction to pay and shall not be required to
determine whether Landlord is in default under the Loan and/or the Security
Instrument. Owner by its execution hereof authorizes Tenant to accept notice
from Lender and pay any amounts payable under the Lease directly to Lender and
waives all claims against Tenant for any such amounts so paid at Lender’s
direction. Tenant may conclusively rely on any written notice provided to Tenant
by Lender notwithstanding any claims by Owner contesting the validity of any
term or condition of such notice, including, any default claimed by Lender, and
Tenant shall have no duty to inquire into the validity or circumstances
underlying any such notice.
4.ATTORNMENT. In the event of a foreclosure under the Security Instrument, or if
the interests of Owner shall be transferred to and/or owned by Lender for any
reason, Owner, Lender and Tenant agree for the benefit of Lender (including for
this purpose any transferee of Lender or any transferee of Landlord’s title in
and to the Property by Lender’s exercise of the remedy of sale by foreclosure
under the Security Instrument) as follows:
4.1    Payment of Rent. Tenant shall pay to Lender all rental payments required
to be made by Tenant pursuant to, and in accordance with, the terms of the Lease
for the duration of the term of the Lease from and after Lender’s succeeding to
Landlord’s interest in the Lease;
4.2    Continuation of Performance. Tenant shall be bound to Lender in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Tenant hereby attorns to Lender as its landlord, such attornment to
be effective and self-operative without the execution of any further instrument
immediately upon Lender succeeding to Landlord’s interest in the Lease and
giving written notice thereof to Tenant;
4.3    No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Landlord
under the Lease prior to Lender succeeding to Landlord’s interest in the Lease
(other than those matters for which Tenant has given to Lender written notice
and an opportunity to cure under Section 3.2 of this Agreement, and which
continue beyond the date of Lender's succession to ownership), nor for the
return of any sums which Tenant may have paid to Landlord under the Lease as and
for security deposits, advance rentals or otherwise, except to the extent that
such sums are actually delivered by Landlord to Lender; and
4.4    Subsequent Transfer. If Lender, by succeeding to the interest of Landlord
under the Lease, should become obligated to perform the covenants of Landlord
thereunder, then, upon any further transfer of Landlord’s interest by Lender,
all of such obligations arising after such further transfer shall terminate and
be released as to Lender.
5.NON-DISTURBANCE. In the event of a foreclosure under the Security Instrument,
or if the interests of Owner shall be transferred to and/or owned by Lender for
any reason, so long as there shall then exist no material breach, default, or
event of default (beyond any applicable notice and cure period) on the part of
Tenant under the Lease, Lender agrees for itself and its successors and assigns
that the leasehold interest of Tenant under the Lease shall not be extinguished
or terminated by reason of such foreclosure, but rather the Lease shall continue
in full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease


    
Exhibit E, Page 4
    



--------------------------------------------------------------------------------





subject to the terms and provisions of the Lease (including the obligation to
disburse the Improvement Allowance referenced in the Lease), except as modified
by this Agreement; provided, however, that Tenant and Lender agree that the
following provisions of the Lease (if any) shall not be binding on Lender: any
option to purchase with respect to the Property; any right of first refusal to
purchase with respect to the Property.
6.
MISCELLANEOUS.

6.1    Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Owner under the Lease are cumulative and shall be in addition to any
and all other rights and remedies provided by law and by other agreements
between Lender and Owner or others.
6.2    Notices. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States
Postal Service mail, postage prepaid, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, charges
prepaid. Notices so sent shall be effective three (3) days after mailing, if
mailed by first class mail, and otherwise upon delivery or refusal; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:
Owner:
ECI Four Gold Street LLC
c/o Embarcadero Capital Partners LLC
1301 Shoreway Road, Suite 250
Belmont, California 94002-4151
Attention: John Hamilton


Tenant:


TiVo Inc.
2160 Gold Street San Jose, CA 95002
Lender:
Wells Fargo Bank, National Association
Commercial Real Estate Loan Administration
600 California Street, 17th Floor
San Francisco, CA 94108


Attention: _______
Loan #: _________



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.


    
Exhibit E, Page 5
    



--------------------------------------------------------------------------------





6.3    Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.
6.4    Headings. All article, section or other headings appearing in this
Agreement are for convenience of reference only and shall be disregarded in
construing this Agreement.
6.5    Counterparts. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
6.6    Exhibits, Schedules and Riders. All exhibits, schedules, riders and other
items attached hereto are incorporated into this Agreement by such attachment
for all purposes.


[SIGNATURES FOLLOW ON NEXT PAGE]




    
Exhibit E, Page 6
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.






OWNER


ECI FOUR GOLD STREET LLC,  
a Delaware limited liability company


By: ECI Four GRE Gold Street LLC,
a Delaware limited liability company,
sole member


By: Embarcadero Capital Investors Four LP,
   a Delaware limited partnership,
   managing member


By: ECP Four LLC,
   a Delaware limited liability company,
   general partner


       By:________________________________
               John Hamilton, Manager


 
LENDER


WELLS FARGO BANK,
NATIONAL ASSOCIATION


By: ________________________________________
Name: ________________________________________
Title: ________________________________________





    
Exhibit E, Page 7
    



--------------------------------------------------------------------------------







TENANT


TIVO INC.,
a Delaware corporation
 
By:    
Name:    
Title:    







[ALL SIGNATURES MUST BE ACKNOWLEDGED]


    
Exhibit E, Page 8
    



--------------------------------------------------------------------------------





DESCRIPTION OF PROPERTY
EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Attornment and Non-Disturbance Agreement dated as of    , 2016, executed by ECI
Four Gold Street LLC, a Delaware limited liability company, as “Owner” or
“Landlord”, TIVO INC., as “Tenant”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Lender”.
All the certain real property located in the City of San Jose, County of Santa
Clara, State of California, described as follows:
PARCEL ONE:
PARCEL 2, AS SHOWN ON THAT CERTAIN PARCEL MAP RECORDED SEPTEMBER 29, 1998 IN
BOOK 708 OF MAPS, PAGES 33, 34, 35, 36 AND 37, SANTA CLARA COUNTY RECORDS.
ALSO, THE PARCEL OF LAND DESCRIBED IN THE DIRECTOR'S DEED BY THE STATE OF
CALIFORNIA TO WIX/NSJ REAL ESTATE LIMITED PARTNERSHIP, RECORDED DECEMBER 23,
1999 AS INSTRUMENT NO. 15100977, OFFICIAL RECORDS.
ALSO, THE PARCEL OF LAND DESCRIBED IN THE DIRECTOR'S DEED BY THE STATE OF
CALIFORNIA TO WIX/NSJ REAL ESTATE LIMITED PARTNERSHIP, RECORDED DECEMBER 23,
1999 AS INSTRUMENT NO. 15100978, OFFICIAL RECORDS.
PARCEL TWO:
PARCEL C AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48,
RECORDS OF SANTA CLARA COUNTY.
PARCEL THREE:
PARCEL A AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF


    
Exhibit E, Page 9
    



--------------------------------------------------------------------------------





CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48, RECORDS OF
SANTA CLARA COUNTY.
PARCEL FOUR:
PARCEL B AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48,
RECORDS OF SANTA CLARA COUNTY.
PARCEL FIVE:
EASEMENTS FOR CONSTRUCTION, MAINTENANCE, REPAIR, REPLACEMENT AND USE OF A STORM
DRAINAGE SYSTEM, TOGETHER WITH THE RIGHT TO ENTER UPON CERTAIN ADJOINING LAND
FOR SUCH PURPOSES, AND TEMPORARY EASEMENTS FOR CONSTRUCTION OF A STORM DRAINAGE
SYSTEM, AS RESERVED TO TRANS COUNTY TRANSPORT, A CALIFORNIA CORPORATION, AND
DESCRIBED IN THE GRANT DEED TO THE SANTA CLARA COUNTY TRANSIT DISTRICT RECORDED
SEPTEMBER 4, 1997 AS INSTRUMENT NO. 13843161, AND IN THE GRANT OF EASEMENT BY
SAID SANTA CLARA COUNTY TRANSIT DISTRICT RECORDED SEPTEMBER 4, 1997 AS
INSTRUMENT NO. 13843162, OFFICIAL RECORDS.
PARCEL SIX:
NON-EXCLUSIVE EASEMENT FOR PRIVATE STORM DRAINAGE ("P.S.D.E.") AS SHOWN AND
DELINEATED ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A RESUBDIVISION OF
PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON SEPTEMBER 29, 1998
IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS CONVEYED IN THAT
CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO. 15208783" FILED FOR
RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48, RECORDS OF
SANTA CLARA COUNTY.
PARCEL SEVEN:
NON-EXCLUSIVE EASEMENT FOR PRIVATE SANITARY SEWER ("P.S.S.E.") AS SHOWN AND
DELINEATED ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A RESUBDIVISION OF
PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA


    
Exhibit E, Page 10
    



--------------------------------------------------------------------------------





CLARA, STATE OF CALIFORNIA ON SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES
33-37 AND THAT PARCEL OF LAND AS CONVEYED IN THAT CERTAIN DOCUMENT RECORDED
APRIL 10, 2000 INSTRUMENT NO. 15208783" FILED FOR RECORD IN THE OFFICE OF THE
RECORDER FOR THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003
IN BOOK 757, PAGES 46, 47 AND 48, RECORDS OF SANTA CLARA COUNTY.
APN: 015-34-081 (Affects portion of Parcel One); 015-34-083 (Affects portion of
Parcel One); 015-34-084 (Affects portion of Parcel One); 015-34-120 (Affects
Parcel Three); 015-34-121 (Affects portion of Parcel Four); 015-34-122 (Affects
portion of Parcel Four); 015-34-123 (Affects portion of Parcel Two) and
015-34-124 (Affects portion of Parcel Two)
ARBS: 015-34-022-04, 024, 024-05, 024-05-01, 024-06, 027, 027-01, 028, 028-01,
048, 049




    
Exhibit E, Page 11
    



--------------------------------------------------------------------------------








STATE OF CALIFORNIA
COUNTY OF    SS.
On___________________ before me, (insert name and title of the officer),
personally appeared______________________ , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal


Signature _______________________________        
My commission expires ____________________________.


















    
Exhibit E, Page 12
    

--------------------------------------------------------------------------------






EXHIBIT F


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




FORM OF LANDLORD CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE




LANDLORD CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE
This LANDLORD CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE (the “Agreement”) is
entered into as of ______________, 20__, by and among ECI FOUR GOLD STREET LLC,
a Delaware limited liability company (“Landlord”), TIVO INC., a Delaware
corporation (“Assignor”) and _____________________________ (“Assignee”).
RECITALS:
A.
Landlord, as landlord, and Assignor, as tenant, are parties to that certain
lease dated ___________, 2016 (the “Lease”). Pursuant to the Lease, Landlord has
leased to Assignor space currently containing approximately ______ rentable
square feet (as more particularly described in the Lease, the “Premises”) in the
buildings located at 2160 Gold Street, San Jose, California and 2190 Gold
Street, San Jose, California (collectively, the “Buildings”). The Buildings are
part of the project commonly known as Gold Street Technology Park (the
“Project”).

B.
Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor, all of Assignor’s right, title and interest in, to and under the Lease
(the “Assignment”).

C.
Assignor and Assignee have entered into that certain agreement (“Assignment
Agreement”) attached hereto as Exhibit A whereby Assignor assigned all of its
right, title and interest in and to the Lease to Assignee and Assignor and
Assignee have requested Landlord's consent to the Assignment and the Assignment
Agreement.

D.
Landlord has agreed to give such consent upon the terms and conditions contained
in this Agreement.



    
Exhibit F, Page 1
Initials
    

--------------------------------------------------------------------------------








NOW THEREFORE, in consideration of the foregoing recitals which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord, Assignor and
Assignee agree and represent as follows:
1.
Assignment Agreement; Assignment and Assumption. Assignor and Assignee hereby
represent and warrant that: (a) a true, complete and correct copy of the
Assignment Agreement is attached hereto as Exhibit A; and (b) the Assignment
Agreement fully assigns all of Assignor's right, title and interest in the Lease
to Assignee. Effective as of _________, 20__ (the “Effective Date”), Assignor
assigns to Assignee all of Assignor's rights, title and interest in, to and
under the Lease, including, without limitation, all interest in the Security
Deposit, if any, as described in Section 4 of the Lease, previously delivered by
Assignor to Landlord (the “Security Deposit”). As of the Effective Date,
Assignee, for itself and its successors and assigns, assumes all of Assignor’s
rights, title, and interest in, to and under the Lease and agrees to pay,
perform, observe and be bound by all of the covenants, agreements, provisions,
conditions and obligations of the tenant under the Lease, including but not
limited to, the obligation to pay Landlord for all rent, adjustments of rent and
other additional charges payable pursuant to the terms of the Lease, which shall
accrue from and after the Effective Date.

2.
Representations.

2.1

Assignor hereby represents and warrants that Assignor (i) has full power and
authority to assign to Assignee its entire right, title and interest in the
Lease and with respect to the entire Security Deposit, if any; (ii) has not
previously transferred or conveyed its interest in the Lease to any person or
entity, collaterally or otherwise; and (iii) has full power and authority to
enter into the Assignment and this Agreement.

2.2

Assignee hereby represents and warrants that Assignee (i) has full power and
authority to assume all of Assignor’s right, title and interest in, to and under
the Lease, including the entire Security Deposit, if any; and (ii) has full
power and authority to enter into the Assignment and this Agreement.

3.
No Release. Nothing contained in the Assignment or other provisions of this
Agreement shall be construed as relieving or releasing the Assignor from any of
its obligations under the Lease, and it is expressly understood that Assignor
shall remain liable for such obligations notwithstanding the subsequent
assignment(s), sublease(s) or transfer(s) of the interest of the tenant under
the Lease. In no event shall the Assignment or the other provisions of this
Agreement be construed as granting or conferring upon the Assignor or the
Assignee any greater rights than those contained in the Lease nor shall there be
any diminution of the rights and privileges of the Landlord under the Lease, nor
shall the Lease be deemed modified in any respect.

4.
Costs and Expenses. Pursuant to Section 14.5 of the Lease, Assignor shall
reimburse Landlord for all costs and expenses, including reasonable attorneys’
fees (which attorneys’



    
Exhibit F, Page 2
    
    

--------------------------------------------------------------------------------





fees shall not to exceed $7,500.00), incurred by Landlord in preparing this
Agreement. Such costs and expenses shall be paid to Landlord, as Additional Rent
under the Lease, within ten (10) days following Landlord’s demand therefor.
5.
Landlord’s Consent. In reliance upon the agreements and representations
contained in this Agreement, Landlord hereby consents to the Assignment. This
Agreement shall not constitute a waiver of the obligation of the tenant under
the Lease to obtain the Landlord's consent to any subsequent assignment,
sublease or other transfer under the Lease, nor shall it constitute a waiver of
any existing defaults under the Lease.

6.
Notice Address. Any notices to Assignee shall be effective when served to
Assignee at the Premises in accordance with the terms of the Lease. From and
after the Effective Date, notices to Assignor shall be served at the following
address: _____________________________________; and if no address is filled in
at the preceding blank (or if a post office box address is used for the
preceding blank), then Landlord may continue to send notices to Assignor at the
address(es) provided in, and in accordance with the terms of, the Lease.

7.
No Modifications. None of the terms in this Agreement may be modified unless in
writing and signed by all parties to this Agreement. Nothing contained in this
Agreement shall be deemed to amend, modify or alter in any way the terms,
covenants and conditions set forth in the Lease.

8.
Authority. Each signatory of this Agreement represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Each signatory of this Agreement represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting. Assignee hereby
represents and warrants that neither Assignee, nor any persons or entities
holding any legal or beneficial interest whatsoever in Assignee, are (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Assignee.

9.
Financial Statements and Credit Reports. Notwithstanding anything to the
contrary contained in the Lease, and in addition to the terms and conditions of
the Lease, at Landlord’s request, Assignee shall deliver to Landlord a copy,
certified by an officer of Assignee as being a true and correct copy, of
Assignee’s most recent audited financial statement, or, if unaudited, certified
by Assignee’s chief financial officer as being true, complete and correct in all
material respects. Assignee hereby authorizes Landlord to



    
Exhibit F, Page 3
    
    

--------------------------------------------------------------------------------





obtain one or more credit reports on Assignee at any time, and shall execute
such further authorizations as Landlord may reasonably require in order to
obtain a credit report.
10.
Hazardous Materials. Assignee shall protect, defend, indemnify and hold each and
all of Landlord, Landlord’s investment manager, and the trustees, boards of
directors, officers, general partners, beneficiaries, stockholders, employees
and agents of each of them harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney’s fees) incurred by
reason of any actual or asserted failure of Assignee to fully comply with all
applicable environmental laws, rules, statues, ordinances and/or codes, and/or
the presence, handling, use or disposition in or from the Premises of any
hazardous materials by Assignee or any of Assignee’s employees, agents,
invitees, or contractors (even though permissible under all applicable
environmental laws, rules, statues, ordinances and/or codes and/or the
provisions of the Lease, as amended), or by reason of any actual or asserted
failure of Assignee to keep, observe, or perform any provision of the Lease.

11.
Counterparts. This Agreement may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories to the original or the same counterpart provided that all
parties are furnished a copy or copies thereof reflecting the signature of all
parties.

12.
Brokers. Assignee and Assignor each hereby represents to Landlord that it has
dealt with no broker in connection with this Agreement. Assignee agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, investors, managers, mortgagee(s) and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers claiming to have represented Assignee and/or Assignor, as
the case may be, in connection with this Agreement.

13.
Limitation of Landlord’s Liability. Redress for any claim against Landlord under
the Lease, as the same may be amended from time to time, shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Project. The obligations of Landlord under the Lease, as amended, are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its investment manager’s
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and Landlord shall not be liable to Assignee and/or
Assignor hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.



    
Exhibit F, Page 4
    
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord, Assignor and Assignee have executed this Agreement
on the day and year first above written.


LANDLORD:
ASSIGNOR:
 
 
ECI FOUR GOLD STREET LLC,  
a Delaware limited liability company


By: ECI Four GRE Gold Street LLC,
a Delaware limited liability company, sole member


By: Embarcadero Capital Investors Four LP, a Delaware limited partnership,
managing member


By: ECP Four LLC,
a Delaware limited liability company, general partner


By:    DO NOT SIGN      
               John Hamilton, manager
TIVO INC.,
a Delaware corporation




By:                 DO NOT SIGN      


Name: ___________________________


Title: ____________________________


Dated: ______________________, 2016
 
ASSIGNEE:
 
_______________________________,
a _______________________________
 
By:    DO NOT SIGN      


Name: _____________________________


Title: _____________________________


Dated: ______________________, 2016
 
 





    
Exhibit F, Page 5
    
    

--------------------------------------------------------------------------------





EXHIBIT A - COPY OF ASSIGNMENT AGREEMENT


attached to and made a part of the Agreement dated ________________, 20__,
between ECI FOUR GOLD STREET LLC, a Delaware limited liability company, as
Landlord, TIVO INC., a Delaware corporation, as Assignor and
___________________________________________________, as Assignee








    
Exhibit F, Page 6
    
    

--------------------------------------------------------------------------------






EXHIBIT F-1


ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)




FORM OF LANDLORD CONSENT TO SUBLEASE


LANDLORD CONSENT TO SUBLEASE
THIS LANDLORD CONSENT TO SUBLEASE (“Consent Agreement”) is entered into as of
___________, ______, by and among ECI FOUR GOLD STREET LLC, a Delaware limited
liability company (“Landlord”), TIVO INC., a Delaware corporation
(“Sublandlord”), and ______________________________________ (“Subtenant”).
RECITALS:
A.
Landlord, as landlord, and Sublandlord, as tenant, are parties to that certain
lease agreement dated _______________, 2016 (as the same may have been amended,
the “Lease”), pursuant to which Landlord has leased to Sublandlord certain
premises (as more particularly described in the Lease, the “Premises”) in the
buildings located at 2160 Gold Street, San Jose, California and 2190 Gold
Street, San Jose, California (collectively, the “Buildings”). The Buildings are
part of the project commonly known as Gold Street Technology Park (the
“Project”).

B.
Sublandlord and Subtenant have entered into (or are about to enter into) that
certain sublease agreement dated as of _________________ attached hereto as
Exhibit A (the “Sublease”) pursuant to which Sublandlord has agreed to sublease
to Subtenant certain premises described as follows: ______________ San Jose,
California, comprising approximately ___________ rentable square feet (the
“Sublet Premises”) constituting all or a part of the Premises.

C.
Sublandlord and Subtenant have requested Landlord’s consent to the Sublease.

D.
Landlord has agreed to give such consent upon the terms and conditions contained
in this Consent Agreement.





    
Exhibit F-1, Page 1
Initials
    

--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Sublease subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Sublandlord and Subtenant:


1.
Sublease Agreement. Sublandlord and Subtenant hereby represent that a true and
complete copy of the Sublease is attached hereto and made a part hereof as
Exhibit A, and Sublandlord and Subtenant agree that the Sublease with respect to
Landlord and/or the Sublet Premises shall not be modified without Landlord’s
prior written consent, which consent shall not be unreasonably withheld.

2.
Representations. Sublandlord hereby represents and warrants that Sublandlord
(i) has full power and authority to sublease the Sublet Premises to Subtenant,
(ii) has not transferred or conveyed its interest in the Lease to any person or
entity collaterally or otherwise, and (iii) has full power and authority to
enter into the Sublease and this Consent Agreement. Subtenant hereby represents
and warrants that Subtenant has full power and authority to enter into the
Sublease and this Consent Agreement.

3.
Indemnity and Insurance. Subtenant hereby assumes, with respect to Landlord, all
of the indemnity and insurance obligations of the Sublandlord under the Lease
with respect to the Sublet Premises, provided that the foregoing shall not be
construed as relieving or releasing Sublandlord from any such obligations.
Notwithstanding the foregoing, to the extent the same is legally permissible,
Sublandlord may satisfy such insurance obligation for itself and on behalf of
Subtenant.

4.
No Release. Nothing contained in the Sublease or this Consent Agreement shall be
construed as relieving or releasing Sublandlord from any of its obligations
under the Lease, it being expressly understood and agreed that Sublandlord shall
remain liable for such obligations notwithstanding anything contained in the
Sublease or this Consent Agreement or any subsequent assignment(s), sublease(s)
or transfer(s) of the interest of the tenant under the Lease. Sublandlord shall
be responsible for the collection of all Rent due it from Subtenant, and for the
performance of all the other terms and conditions of the Sublease, it being
understood that Landlord is not a party to the Sublease and, notwithstanding
anything to the contrary contained in the Sublease, is not bound by any terms,
provisions, representations or warranties contained in the Sublease and is not
obligated to Sublandlord or Subtenant for any of the duties and obligations
contained therein.

5.
Costs and Expenses. Pursuant to Section 14.5 of the Lease, Sublandlord shall
reimburse Landlord for all costs and expenses, including reasonable attorneys’
fees (which attorneys’ fees shall not to exceed $7,500.00), incurred by Landlord
in preparing this Consent Agreement. Such costs and expenses shall be paid to
Landlord, as Additional Rent under the Lease, within thirty (30) days following
Landlord’s written demand therefor.

6.
No Transfer. Subtenant shall not further sublease the Sublet Premises, assign
its interest as the Subtenant under the Sublease or otherwise transfer its
interest in the Sublet Premises or the Sublease to any person or entity without
the written consent of Landlord, which



    
Exhibit F-1, Page 2
    
    

--------------------------------------------------------------------------------





Landlord may withhold in its sole discretion.
7.
Lease. The parties agree that the Sublease is subject and subordinate to the
terms of the Lease, and all terms of the Lease, other than Sublandlord’s
obligation to pay Base Rent, are incorporated into the Sublease. In no event
shall the Sublease or this Consent Agreement be construed as granting or
conferring upon the Sublandlord or the Subtenant any greater rights than those
contained in the Lease nor shall there be any diminution of the rights and
privileges of the Landlord under the Lease, nor shall the Lease be deemed
modified in any respect. Without limiting the scope of the preceding sentence,
any construction or alterations performed in or to the Sublet Premises shall be
performed with Landlord's prior written approval and in accordance with the
terms and conditions of the Lease. It is hereby acknowledged and agreed that any
provisions in the Sublease which limit the manner in which Sublandlord may amend
the Lease are binding only upon Sublandlord and Subtenant as between such
parties. Landlord shall not be bound in any manner by such provisions and may
rely upon Sublandlord’s execution of any agreements amending or terminating the
Lease subsequent to the date hereof notwithstanding any contrary provisions in
the Sublease.

8.
Parking. Any parking rights granted to Subtenant pursuant to the Sublease shall
be satisfied out of the parking rights, if any, granted to Sublandlord under the
Lease. Sublandlord hereby authorizes Subtenant, as agent for Sublandlord, to
obtain services and materials for or related to the Sublet Premises, and
Sublandlord agrees to pay for such services and materials as Additional Rent
under the Lease upon written demand from Landlord. However, as a convenience to
Sublandlord, Landlord may bill Subtenant directly for such services and
materials, or any portion thereof, in which event Subtenant shall pay for the
services and materials so billed upon written demand, provided that such billing
shall not relieve Sublandlord from its primary obligation to pay for such
services and materials.

9.
Attornment. If the Lease or Sublandlord's right to possession thereunder
terminates for any reason prior to expiration of the Sublease, Subtenant agrees,
at the written election of Landlord and subject to Landlord’s (and any Landlord
mortgagee’s, if required) execution and delivery of a commercially reasonable
non-disturbance agreement, to attorn to Landlord upon the then executory terms
and conditions of the Sublease for the remainder of the term of the Sublease. In
the event of any such election by Landlord, Landlord will not be (a) liable for
any rent paid by Subtenant to Sublandlord more than one (1) month in advance, or
any security deposit paid by Subtenant to Sublandlord, unless same has been
transferred to Landlord by Sublandlord; (b) liable for any act or omission of
Sublandlord under the Lease, Sublease or any other agreement between Sublandlord
and Subtenant or for any default of Sublandlord under any such documents which
occurred prior to the effective date of the attornment; (c) subject to any
defenses or offsets that Subtenant may have against Sublandlord which arose
prior to the effective date of the attornment; (d) bound by any changes or
modifications made to the Sublease without the written consent of Landlord;
(e) obligated in any manner with respect to the transfer, delivery, use or
condition of any furniture, equipment or other personal property in the Sublet
Premises which Sublandlord agreed would be transferred to Subtenant or which
Sublandlord agreed could be used by the Subtenant during the term of the
Sublease; or (f) liable for the



    
Exhibit F-1, Page 3
    
    

--------------------------------------------------------------------------------





payment of any improvement allowance, or any other payment, credit, offset or
amount due from Sublandlord to Subtenant under the Sublease. If Landlord does
not elect to have Subtenant attorn to Landlord as described above, the Sublease
and all rights of Subtenant in the Sublet Premises shall terminate upon the date
of termination of the Lease or Sublandlord’s right to possession thereunder. It
is all parties' expressed intent that, should the Lease terminate for any reason
whatsoever, including the voluntary surrender of same by Sublandlord and the
acceptance thereof by Landlord, then the Sublease shall terminate. This
provision is entered into with full knowledge of the case of Buttner v. Kasser
(1912) 19 Cal.App. 755, and it is the parties' express intent that the holding
of Buttner and similar cases shall not apply to the Sublease. The terms of this
Section 9 supersede any contrary provisions in the Sublease.
10.
Payments Under the Sublease. If at any time Sublandlord is in default under the
terms of the Lease, Landlord shall have the right to contact Subtenant and
require Subtenant to pay all rent due under the Sublease directly to Landlord
until such time as Sublandlord has cured such default. Subtenant agrees to pay
such sums directly to Landlord if requested by Landlord, and Sublandlord agrees
that any such sums paid by Subtenant shall be deemed applied against any sums
owed by Subtenant under the Sublease. Any such sums received by Landlord from
Subtenant shall be received by Landlord on behalf of Sublandlord and shall be
applied by Landlord to any sums past due under the Lease, in such order of
priority as required under the Lease or, if the Lease is silent in such regard,
then in such order of priority as Landlord deems appropriate. The receipt of
such funds by Landlord shall in no manner be deemed to create a direct lease or
sublease between Landlord and Subtenant. If Subtenant fails to deliver its
Sublease payments directly to Landlord as required herein following receipt of
written notice from Landlord as described above, then Landlord shall have the
right to remove any signage of Subtenant, at Subtenant’s cost, located outside
the Premises or in the Building lobby or elsewhere in the Building and to pursue
any other rights or remedies available to Landlord at law or in equity.

11.
Excess Rent. In addition to all Rent otherwise payable by Sublandlord to
Landlord under the Lease, Sublandlord shall also pay to Landlord the portion of
the Transfer Consideration (as defined in Section 14.3 of the Lease) to which
Landlord is entitled under the Lease, in the manner described in the Lease.
Landlord’s failure to bill Sublandlord for, or to otherwise collect, such sums
shall in no manner be deemed a waiver by Landlord of its right to collect such
sums in accordance with the Lease.

12.
Sublandlord Notice Address. If Sublandlord is subleasing the entire Premises or
otherwise vacating the Premises, Sublandlord’s new address for notices to
Sublandlord under the Lease shall be as follows:
______________________________________; and if no address is filled in at the
preceding blank (or if a post office box address is used for the preceding
blank), then Landlord may continue to send notices to Sublandlord at the
address(es) provided in, and in accordance with the terms of, the Lease.

13.
Authority. Each signatory of this Consent Agreement represents hereby that he or
she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting. Sublandlord and Subtenant hereby
represent and warrant that neither Sublandlord nor Subtenant, nor any persons or
entities holding any legal or beneficial



    
Exhibit F-1, Page 4
    
    

--------------------------------------------------------------------------------





interest whatsoever in Sublandlord and Subtenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Sublandlord and Subtenant.
14.
CASp. Pursuant to California Civil Code Section 1938, Landlord hereby notifies
Subtenant that as of the date of this Consent, the Sublet Premises has not
undergone inspection by a “Certified Access Specialist” to determine whether the
Sublet Premises meet all applicable construction-related accessibility standards
under California Civil Code Section 55.53.

15.
Limitation of Landlord’s Liability. Redress for any claim against Landlord under
this Consent Agreement shall be limited to and enforceable only against and to
the extent of Landlord’s interest in the Project. The obligations of Landlord
under this Consent Agreement, if any, are not intended to be and shall not be
personally binding on, nor shall any resort be had to the private properties of,
any of its or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and Landlord shall
not be liable to Sublandlord and/or Subtenant hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.

[SIGNATURE PAGE FOLLOWS]


    
Exhibit F-1, Page 5
    
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the date set forth above.


 
LANDLORD:


 
ECI FOUR GOLD STREET LLC,  
a Delaware limited liability company


By: ECI Four GRE Gold Street LLC,
   a Delaware limited liability company, sole member


By: Embarcadero Capital Investors Four LP,
   a Delaware limited partnership, managing member


By: ECP Four LLC,
   a Delaware limited liability company, general partner


By:               DO NOT SIGN          
               John Hamilton, manager
 
 
 
 
SUBLANDLORD:
 


TIVO INC.,
a Delaware corporation


By:    DO NOT SIGN      
Name: _____________________________
Title: _____________________________
Dated: _____________________________
 
SUBTENANT:
 


_________________________________________________________________________________


By:    DO NOT SIGN      
Name: _____________________________
Title: _____________________________
Dated: _____________________________





    
Exhibit F-1, Page 6
    
    

--------------------------------------------------------------------------------





EXHIBIT A - SUBLEASE AGREEMENT


attached to and made a part of the Consent Agreement dated as of __________,
20__
between ECI FOUR GOLD STREET LLC, a Delaware limited liability company, as
Landlord, TIVO INC., a Delaware corporation, as Sublandlord and
__________________________________, a _______________, as Subtenant








    
Exhibit F-1, Page 7
    
    

--------------------------------------------------------------------------------






EXHIBIT G-1
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)
TENANT CONFIDENTIALITY REQUIREMENTS
1.    “Confidential Information” means non-public technical, business and other
information and materials of a party (“Discloser”) or its affiliates that may be
disclosed or otherwise made available to the other party (“Recipient”) or its
agents, employees or contractors (whether directly or indirectly) or may be seen
or otherwise discovered in the Project by a Recipient or its agents, employees
or contractors, in any form, that: (i) are marked or identified as confidential
or proprietary; or (ii) would otherwise reasonably be considered to be
confidential. Subject to the terms of Section 3(a) below, any information or
materials that relate to a Discloser’s products (including pricing, product
roadmaps, license keys, strategic marketing plans and source code) will be
considered Discloser’s Confidential Information, whether or not marked as such.
2.    Each Recipient will:
(a)    hold the Discloser’s Confidential Information in confidence and not
disclose such Confidential Information to any third party (except as otherwise
expressly permitted herein);
(b)    not use the Confidential Information for any purpose (except as otherwise
expressly permitted herein); and
(c)    take reasonable precautions (at least equivalent to those the Recipient
takes with respect to its own similar information) to prevent unauthorized
disclosure or use of Discloser’s Confidential Information.
3.    (a)    A Recipient’s obligations under this exhibit will not apply to any
of Discloser’s Confidential Information to the extent it (i) is now, or
subsequently becomes, available to the public through no wrongful act or
omission of the Recipient or its employees, agents or contractors; (ii) was in
the possession of Recipient or its employees, agents or contractors before
receipt or discovery, as applicable; or (iv) is disclosed to Recipient or its
employees, agents or contractors by a third party who had the lawful right to
disclose such information.
(b)    A Recipient may disclose Confidential Information of the Discloser to the
extent required by applicable law, rule or regulation (including, without
limitation, pursuant to a request to disclose the Confidential Information under
the terms of a subpoena or other court


    
Exhibit G-1, Page 1
Initials
    

--------------------------------------------------------------------------------






order), provided that Recipient gives the Discloser reasonable advance written
notice (to the extent permitted by law, rule or regulation) of any such required
disclosure and will limit the scope of such disclosure to the minimum required
by the law or regulation.
     (c)    Discloser agrees to use at least a reasonable degree of care to
safeguard Discloser’s Confidential Information. 
(d)    All of a Discloser’s Confidential Information will remain the property of
the Discloser.
4.    Regardless of any expiration or termination of the Lease, each Recipient
must meet its obligations with respect to Confidential Information of the
Discloser under the Lease for two (2) years after receipt of that Confidential
Information. Upon Discloser’s request, each Recipient will promptly notify the
Discloser if it or its agents, employees or contractors have obtained any of the
Discloser’s Confidential Information and, upon request, promptly return to the
Discloser or, at the Discloser’s option, destroy (or in the case of electronic
data, use commercially reasonable efforts to delete or render practicably
inaccessible) the Discloser’s Confidential Information


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






    
Exhibit G-1, Page 2
    
    

--------------------------------------------------------------------------------






EXHIBIT G-2
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)
FORM OF CONFIDENTIALITY AGREEMENT


CONFIDENTIALITY AGREEMENT TO BE SIGNED BY ALL LANDLORD PERSONNEL LANDLORD
PARTIES WITH ACCESS TO THE PREMISES
As you are present on the TiVo campus, you may see, hear or learn about matters
which TiVo considers to be confidential information. TiVo’s confidential
information is important to TiVo, so TiVo asks for your cooperation by agreeing
to treat the information about TiVo acquired during your visit according to the
restrictions below:
You will not discuss, disclose or use TiVo’s confidential information (provided
that TiVo’s confidential information shall expressly exclude information that
(i) is now, or subsequently becomes, available to the public through no wrongful
act or omission by you; (ii) was in your possession before receipt or discovery
thereof; or (iv) is disclosed to you by a third party who had the lawful right
to disclose such information). Nothing herein shall be deemed to prohibit your
disclosure of TiVo’s confidential information if required by applicable law,
rule or regulation (including, without limitation, pursuant to a request to
disclose the confidential information under the terms of a subpoena or other
court order).
You understand that all TiVo confidential information will remain the property
of TiVo, Inc.
You will not copy, photograph or record any TiVo information which may be made
available during your visit unless expressly permitted by an authorized TiVo
representative.
You will not remove or take any property belonging to TiVo from TiVo’s campus
that was not given to you by an authorized TiVo representative, except as
otherwise expressly permitted by the terms and conditions of TiVo’s lease of the
Premises.
You are not restricted by the export control laws of the United States or the
European Union to access, use or receive U.S. origin technology.
If you become aware of any material non-public information (“MNPI”) regarding
TiVo, you will not use any MNPI to buy, sell or trade in any TiVo securities,
disclose MNPI to third parties or otherwise violate any federal or state
securities laws with respect thereto.




    
Exhibit G-2, Page 1
Initials
    



--------------------------------------------------------------------------------






Your signature below affirms your agreement:
________________________________________________
Please sign here.
________________________________________________
Please print your name here.
_________________________________________________
Date




    
Exhibit G-2, Page 2
    
    



--------------------------------------------------------------------------------






EXHIBIT H
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)


PERMITTED HAZARDOUS MATERIALS
•
Miscellaneous Facility Maintenance materials – less than six (6) gallons total
(this includes Windex, lubricants, Locrite, WD-40, GooBeGone, General Purpose
Cleaner and building touch up paints).

•
Engineering Lab Upstairs – four (4) gallons of isopropanol alcohol

•
Miscellaneous Janitorial – all buildings less than five (5) gallons

•
Under four (4) ounces of lead solder

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








    
Exhibit H, Page 1
Initials
    

--------------------------------------------------------------------------------






EXHIBIT I
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)


BUILDING 2100 PREMISES
[building2100premises.jpg]






    
Exhibit I, Page 1
Initials
    

--------------------------------------------------------------------------------






EXHIBIT J
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)


FORM OF LETTER OF CREDIT
________________________
[Name of Financial Institution]


Irrevocable Standby
Letter of Credit
No. _____________________
Issuance Date:_____________
Expiration Date:___________
Applicant:________________




Beneficiary


[Insert Name of Landlord]
[Insert Building management office address]
_____________________________
_____________________________
_____________________________


With copies of all notices to Beneficiary
Also delivered to:


[TO BE PROVIDED]


Ladies/Gentlemen:


We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
____________________ U.S. Dollars ($____________________) available for payment
at sight by your draft drawn on us when accompanied by the following documents:


1.    An original copy of this Irrevocable Standby Letter of Credit.




    
Exhibit J, Page 1
Initials
    

--------------------------------------------------------------------------------






2.
Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of ______________________ U.S. Dollars
($____________) under your Irrevocable Standby Letter of Credit No.
____________________ represents funds due and owing to us pursuant to the terms
of that certain lease by and between ______________________, as landlord, and
_____________, as tenant, and/or any amendment to the lease or any other
agreement between such parties related to the lease.”



It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one (1) year period upon the expiration
date set forth above and upon each anniversary of such date, unless at least
sixty (60) days prior to such expiration date or applicable anniversary thereof,
we notify you in writing, by certified mail return receipt requested or by
recognized overnight courier service, that we elect not to so renew this
Irrevocable Standby Letter of Credit. In addition to the foregoing, we
understand and agree that you shall be entitled to draw upon this Irrevocable
Standby Letter of Credit by complying with items 1 and 2 above in the event that
we elect not to renew this Irrevocable Standby Letter of Credit and, in
addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement and
without signatory confirmation by your current lender or banker; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge by
completing and delivering to us our Form of Transfer attached hereto as Exhibit
A. In the event of a transfer, we reserve the right to require reasonable
evidence of such transfer as a condition to any draw hereunder. Any fees or
charges that arise or accrue hereunder are for the account of Applicant and
shall in no event be a condition to our honoring of your draw request.


Payment against presentations hereunder prior to 10:00 a.m. California time, on
a business day shall be made by bank during normal business hours of the bank’s
office on the next succeeding business day. Payment against presentations
hereunder after 10:00 a.m. California time, on a business day shall be made by
bank during normal business hours of the bank’s office on the second succeeding
business day. For purposes hereof, business days shall mean calendar days other
than weekends and legally recognized bank holidays.


All drafts must be marked “drawn under __________________ Standby Letter of
Credit number ________.”
This Irrevocable Standby Letter of Credit is subject to the terms and conditions
of the International Standby Practices (ISP 98).




    
Exhibit J, Page 2
    
    

--------------------------------------------------------------------------------





We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.


This Irrevocable Standby Letter of Credit sets forth in full the terms of our
undertaking which shall not in any way be modified, amended, amplified, or
limited by reference to any document, instrument, or agreement, whether or not
referred to herein.
All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
______________________________________________ to the attention of
__________________________________.


Very truly yours,


________________________


[name]        


[title]        




    
Exhibit J, Page 3
    
    

--------------------------------------------------------------------------------






EXHIBIT A TO EXHIBIT J
FORM OF TRANSFER


    
Exhibit J, Page 4
    
    

--------------------------------------------------------------------------------








EXHIBIT K
ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 12, 2016
BETWEEN
ECI FOUR GOLD STREET LLC, AS LANDLORD,
AND
TIVO INC., AS TENANT (“LEASE”)


EXISTING ROOFTOP EQUIPMENT
2190
Three 13’ satellite dishes: DH Satellite 3.9M PTD Antenna with AZ-EL mount
W/C14F
Two Baird HD Penetrating mounts PXH-P-550X4-P
Baird HD Non Penetrating mount
Seven 12” Direct TV dishes on wood platform
3’ UHF Antenna on non-pen stand.
Emergency Alert Antenna 3’ tall
2160
Three 3’ UHF-VHF antennas- various stands
Fifteen 12” Direct TV dishes- non-penetrating stands
2100
N/A
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


    
Exhibit K Page 1
Initials
Standard Gold Street Lease Form